Exhibit 10.1

 

 

 

Published Deal CUSIP: 608330AM8

Published CUSIP for Revolving Credit Facility: 608330AN6

Published CUSIP for Term A Facility: 608330AP1

Published CUSIP for Term B Facility: 608330AQ9

CREDIT AGREEMENT

Dated as of October 14, 2016

among

MOHEGAN TRIBAL GAMING AUTHORITY,

as the Borrower,

THE MOHEGAN TRIBE OF INDIANS OF CONNECTICUT,

as an additional party with respect to certain

representations, warranties and covenants,

CITIZENS BANK, N.A.,

as Administrative Agent,

BANK OF AMERICA, N.A.,

as Swingline Lender,

CITIZENS BANK, N.A.,

as L/C Issuer

and

The Other Lenders Party Hereto

CITIZENS BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CREDIT SUISSE SECURITIES (USA) LLC, SUNTRUST ROBINSON HUMPHREY, INC., GOLDMAN

SACHS BANK USA, KEYBANK NATIONAL ASSOCIATION,

CIT BANK, N.A. and FIFTH THIRD BANK,

as Joint Lead Arrangers and Joint Bookrunners for the Revolving Credit Facility
and the Term A Facility

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIZENS BANK, N.A., CREDIT SUISSE SECURITIES (USA) LLC, SUNTRUST ROBINSON

HUMPHREY, INC., GOLDMAN SACHS BANK USA, KEYBANK NATIONAL ASSOCIATION,

CIT BANK, N.A. and FIFTH THIRD BANK,

as Joint Lead Arrangers and Joint Bookrunners for the Term B Facility

and

BANK OF AMERICA, N.A. and CREDIT SUISSE SECURITIES (USA) LLC

as Syndication Agents

and

SUNTRUST BANK, GOLDMAN SACHS BANK USA, KEYBANK NATIONAL ASSOCIATION, CIT

BANK, N.A. and FIFTH THIRD BANK,

as Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Clause    Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

 

Defined Terms

     1   

1.02

 

Other Interpretive Provisions

     54   

1.03

 

Accounting Terms

     54   

1.04

 

Rounding

     55   

1.05

 

References to Agreements and Laws

     55   

1.06

 

Times of Day; Rates

     55   

1.07

 

Letter of Credit Amounts

     55   

1.08

 

Certain Calculations and Tests

     56   

1.09

 

Limited Condition Transactions

     57   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     58   

2.01

 

Committed Loans

     58   

2.02

 

Borrowings, Conversions and Continuations of Committed Loans

     59   

2.03

 

Letters of Credit

     61   

2.04

 

Swingline Loans

     69   

2.05

 

Prepayments

     72   

2.06

 

Termination or Reduction of Commitments

     75   

2.07

 

Repayment of Loans

     76   

2.08

 

Interest

     76   

2.09

 

Fees

     77   

2.10

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     78   

2.11

 

Evidence of Debt

     78   

2.12

 

Payments Generally

     79   

2.13

 

Sharing of Payments

     81   

2.14

 

[Reserved]

     81   

2.15

 

Incremental Facilities

     81   

2.16

 

Cash Collateral

     85   

2.17

 

Defaulting Lenders

     86   

2.18

 

Reverse Dutch Auction Repurchases

     88   

2.19

 

Refinancing Amendments

     90   

2.20

 

Extension of Loans and Commitments

     91   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     94   

3.01

 

Taxes

     94   

3.02

 

Illegality

     99   

3.03

 

Inability to Determine Rates

     99   

3.04

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans

     100   

3.05

 

Compensation for Losses

     102   

3.06

 

Matters Applicable to all Requests for Compensation

     102   

3.07

 

Survival

     103   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS (Continued)

 

Clause    Page  

ARTICLE IV CONDITIONS PRECEDENT TO CLOSING DATE AND CREDIT EXTENSIONS

     103   

4.01

 

Conditions to Closing Date

     103   

4.02

 

Conditions to all Credit Extensions

     108   

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE TRIBE

     109   

5.01

 

Existence and Qualification; Power; Compliance With Laws

     109   

5.02

 

Authority; Compliance With Other Agreements and Instruments and Government
Regulations

     109   

5.03

 

No Governmental Approvals Required

     110   

5.04

 

The Nature of Borrower

     110   

5.05

 

No Management Contract

     110   

5.06

 

Real Property

     111   

5.07

 

Binding Obligations

     111   

5.08

 

No Default

     111   

5.09

 

Disclosure

     111   

5.10

 

Gaming Laws

     111   

5.11

 

Arbitration

     111   

5.12

 

Recourse Obligations

     111   

5.13

 

No Pending Referendum

     112   

5.14

 

Allocation Plan

     112   

5.15

 

Indian Lands

     112   

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE BORROWER

     112   

6.01

 

Existence, Qualification and Power

     112   

6.02

 

Authorization; No Contravention

     113   

6.03

 

Governmental Authorization; Other Consents

     113   

6.04

 

Binding Effect

     113   

6.05

 

Financial Statements; No Material Adverse Effect

     114   

6.06

 

Litigation

     114   

6.07

 

No Default

     114   

6.08

 

Ownership of Property; Liens

     114   

6.09

 

Environmental Compliance

     115   

6.10

 

Insurance

     115   

6.11

 

Taxes

     115   

6.12

 

ERISA Compliance

     115   

6.13

 

Subsidiaries

     115   

6.14

 

Margin Regulations; Investment Company Act

     116   

6.15

 

Disclosure

     116   

6.16

 

Intellectual Property; Licenses, Etc

     116   

6.17

 

Security Documents

     117   

6.18

 

OFAC

     117   

6.19

 

Anti-Corruption Laws

     117   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (Continued)

 

Clause    Page  

6.20

 

EEA Financial Institutions

     117   

6.21

 

[Reserved]

     117   

6.22

 

Designated Senior Indebtedness

     117   

6.23

 

Tribal Court Enforcement

     118   

6.24

 

Deposit Accounts

     118   

6.25

 

No Licensure Required

     118   

6.26

 

Solvency

     118   

ARTICLE VII COVENANTS OF THE TRIBE

     118   

7.01

 

Ownership and Operation of Mohegan Sun

     118   

7.02

 

Sovereign Immunity; Jurisdiction and Venue

     119   

7.03

 

The Lease and the Landlord Consent

     119   

7.04

 

Preservation of Existence; Operation

     119   

7.05

 

Prohibited Transactions

     119   

7.06

 

Amendments to Material Laws and Agreements

     120   

7.07

 

Impairment of Contracts; Imposition of Governmental Charges

     120   

7.08

 

Segregation of Property

     121   

7.09

 

Trust Property

     121   

7.10

 

Liens on Authority Property

     121   

7.11

 

Bankruptcy Matters

     121   

7.12

 

Challenges by the Tribe

     121   

7.13

 

Access to Lands of the Tribe

     122   

7.14

 

Compliance with Law

     122   

7.15

 

Impairment of Contracts

     122   

ARTICLE VIII AFFIRMATIVE COVENANTS OF BORROWER

     122   

8.01

 

Financial Statements

     122   

8.02

 

Certificates; Other Information

     123   

8.03

 

Notices

     125   

8.04

 

Preservation of Existence, Etc

     126   

8.05

 

Maintenance of Properties

     126   

8.06

 

Maintenance of Insurance

     126   

8.07

 

Compliance with Laws

     127   

8.08

 

Books and Records

     127   

8.09

 

Inspection Rights

     127   

8.10

 

Use of Proceeds

     127   

8.11

 

Environmental Covenant

     128   

8.12

 

[Reserved]

     128   

8.13

 

Additional Subsidiaries and Collateral

     128   

8.14

 

Maintenance of Ratings

     129   

8.15

 

Anti-Corruption Laws

     129   

8.16

 

Payment of Taxes and Obligations

     129   

8.17

 

Operating Accounts

     129   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (Continued)

 

Clause    Page  

8.18

 

Continual Operation of Mohegan Sun

     130   

8.19

 

Defense of Loan Documents

     130   

8.20

 

Post-Closing Covenants

     130   

ARTICLE IX NEGATIVE COVENANTS

     130   

9.01

 

Liens

     130   

9.02

 

Investments

     133   

9.03

 

Indebtedness

     134   

9.04

 

Fundamental Changes

     137   

9.05

 

Dispositions

     137   

9.06

 

Restricted Payments

     139   

9.07

 

Change in Nature of Business

     140   

9.08

 

Transactions with Affiliates

     140   

9.09

 

Negative Pledges and Other Contractual Restrictions

     141   

9.10

 

Financial Covenants

     142   

9.11

 

Use of Proceeds

     142   

9.12

 

Certain Prepayments of Indebtedness

     143   

9.13

 

Sanctions

     143   

9.14

 

Anti-Corruption Laws

     143   

9.15

 

WNBA Subsidiary Operations and Indebtedness

     144   

9.16

 

CT Expo Subsidiary Operations and Indebtedness

     144   

9.17

 

Excluded Restricted Subsidiaries Operations and Indebtedness

     144   

9.18

 

Change in Fiscal Year

     144   

ARTICLE X EVENTS OF DEFAULT AND REMEDIES

     144   

10.01

 

Events of Default

     144   

10.02

 

Remedies Upon Event of Default

     148   

10.03

 

Application of Funds

     149   

ARTICLE XI ADMINISTRATIVE AGENT

     150   

11.01

 

Appointment and Authority

     150   

11.02

 

Rights as a Lender

     151   

11.03

 

Exculpatory Provisions

     151   

11.04

 

Reliance by the Administrative Agent

     152   

11.05

 

Delegation of Duties

     152   

11.06

 

Resignation of the Administrative Agent

     152   

11.07

 

Non-Reliance on Administrative Agent and Other Lenders

     153   

11.08

 

No Other Duties, Etc

     154   

11.09

 

Administrative Agent May File Proofs of Claim; Credit Bidding

     154   

11.10

 

Collateral and Guaranty Matters

     155   

11.11

 

Secured Hedge Agreements

     156   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS (Continued)

 

Clause    Page  

ARTICLE XII MISCELLANEOUS

     157   

12.01

 

Amendments, Etc

     157   

12.02

 

Notices and Other Communications; Facsimile Copies

     160   

12.03

 

No Waiver; Cumulative Remedies

     162   

12.04

 

Attorney Costs, Expenses and Taxes

     162   

12.05

 

Indemnification by the Borrower; Reimbursement by Lenders; Waiver

     162   

12.06

 

Payments Set Aside

     164   

12.07

 

Successors and Assigns

     164   

12.08

 

Confidentiality

     171   

12.09

 

Set-off

     171   

12.10

 

Interest Rate Limitation

     172   

12.11

 

Counterparts

     172   

12.12

 

Integration

     172   

12.13

 

Survival of Representations and Warranties

     172   

12.14

 

Severability

     172   

12.15

 

[Reserved]

     173   

12.16

 

Replacement of Lenders

     173   

12.17

 

Governing Law

     174   

12.18

 

Arbitration Reference

     174   

12.19

 

Waiver of Right to Trial by Jury

     175   

12.20

 

WAIVER OF SOVEREIGN IMMUNITY; CONSENT TO JURISDICTION

     175   

12.21

 

Lender Covenant

     177   

12.22

 

Gaming Law Limitations

     178   

12.23

 

Section 81 Compliance

     178   

12.24

 

USA PATRIOT Act Notice

     179   

12.25

 

OFAC

     179   

12.26

 

Designation as Senior Debt

     179   

12.27

 

Gaming Boards

     179   

12.28

 

Gaming Regulations

     179   

12.29

 

No Personal Liability

     179   

12.30

 

Electronic Execution of Assignments and Certain Other Documents

     180   

12.31

 

Entire Agreement

     180   

12.32

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     180   

12.33

 

No Advisory or Fiduciary Responsibility

     181   

 

v



--------------------------------------------------------------------------------

ANNEXES

A-1

  

Revolving Commitments

A-2

  

Term A Commitments

A-3

  

Term B Commitments

SCHEDULES

1.03

  

Persons/Entities/Contracts in Accordance with GAAP

2.03

  

Existing Letters of Credit

2.18

  

Auction Procedures

5.06

  

Mohegan Sun Real Property

6.06

  

Litigation

6.08A

  

Pocono Real Property

6.08B

  

Mohegan Golf Real Property

6.09

  

Environmental Matters

6.13

  

Subsidiaries and Other Equity Investments

6.16

  

Intellectual Property Matters

6.24

  

Operating Accounts

8.20

  

Post-Closing Items

9.01

  

Existing Liens

9.02

  

Existing Investments

9.03

  

Existing Indebtedness

12.02

  

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

A

  

Committed Loan Notice

B

  

[Reserved]

C-1

  

Form of Revolving Note

C-2

  

Form of Term A Note

C-3

  

Form of Term B Note

D

  

Compliance Certificate

E

  

Assignment and Assumption

F

  

[Reserved]

G

  

Form of U.S. Tax Compliance Certificates

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of October 14, 2016 (as may be amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), among THE MOHEGAN TRIBE OF INDIANS OF CONNECTICUT, a federally
recognized Indian Tribe and Native American sovereign nation (the “Tribe”), the
MOHEGAN TRIBAL GAMING AUTHORITY, a governmental instrumentality of the Tribe
(the “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), CITIZENS BANK, N.A., as Administrative
Agent, BANK OF AMERICA, N.A., as Swingline Lender, and CITIZENS BANK, N.A., as
L/C Issuer.

RECITALS

A. Borrower has requested that the Lenders provide the credit facilities set
forth in this Agreement to Borrower.

B. The Lenders are willing to provide such credit facilities upon the terms and
subject to the conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants
and agreements herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“AAA” has the meaning specified in Section 12.18(a).

“Account Control Agreement” means a control agreement among Borrower or a
Restricted Subsidiary, as applicable, the Administrative Agent and the
depositary or securities intermediary for each Operating Account, in a form
reasonably acceptable to the Administrative Agent and the Borrower and complying
with the limitations in Section 12.22.

“Act” has the meaning specified in Section 12.24.

“Additional Lender” has the meaning specified in Section 2.15(b).

“Administrative Agent” means Citizens Bank, in its capacity as administrative
agent under any of the Loan Documents, together with its permitted successors
and assigns.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 12.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

1



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. For the avoidance of doubt, each
Governmental Component of the Tribe shall be deemed to be an Affiliate of the
Tribe and each other Governmental Component of the Tribe

“Agent Parties” has the meaning specified in Section 12.02(b).

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Citizens Bank, in its capacity as the
Administrative Agent, Citizens Bank, in its capacity as Arranger), and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

“Aggregate Revolving Commitments” means, at any time, the Revolving Commitments
of all Revolving Lenders. As of the Closing Date, the Aggregate Revolving
Commitments are in an amount equal to $170,000,000.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“All-In Yield” means, as to any Indebtedness, the interest margin applicable
thereto; provided that (a) original issue discount (“OID”) or upfront fees
(which shall be deemed to constitute like amounts of OID) payable for the
account of the holders of such Indebtedness in the primary syndication thereof
shall be included (with OID and upfront fees being equated to interest based on
an assumed four-year life to maturity), (b) customary arrangement or commitment
fees payable to any arrangers (or their affiliates) of such Indebtedness shall
be excluded, and (c) if such Indebtedness has a LIBOR floor or base rate floor
that is greater than any LIBOR floor or Base Rate floor, respectively, for the
Term B Facility and such LIBOR floor or Base Rate floor is applicable at the
time such Indebtedness is incurred, the amount by which such LIBOR or base rate
floor for such Indebtedness exceeds the LIBOR Floor or Base Rate floor,
respectively, for the Term B Facility, shall be included in the calculation of
All-In Yield for such Indebtedness.

“Allocation Plan” means the Mohegan Tribal Gaming Revenue Allocation Plan, last
amended as of July 29, 2010, as such plan may be amended or succeeded from time
to time, approved by the Bureau of Indian Affairs on July 29, 2010, relating to
the application, distribution or use of revenues from class II and class III
gaming (as defined in IGRA).

“Amortization Amount” means, (a) with respect to the Term A Loans, (i) for each
of the first eight Amortization Dates following the Closing Date, an amount
equal to the sum of any adjustment required pursuant to Section 2.15(e) plus
3.75% of the Term A Loan Aggregate Principal Amount, (ii) for each of the ninth
through twelfth Amortization Dates following the Closing Date, an amount equal
to the sum of any adjustment required pursuant to Section 2.15(e)

 

2



--------------------------------------------------------------------------------

plus 2.5% of the Term A Loan Aggregate Principal Amount, and (iii) for the
thirteenth Amortization Date following the Closing Date and each Amortization
Date thereafter, an amount equal to the sum of any adjustment required pursuant
to Section 2.15(e) plus 1.875% of the Term A Loan Aggregate Principal Amount,
and (b) with respect to the Term B Loans, an amount equal to the sum of any
adjustment required pursuant to Section 2.15(e) plus 0.25% of the Term B Loan
Aggregate Principal Amount.

“Amortization Date” means the last Business Day of each Fiscal Quarter,
commencing with the last Business Day of the first full Fiscal Quarter following
the Closing Date.

“Applicable Rate” means:

(a) with respect to any Term A Loan payable to Term A Lenders and with respect
to any Revolving Commitment, Revolving Loan and Letter of Credit Fee payable to
Lenders under the Initial Revolving Credit Facility, the following rates per
annum (expressed in basis points), based upon the Total Leverage Ratio as set
forth below:

 

Applicable Rate  

Pricing

Level

   Total Leverage
Ratio   Unused
Fee      Eurodollar Rate +
Letters of Credit     Base Rate +  

1

   £ 2.50x     37.5         2.50 %      1.50 % 

2

   2.50x < x £ 3.00x     37.5         3.00 %      2.00 % 

3

   3.00x < x £ 3.50x     37.5         3.50 %      2.50 % 

4

   3.50x < x £ 4.00x     50.0         3.75 %      2.75 % 

5

   4.00x < x £ 4.50x     50.0         4.00 %      3.00 % 

6

   > 4.50x     50.0         4.25 %      3.25 % 

(b) with respect to any Term B Loan, a rate per annum equal to (i) 4.50%, in the
case of Eurodollar Rate Loans, and (ii) 3.50%, in the case of Base Rate Loans;

(c) with respect to any Incremental Term Loan, as set forth in the applicable
Incremental Joinder;

(d) with respect to any Other Revolving Loan or Other Term Loan, as set forth in
the applicable Refinancing Amendment; and

(e) with respect to any Extended Revolving Loan or Extended Term Loan, as set
forth in the applicable Extension Amendment.

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 8.02(b); provided, however, that (i) if a Compliance Certificate is not
delivered when due in accordance with Section 8.02(b), then Pricing Level 6
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall continue to apply
until the first Business Day after the date such certificate is delivered and
(ii) for the period beginning on the Closing Date and ending on the first date
thereafter on which a Compliance Certificate is delivered pursuant to
Section 8.02(b), Pricing Level 6 shall apply.

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, the Pro Rata Lead Arrangers and the Term B Lead
Arrangers, in their capacities as joint lead arrangers and joint bookrunners
hereunder.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Administrative
Agent.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP;
provided that Attributable Indebtedness shall not include obligations or
liabilities or any Person to pay rent or other amounts under any lease, which
obligations would be required to be classified as and accounted for as an
operating lease under GAAP as in effect on the Closing Date, and (b) in respect
of any Synthetic Lease Obligation, the capitalized amount of the remaining lease
payments under the relevant lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a capital lease.

“Auction” has the meaning specified in Section 2.18(a).

“Auction Manager” has the meaning specified in Section 2.18(a).

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended September 30, 2015,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Authority Property” means any and all now owned or hereafter acquired real,
mixed and personal Property of Borrower (whether or not otherwise designated as
property of Borrower) and its Restricted Subsidiaries. “Authority Property” in
any event includes, without limitation, (a) Mohegan Sun and Pocono and (b) all
gaming revenues of Borrower and all gaming and other revenues of its Restricted
Subsidiaries, provided that neither (i) the Property of the WNBA Subsidiary and
Borrower’s ownership interests in the WNBA Subsidiary, nor (ii) the Property of
any Unrestricted Subsidiaries, nor (iii) the Pennsylvania Tax Revenues, shall be
considered to be Authority Property.

 

4



--------------------------------------------------------------------------------

“Authorizing Resolutions” means (a) as to the Tribe, Resolution No. 2016-48 of
the Tribal Council dated September 16, 2016 and (b) as to the Borrower,
Resolution No. 2016-09 of the Management Board dated September 16, 2016.

“Autoborrow Agreement” means, collectively, (i) that certain Line of Credit
Agreement, dated as of the Closing Date, by and between the Borrower and the
Swingline Lender and (ii) that certain Autoborrow Service Agreement, dated as of
the Closing Date, by and between the Borrower and the Swingline Lender, together
with all other promissory notes and other agreements between Borrower and the
Swingline Lender related thereto.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the latest then-effective Maturity Date for any Revolving
Credit Facility, (b) the date of termination of the Aggregate Revolving
Commitments pursuant to Section 2.06 and (c) the date of termination of the
commitment of each Revolving Lender to make Revolving Loans and the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 10.02.

“Available Amount” shall mean, on any date, an amount not less than zero, equal
to:

(a) the aggregate amount of Quarterly Excess Cash Flow for each completed full
Fiscal Quarter after the Closing Date (beginning, for the avoidance of doubt,
with the Fiscal Quarter ending on March 31, 2017), minus the aggregate amount of
Investment Returns deducted in calculating the usage of an Investment basket
pursuant to the definition of “Investment” to the extent such Investment Return
was included in Consolidated EBITDA for such period; plus

(b) the amount of Investment Returns not deducted in calculating the usage of an
Investment basket pursuant to the definition of “Investment” and received by the
Borrower and its Restricted Subsidiaries from Persons other than Loan Parties
after the Closing Date to the extent not included in Consolidated EBITDA; plus

(c) without duplication of any amounts included in clause (b) above, the amount
of Investment Returns not deducted in calculating the usage of an Investment
basket pursuant to the definition of “Investment” and received by the Borrower
and its Restricted Subsidiaries after the Closing Date in respect of
(1) Investments prior to the Closing Date in Inspire Integrated Resort Co. Ltd.
and (2) Investments prior to the Closing Date in Salishan Mohegan LLC, in each
case to the extent not included in Consolidated EBITDA; plus

(d) upon the redesignation of a Subsidiary that was previously designated as an
Unrestricted Subsidiary as a Restricted Subsidiary, the aggregate amount of any
Investment in such Subsidiary that was made pursuant to Section 9.02 prior to
such redesignation and is outstanding at the time of such redesignation; minus

(e) the aggregate amount of any (i) Investments made pursuant to
Section 9.02(j)(i), (ii) Restricted Payments made pursuant to Section 9.06(f)(i)
and (iii) Junior Prepayments pursuant to Section 9.12(f)(x) (in each case, in
reliance on the then-outstanding Available Amount) made since the Closing Date
and on or prior to such date.

 

5



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, 11 U.S.C. §§ 101 et
seq., as amended.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Citizens Bank as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Citizens Bank based upon various factors including Citizens Bank’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such rate announced by Citizens Bank
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 8.02.

“Borrowing” means a Committed Borrowing or a Swingline Borrowing, as the context
may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York and, if such day relates to any Eurodollar Rate
Loan, means any such day that is also a London Banking Day.

“Capital Expenditure” means any expenditure that is considered a capital
expenditure under GAAP, including any amount that is required to be treated as
an asset subject to a Capital Lease.

“Capital Lease” means, as to any Person, a lease of any Property by that Person
as lessee that is or should be recorded as a “capital lease” on the balance
sheet of that Person prepared in accordance with GAAP; provided that the term
“Capital Lease” shall not include any lease that would be required to be
classified and accounted for as an operating lease under GAAP as existing on the
Closing Date.

 

6



--------------------------------------------------------------------------------

“Capital Stock” means, with respect to any Person, any and all shares or other
equivalents (however designated) of corporate stock, partnership interests,
limited liability company membership interests, or any other participation,
right, warrants, options or other interest in the nature of an equity interest
or ownership interest in such Person, but excluding any debt security
convertible or exchangeable into such equity interest or ownership interest. For
the avoidance of doubt, the Tribe’s ownership interest in the Borrower and the
Borrower’s and its Restricted Subsidiaries’ ownership interest in Restricted
Subsidiaries shall be deemed to be Capital Stock.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Revolving Lenders, as collateral for L/C Obligations or obligations of the
Lenders to fund participations in respect of L/C Obligations, cash or deposit
account balances or, if the Administrative Agent and the L/C Issuer shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” means, for any Person: (a) direct obligations of the United
States, or of any agency thereof, or obligations guaranteed as to principal and
interest by the United States, or by any agency thereof or issued by FNMA, FHLMC
or FFCB, in either case maturing not more than one year from the date of
acquisition thereof by such Person; (b) time deposits, certificates of deposit
or bankers’ acceptances (including eurodollar deposits) issued by (i) any bank
or trust company organized under the laws of the United States or any state
thereof and having capital, surplus and undivided profits of at least
$500,000,000 that is assigned at least a “B” rating by Thomson Financial Bank
Watch or (ii) any Lender or bank holding company owning any Lender (in each
case, at the time of acquisition); (c) commercial paper maturing not more than
one year from the date of acquisition thereof by such Person and (i) issued by
any Lender or bank holding company owning any Lender or (ii) rated at least
“A-2” or the equivalent thereof by S&P or at least “P-2” or the equivalent
thereof by Moody’s, respectively, (in each case, at the time of acquisition);
(d) repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in subsections (a) above or
(e) below entered into with a bank meeting the qualifications described in
subsection (b) above (in each case, at the time of acquisition); (e) securities
with maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, or by
any political subdivision or taxing authority thereof or by any foreign
government, and rated at least “A” by S&P or “A” by Moody’s (in each case, at
the time of acquisition); (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of subsection
(b) above (in each case, at the time of acquisition); (g) money market mutual
funds that invest primarily in the foregoing items (determined at the time such
investment in such fund is made); (h) corporate notes issued by domestic
corporations that are rated at least “A” by S&P or “A” by Moody’s, in each case
maturing within one year from the date of acquisition; or (i) auction rate
securities including taxable municipals, taxable auction notes, and money market
preferred; provided that the credit quality is consistent with subsection (h) of
this definition.

 

7



--------------------------------------------------------------------------------

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means (a) any Person that, at the time it enters into a
Cash Management Agreement with a Loan Party, is a Lender, an Arranger, the
Administrative Agent or an Affiliate of any of the foregoing, and (b) any Person
that, on the Closing Date is a party to a Cash Management Agreement with a Loan
Party, if such Person becomes a Lender, an Arranger, the Administrative Agent or
an Affiliate of any of the foregoing within thirty (30) days of the Closing
Date, in each case, in its capacity as a party to such Cash Management
Agreement.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means that the Borrower ceases to be a wholly-owned
instrumentality of the Tribe, managed and controlled by the Tribe.

“CIT Bank” means CIT Bank, N.A. and its successors.

“Citizens Bank” means Citizens Bank, N.A. and its successors.

“Claim” has the meaning specified in Section 12.18(a).

“Closing Date” shall mean the date of this Agreement.

“Closing Date Payment” shall mean the payment to the Tribe, on the date of this
Agreement, of the amount necessary, not to exceed $1,750,000, to satisfy
obligations in connection with the termination of the Lahaniatis Lease and the
incorporation of the real property subject thereto into the Lease.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means, collectively, the Property pledged or purported to be
pledged to the Administrative Agent pursuant to the Security Documents and any
additional Property pledged to the Administrative Agent pursuant to
Section 8.13. The Collateral shall not include any Protected Assets or any
Excluded Assets (as defined in the Security Agreement).

 

8



--------------------------------------------------------------------------------

“Commission” means the National Indian Gaming Commission.

“Commitment” means for each Lender, such Lender’s Revolving Commitment, Term A
Commitment, Term B Commitment, Other Term Commitment, Extended Term Commitment
or Incremental Term Loan Commitment.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made or otherwise held by each of the Lenders under any
Term Facility pursuant to Section 2.01(b) or (c) or 2.15 or by each of the
Revolving Lenders pursuant to Section 2.01(a).

“Committed Loan” means a Revolving Loan or a Term Loan.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compact” means the tribal-state Compact entered into between the Tribe and the
State of Connecticut pursuant to IGRA, dated May 17, 1994, together with that
certain Memorandum of Understanding dated May 17, 1994, as such may be amended.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, the Borrower’s and its Restricted
Subsidiaries’ Consolidated Net Income for such period before (i.e., calculated
without giving effect to) any of the following: interest expense (including
amortization of debt issuance costs, non-cash interest payments, the interest
component of payments in respect of Capital Leases and commissions and other
fees in respect of letters of credit), taxes, depreciation, amortization,
non-cash rent expense, Pre-Opening Expenses, non-cash change in value of
derivative instruments, interest costs associated with derivative instruments
not otherwise included in interest expense, non-cash litigation accruals,
charges or expenses relating to the modification or early retirement of debt,
any impairment charges or asset write-offs, all non-recurring non-cash losses or
expenses (or gains or income) not otherwise specified and all gains or losses in
connection with a Disposition outside the ordinary course of business,
acquisition and merger related charges, and extraordinary items, all as
determined in accordance with GAAP, plus (a) cash dividends and distributions
paid to the Borrower and its Restricted Subsidiaries from any Person that is not
a

 

9



--------------------------------------------------------------------------------

Restricted Subsidiary, provided that the cumulative amount of such cash
dividends and distributions included in Consolidated EBITDA shall not exceed the
cumulative amount of the Borrower’s and its Restricted Subsidiaries’ share of
the Consolidated EBITDA of such Person, plus (or minus) (b) any loss (or gain)
of the Borrower and its Restricted Subsidiaries arising from a change in GAAP,
plus (or minus) (c) any non-cash loss, costs or expenses (or non-cash gain or
income) of the Borrower and its Restricted Subsidiaries resulting from
adjustments to any earn out obligation or other contingent consideration and any
loss or income of the Borrower and its Restricted Subsidiaries resulting from an
earn out obligation or other contingent consideration being paid or no longer
being contingent, plus (d) the Estimated Business Interruption Insurance for
such period (notwithstanding any classification of the affected operations as
discontinued operations or any disposal of such operations), plus
(e) [Reserved], plus (f) non-recurring cash charges and expenses of the Borrower
and its Restricted Subsidiaries (excluding fees and expenses included in clause
(g) below), and costs of the Borrower and its Restricted Subsidiaries, in each
case, incurred in connection with reduction-in-force, severance and similar
operational restructuring programs, including without limitation, measurement
period adjustments, the effects of adjustments (including the effects of such
adjustments pushed down to the Borrower and its Restricted Subsidiaries) in any
line item in such Person’s consolidated financial statements pursuant to GAAP
resulting from the application of recapitalization accounting or purchase
accounting, integration costs, personnel restructuring, relocation or
integration costs, one-time compensation charges and the amount of any signing,
retention and completion bonuses; provided, that aggregate amount of additions
made to Consolidated EBITDA for any period pursuant to clause (f) shall not
exceed 10.0% of Consolidated EBITDA in the aggregate for any Test Period (after
giving effect to clause (f)), plus (g) fees and expenses incurred by the
Borrower and its Restricted Subsidiaries in connection with the issuance,
incurrence, repayment, prepayment, refinancing, redemption or repurchase of
Indebtedness of Borrower or any of its Restricted Subsidiaries and the making of
Investments or Dispositions, including without limitation investment banking,
brokerage and legal costs, minus (h) the Estimated Business Interruption
Insurance Shortfall for such period, minus (i) business interruption insurance
proceeds received during such period to the extent they represent payment of
amounts previously included in Estimated Business Interruption Insurance. If and
to the extent that any non-cash litigation accruals have not been included in
the computation of Consolidated EBITDA, the amount of any non-appealable
judgment or the cash payment in respect of any settlement or judgment in respect
thereof (net of any assets acquired in connection with such settlement or
judgment) in any future period shall be subtracted from Consolidated EBITDA.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis (exclusive
of any Indebtedness of the Borrower’s Restricted Subsidiaries to the Borrower or
another Restricted Subsidiary or any Indebtedness of the Borrower to any
Restricted Subsidiary), the sum (without duplication) of (a) the outstanding
principal amount of all Indebtedness for borrowed money minus the amount of any
cash borrowed by the Borrower and pledged or deposited by the Borrower pursuant
to Section 2.03(a)(iii) or Section 2.16 as cash collateral, (b) the aggregate
amount of all Attributable Indebtedness, (c) the outstanding principal amount of
all Indebtedness of the type described in clause (e) of the definition thereof,
(d) the outstanding principal amount of all Indebtedness of the type described
in clause (d) of the definition thereof, and (e) all Guarantees with respect to
outstanding Indebtedness of the types specified in subsections (a) through
(d) above of Persons other than the Borrower or any Restricted Subsidiary.
Notwithstanding the

 

10



--------------------------------------------------------------------------------

foregoing, Consolidated Funded Indebtedness shall not include any Defeased
Indebtedness. The amount of Consolidated Funded Indebtedness shall be deemed to
be zero with respect to any letter of credit, unless and until a drawing is made
with respect thereto. “Consolidated Funded Indebtedness” shall exclude the
Consolidated Funded Indebtedness of each Unrestricted Subsidiary and all
Subsidiaries of any Unrestricted Subsidiary. “Consolidated Funded Indebtedness”
shall exclude any Guarantee of Indebtedness at the Mohegan Sun Korea Project to
the extent and for such time as the Borrower deems such Guarantee as incurred
pursuant to Section 9.02(k) and Section 9.03(h).

“Consolidated Net Income” means, with respect to any fiscal period, the
consolidated net income from continuing operations before extraordinary or
non-recurring items of Borrower and its Restricted Subsidiaries for that period,
determined in accordance with GAAP; provided further that, without duplication:
(a) the Consolidated Net Income of any Person that is not a Restricted
Subsidiary or that is accounted for by the equity method of accounting shall be
included only to the extent of the amount of dividends or distributions paid in
cash to Borrower or any Restricted Subsidiary; and (b) the Consolidated Net
Income of any Restricted Subsidiary that is not a Loan Party shall be excluded
to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that Consolidated Net Income is
not at the date of determination permitted without any prior governmental
approval (that has not been obtained) or, directly or indirectly, by operation
of the terms of its charter or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to that Restricted
Subsidiary or its stockholders.

“Constitution” means the Constitution of the Tribe adopted by the Tribe and
ratified by the Tribe’s members by Tribal Referendum dated April 12, 1996, as
amended August 10, 2002, as amended September 6, 2003, as amended May 2, 2004,
as amended November 30, 2007, as amended June 16, 2010, as amended February 23,
2014, and as it may be further amended from time to time.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Covenant Facility” means each Revolving Credit Facility, the Term A Facility,
the Term B Facility, each Incremental Term Facility designated as a “Covenant
Facility” pursuant to the Incremental Joinder for such Incremental Term
Facility, each Other Term Facility designated as a “Covenant Facility” pursuant
to the Refinancing Amendment for such Other Term Facility and each Extended Term
Facility designated as a “Covenant Facility” pursuant to the Extension Amendment
for such Extended Term Facility.

“Covenant Facility Acceleration” means that (x) the Commitments under any
Covenant Facility have been terminated and (y) the principal amount of all Loans
under such Covenant Facility have been declared to be due and payable by the
Lenders under such Facility pursuant to Section 10.02.

 

11



--------------------------------------------------------------------------------

“Covenant Lender” means a Lender under a Covenant Facility.

“Credit Agreement Refinancing Indebtedness” means Indebtedness issued, incurred
or obtained pursuant to a Refinancing Amendment (including, without limitation,
Other Term Loans and Other Revolving Loans as well as any extension or renewal
of any then Existing Term Loans and Revolving Commitments) in exchange for, or
to extend, renew, replace or refinance, in whole or part, then Existing Term
Loans or Revolving Commitments, or any then existing Credit Agreement
Refinancing Indebtedness (any of the foregoing, “Refinanced Debt”); provided
that (i) such Indebtedness is entitled to all the benefits afforded by this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, (x) benefit equally and ratably from the Guaranty and the Collateral
and (y) not have any borrower or guarantors other than the Borrower and the
Guarantors or benefit from any collateral other than the Collateral, (ii) such
Indebtedness has a maturity equal to or later and a Weighted Average Life to
Maturity equal to or greater than the Refinanced Debt, (iii) such Indebtedness
shall not have a greater principal amount than the outstanding principal amount
of the Refinanced Debt (or, if purchased at a discount, such discounted amount)
plus accrued interest, fees and premiums (if any) thereon and reasonable fees
and expenses associated with the refinancing, (iv) such Refinanced Debt shall be
repaid, satisfied and discharged or constitute Defeased Indebtedness on a
dollar-for-dollar basis (or at a discount), and all accrued interest, fees and
premiums (if any) in connection therewith shall be paid, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained, (v) the
aggregate unused Revolving Commitments under such Credit Agreement Refinancing
Indebtedness shall not exceed the unused Revolving Commitments being replaced
and (vi) the other terms of such Indebtedness shall be reasonably satisfactory
to the Administrative Agent, provided, that fees and interest in respect thereof
shall be determined by the Borrower and the applicable lenders.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Suisse” means Credit Suisse Securities (USA) LLC and its successors.

“CT Expo” means an exposition and convention center construction project on or
about the existing reservation of the Tribe located adjacent to Uncasville,
Connecticut, which may include an exhibition hall and pre-function area,
ballroom, conference rooms, entertainment and retail amenities, support and
kitchen facilities and other related facilities and related fixtures, equipment
and other personalty.

“CT Expo Subsidiary” means a Subsidiary of the Borrower established in
connection with, and in order to effectuate, acquisition, design, installation,
development, construction and/or operation of the CT Expo.

“Customary Intercreditor Agreement” means with respect to any Indebtedness, a
customary intercreditor agreement in form and substance mutually agreed by the
Administrative Agent and the Borrower, which agreement shall provide that the
Liens on the Collateral securing such Indebtedness shall rank junior to the
Liens on the Collateral securing the Obligations.

 

12



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States, the Tribe or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning specified in Section 2.05(j).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means, (a) as to any Obligation other than Obligations in respect
of Swingline Loans, a fluctuating interest rate per annum at all times equal to
the interest rate otherwise applicable to such Obligation plus 2% per annum, and
when used with respect to Obligations with respect to which no interest rate or
per annum fees are specified, means an interest rate equal to (i) the Base Rate
plus (ii) the Applicable Rate applicable to Base Rate Loans plus 2% per annum,
in each case to the fullest extent permitted by applicable laws and (b) as to
any Obligations in respect of Swingline Loans, the applicable rate provided
under the Autoborrow Agreement.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the L/C Issuer or the Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this subsection (c) upon receipt of
such written confirmation by the Administrative Agent and the Borrower), or
(d) as of the applicable date of determination such Lender, or a direct or
indirect parent company of such Lender, (i) is the subject of a proceeding under
any Debtor Relief Law, (ii) has had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, which appointment is
then in effect, or (iii) is the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership

 

13



--------------------------------------------------------------------------------

or acquisition of any Capital Stock in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of subsections
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swingline Lender and each other Lender promptly following such
determination.

“Defeased Indebtedness” means Indebtedness (a) that has been defeased in
accordance with the terms of the indenture or other agreement under which it was
issued, (b) that has been called for redemption and for which funds sufficient
to redeem such Indebtedness have been set aside in a separate account by the
Borrower, (c) for which amounts are set aside in trust or are held by a
representative of the holders of such Indebtedness or any third party escrow
agent pending satisfaction or waiver of the conditions for the release of such
funds, or (d) that has otherwise been defeased to the satisfaction of the
Administrative Agent.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any Property by
the Borrower or any Guarantor, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith. For the avoidance of doubt, an
Extraordinary Loss shall not constitute a Disposition.

“Disqualified Capital Stock” shall mean, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event, matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable or redeemable at
the sole option of the holder thereof (other than solely (x) for Capital Stock
that is not Disqualified Capital Stock or upon a sale of assets, casualty event
or a change of control, in each case, subject to the prior payment in full of
the Obligations, (y) as a result of a redemption required by Gaming Law or
(z) as a result of a redemption that by the terms of such Capital Stock is
contingent upon such redemption not being prohibited by this Agreement),
pursuant to a sinking fund obligation or otherwise (other than solely for
Capital Stock that is not Disqualified Capital Stock) or exchangeable or
convertible into debt securities of the issuer thereof at the sole option of the
holder thereof, in whole or in part, on or prior to the date that is 181 days
after the latest Maturity Date then in effect at the time of issuance thereof.

“Documentation Agents” means SunTrust Bank, Goldman, KeyBank, CIT Bank and Fifth
Third Bank.

 

14



--------------------------------------------------------------------------------

“Dollar” and “$” mean lawful money of the United States.

“Earth Hotel Lease” means that certain sublease dated February 1, 2015, by and
between the Borrower and Mohegan Tribal Finance Authority, including all
exhibits and schedules attached thereto.

“ECF Percentage” means, for any fiscal year, commencing with the fiscal year
ended September 30, 2017, (a) 50% if the Total Leverage Ratio as of the last day
of such fiscal year is greater than 4.50 to 1.00, (b) 25% if the Total Leverage
Ratio as of the last day of such fiscal year is equal to or less than 4.50 to
1.00 and greater than 3.50 to 1.00 and (c) 0% if the Total Leverage Ratio as of
the last day of such fiscal year is equal to or less than 3.50 to 1.00.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in subsection (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a Subsidiary of an institution described in subsections (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

“EEA Member Country” means any member of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.07(b)(iii) or (iv) (as applicable) and
Section 12.07(b)(v) (subject to such consents, if any, as may be required under
Section 12.07(b)(iii) or (iv) (as applicable)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

15



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is insolvent; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Estimated Business Interruption Insurance” means an estimate of the amount
(determined in good faith by senior management of the Borrower, notwithstanding
the failure of any designation by applicable insurance carriers as to how much
of any expected recovery is attributable to business interruption coverage as
opposed to other types of coverage) of business interruption insurance the
Borrower and the Restricted Subsidiaries expect to collect with respect to any
applicable period; provided that such amount (a) shall not be taken in account
for any period after two years following the date of the event giving rise to
the claim under the relevant business interruption insurance, and (b) shall not
exceed the sum of (i) the excess of (A) the applicable casualty property’s
historical Consolidated EBITDA for the four fiscal quarters most recently ended
prior to such date for which internal financial reports are available for that
property ending prior to the date of the business interruption (or annualized if
such property has less than four full quarters of operations) over (B) the
actual Consolidated EBITDA generated by such property for such four fiscal
quarter period, and (ii) the amount of insurance proceeds not reflected in
subsection (i) that the Borrower expects to collect as a reimbursement in
respect of expenses incurred at that property with respect to such period
(provided that the amount included pursuant to this subsection (ii) shall not
exceed the amount of the other expenses incurred at that property that are
actually included in calculating the Borrower and its Restricted Subsidiaries’
Consolidated Net Income for such fiscal quarter).

“Estimated Business Interruption Insurance Shortfall” shall mean, for any period
in which it is ultimately determined that the amount of insurance proceeds
payable in respect of an event for which Estimated Business Interruption
Insurance amounts were previously included in Consolidated EBITDA are less than
the amount of Estimated Business Interruption Insurance that were previously
included in Consolidated EBITDA for such event, an amount equal to such
shortfall.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

16



--------------------------------------------------------------------------------

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the offered
rate for deposits of U.S. Dollars for a term coextensive with the designated
Interest Period which the ICE Benchmark Administration (or any successor
administrator of London Interbank Offered Rates (“LIBOR”)) fixes as its LIBOR
rate as of 11:00 a.m. London time on the day which is two London Banking Days
prior to the beginning of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the offered rate for deposits of U.S. Dollars for a one month term which the ICE
Benchmark Administration (or any successor administrator of LIBOR rates) fixes
as its LIBOR rate as of 11:00 a.m. London time on the day which is two London
Banking Days prior to such date;

provided, further, that (i) when used in connection with the Term B Facility,
the Eurodollar Rate shall in no event be less than 1.00% per annum, and (ii) in
no event shall the Eurodollar Rate be less than 0.00% per annum.

If for any reason the Administrative Agent cannot determine such offered rate
fixed by the then current administrator of LIBOR rates, the Administrative Agent
may, in its sole but reasonable discretion, use an alternative method to select
a rate calculated by the Administrative Agent to reflect its cost of funds.

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 10.01.

“Excess Cash Flow” means, for any period, without duplication,

 

(a) Consolidated EBITDA for such period; minus,

 

(b) the sum (for such period) of (in each case, to the extent not deducted in
the calculation of Consolidated EBITDA):

 

  (i) Interest Charges actually paid in cash by Borrower and its Restricted
Subsidiaries,

 

  (ii) the sum of (x) cash Maintenance Capital Expenditures incurred by Borrower
and its Restricted Subsidiaries during such period plus (y) other cash Capital
Expenditures incurred by Borrower and its Restricted Subsidiaries during such
period plus (z) cash expenditures in respect of Investments made pursuant to
Sections 9.02(f), (j)(ii), (k) (to the extent made in cash, including cash
payments with respect to Guarantees), (m) (if the CT Expo Subsidiary is an
Unrestricted Subsidiary at the time of such Investment) and (o);

 

  (iii) cash payments of Priority Distributions,

 

  (iv)

the aggregate principal amount of (1) all mandatory prepayments and scheduled
repayments of any Indebtedness of the Borrower and its Restricted Subsidiaries

 

17



--------------------------------------------------------------------------------

  during such period (other than any mandatory prepayment required pursuant to
Section 2.05(f) due to the existence of Excess Cash Flow) and (2) all voluntary
prepayments of Indebtedness of the Borrower and its Restricted Subsidiaries
during such period (other than (x) any voluntary prepayment or repurchase of
term or revolving Indebtedness deducted (or that will be deducted) from the
amount of any mandatory prepayment required pursuant to Section 2.05(f) pursuant
to clauses (ii) and (iii) thereof, (y) any voluntary prepayment of revolving
Indebtedness, except to the extent any related commitment is permanently reduced
in connection with such prepayment and (z) any voluntary prepayments made with
the Available Amount pursuant to Section 9.12(f)(x)),

 

  (v) [Reserved],

 

  (vi) state or federal income taxes paid (or to be paid) in cash by Borrower
and its Restricted Subsidiaries on a consolidated basis with respect to such
period; provided, that with respect to any such amounts to be paid after the
close of such period, any amount so deducted shall not be deducted again in
calculating Excess Cash Flow for a subsequent period,

 

  (vii) cash costs incurred during such period in respect of (A) Pre-Opening
Expenses and (B) fees and expenses in connection with the issuance, incurrence,
repayment, prepayment, refinancing, redemption or repurchase of Indebtedness of,
and the making of Investments or Dispositions by, Borrower or any of its
Restricted Subsidiaries, including without limitation investment banking,
brokerage and legal costs, minus

 

(c) the Estimated Business Interruption Insurance for such period
(notwithstanding any classification of the affected operations as discontinued
operations or any disposal of such operations) to the extent such Estimated
Business Interruption Insurance increased Consolidated EBITDA for such period
and was not received in cash in such period, minus

 

(d) cash costs incurred during such period to the extent such amounts were added
back to Consolidated Net Income in calculating Consolidated EBITDA pursuant to
clause (f) of the definition thereof, plus

 

(e) the sum (for such period) of all amounts referred to in clauses (b)(ii),
(iii), (iv) or (vii) above to the extent funded with the proceeds of the
issuance or incurrence of Indebtedness (excluding proceeds of Revolving Loans),
the proceeds of the sale or issuance of Capital Stock or the proceeds of, any
sale, transfer or other disposition to any person other than a Subsidiary of any
asset or assets (or insurance proceeds or other compensation arising from any
loss, damage, destruction or condemnation of any asset or assets) (but only to
the extent that such sale, transfer or other disposition did not increase
Consolidated EBITDA), plus

 

(f) (i) any business interruption insurance received in cash and not included in
Consolidated EBITDA for such period and (ii) the amount of any reduction to
Consolidated EBITDA due to clause (h) of the definition thereof in such period,
plus or minus, as the case may be

 

(g) any extraordinary or non-recurring cash items excluded from Consolidated
EBITDA and any cash tax refunds, cash pension plan reversions, indemnity
payments, purchase price adjustments or other similar cash items (but,
excluding, for the avoidance of doubt, any Net Cash Proceeds resulting from an
Extraordinary Loss or Disposition outside the ordinary course of business).

 

18



--------------------------------------------------------------------------------

“Excluded Restricted Subsidiary” means each of MTGA Gaming, LLC, Mohegan
Ventures – Wisconsin, LLC and Wisconsin Tribal Gaming for so long as such
Subsidiary is not a Guarantor.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, being engaged in a trade or
business for applicable income, franchise or branch profits tax purposes in, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 12.16) or (ii) such Lender
changes its lending office, except in each case to the extent that amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(d) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing Credit Agreement” means that certain Loan Agreement, dated as of
November 19, 2013 (as amended and otherwise modified prior to the date hereof),
among Borrower, Citizens Bank (as successor to RBS Citizens, N.A.) as
administrative agent, the lenders party thereto and the other parties party
thereto.

 

19



--------------------------------------------------------------------------------

“Existing Indebtedness” means the Indebtedness of the Borrower and the
Restricted Subsidiaries in existence on the Closing Date, including, for the
avoidance of doubt, the Existing Credit Agreement, the Existing Senior
Subordinated Notes due 2018, the Existing Senior Unsecured Notes due 2021, the
Existing UBS Notes and the Existing Pocono Loan.

“Existing Letters of Credit” means letters of credit issued and outstanding
under the Existing Credit Agreement as of the Closing Date as set forth in
Schedule 2.03, which shall be deemed outstanding as Letters of Credit hereunder
as of the Closing Date pursuant to Section 2.03(a).

“Existing Pocono Loan” means the mortgage loan obligations of Downs Lodging, LLC
pursuant to that certain credit agreement dated July 2012.

“Existing Revolving Facility” has the meaning specified in Section 2.20(b).

“Existing Revolving Loans” has the meaning specified in Section 2.20(b).

“Existing Senior Subordinated Notes due 2018” means the Borrower’s 11.0% Senior
Subordinated Notes due 2018, to the extent outstanding on the Closing Date.

“Existing Senior Unsecured Notes due 2021” means the Borrower’s 9.75% Senior
Notes due 2021, to the extent outstanding on the Closing Date.

“Existing Term Facility” has the meaning specified in Section 2.20(a).

“Existing Term Loans” has the meaning specified in Section 2.20(a).

“Existing UBS Notes” means the Borrower’s Floating Rate Senior Notes due 2017,
to the extent outstanding on the Closing Date.

“Extended Loans” means Extended Revolving Loans or Extended Term Loans, as the
context may require.

“Extended Revolving Commitments” has the meaning specified in Section 2.20(b).

“Extended Revolving Facility” has the meaning specified in Section 2.20(b).

“Extended Revolving Loans” has the meaning specified in Section 2.20(b).

“Extended Term Commitments” means Term Loan Commitments under an Extended Term
Facility.

“Extended Term Facility” has the meaning specified in Section 2.20(a).

“Extended Term Loans” has the meaning specified in Section 2.20(a).

 

20



--------------------------------------------------------------------------------

“Extended Term Note” means a promissory note evidencing any Extended Term Loan
issued by the Borrower to an Extending Lender.

“Extending Lender” has the meaning specified in Section 2.20(c).

“Extension Amendment” has the meaning specified in Section 2.20(d).

“Extension Election” has the meaning specified in Section 2.20(c).

“Extension Request” means a Revolving Extension Request or a Term Loan Extension
Request, as applicable.

“Extraordinary Loss” means any loss, destruction or damage to Property of the
Borrower or any of its Subsidiaries or condemnation, seizure or taking, by
exercise of the power of eminent domain or otherwise, of any such Property, or
confiscation or requisition of use of any such Property.

“Facility” means any Term Facility or any Revolving Credit Facility, as the case
may be.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantially comparable and not
materially more onerous to comply with) and any current or future regulations
promulgated thereunder or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code, or any legislation,
rules or practices adopted pursuant to any intergovernmental agreement entered
into in connection with the implementation of any such Sections of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Citizens Bank on such day on such transactions as
determined by the Administrative Agent.

“Fifth Third Bank” means Fifth Third Bank and its successors.

“Fiscal Quarter” means the fiscal quarter of Borrower consisting of a three
month fiscal period ending on each March 31, June 30, September 30 and
December 31.

“Fiscal Year” means the fiscal year of Borrower consisting of a twelve month
fiscal period ending on each September 30.

“Fixed Amounts” has the meaning specified in Section 1.08(d).

 

21



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio” means, as of the last day of the applicable Fiscal
Quarter, the ratio of:

 

(a) Consolidated EBITDA for the most recently ended Test Period minus (i) the
aggregate amount of any taxes on or measured by consolidated income of Borrower
and its Restricted Subsidiaries for such Test Period (whether or not payable
during such Test Period, and excluding any amount payable to the State of
Connecticut under the Compact) to the extent not otherwise deducted in
determining Consolidated EBITDA, (ii) Restricted Payments made pursuant to
Section 9.06(f) that are made during such period to the extent that such
Restricted Payments are not expenditures which have been deducted in computing
Consolidated EBITDA for such Test Period, (iii) Priority Distributions that are
made during such Test Period and (iv) Maintenance Capital Expenditures made
during such Test Period; to

 

(b) the sum of (i) Interest Charges to the extent payable in cash by Borrower or
a Restricted Subsidiary for the most recently ended Test Period (provided that
(A) for the four Fiscal Quarter period ending December 31, 2016, Interest
Charges shall be equal to Interest Charges for the Fiscal Quarter ended
December 31, 2016 multiplied by 4; and (B) for the four Fiscal Quarter periods
ending March 31, 2017, June 30, 2017 and September 30, 2017, Interest Charges
shall be an amount equal to Interest Charges determined for the period
commencing with the Fiscal Quarter ending March 31, 2017 through the last day of
such four Fiscal Quarter period multiplied by a factor of 4, 2 and 4/3,
respectively), plus (ii) any scheduled amortization payments by Borrower or a
Restricted Subsidiary with respect to Indebtedness (including Capital Leases)
required to be made during such Test Period in cash (other than any such
principal payments due upon the final maturity of any such Indebtedness).

“Flood Determination” means, with respect to any mortgaged or to-be mortgaged
property, a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to such property (together with
a notice about special flood hazard area status and flood disaster assistance
duly executed by the applicable Loan Party relating thereto).

“Foreign Lender” means a Lender that is not a U.S. Person.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Pro Rata Share of
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business.

 

22



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Gaming” means any and all activities defined as class II or class III gaming
under IGRA or authorized under the Compact.

“Gaming Authority Ordinance” means Chapter 2, Article II of the Mohegan Tribe
Code, also known as Ordinance No. 95-2 of the Tribe, as enacted on July 15,
1995.

“Gaming Board” means, collectively, (a) the Mohegan Tribal Gaming Commission,
(b) the Connecticut Division of Special Revenue, (c) the Pennsylvania Gaming
Control Board, (d) the Pennsylvania State Horse Racing Commission, (e) the
Commission, and (f) any other Governmental Authority that holds licensing or
permit authority over gambling, gaming or casino activities conducted by the
Tribe, Borrower or any Restricted Subsidiary within its jurisdiction.

“Gaming Laws” means IGRA, the Gaming Ordinance, the Gaming Authority Ordinance
and all other Laws pursuant to which any Gaming Board possesses licensing or
permit authority over gambling, gaming or casino activities conducted by the
Tribe, Borrower or any Restricted Subsidiary within its jurisdiction.

“Gaming License” shall mean every license, permit, franchise or other
authorization from any Gaming Board required on the date hereof or at any time
thereafter to own, lease, operate or otherwise conduct the class II gaming or
class III gaming activities of the Borrower or its Restricted Subsidiaries,
including all licenses granted under applicable federal, tribal, state, foreign
or local laws.

“Gaming Ordinance” means Chapter 2, Article III of the Mohegan Tribe Code, also
known as Ordinance 94-1 of the Tribe, as enacted on July 28, 1994.

“Goldman” means Goldman Sachs Bank USA, and its successors.

“Governmental Authority” means the government of the United States, the Tribe or
any other nation, or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Governmental Component” means with respect to the Tribe or any other
government, any corporation, board, enterprise, authority, division, branch,
political subdivision, agency, instrumentality or governmental component
directly or indirectly owned or controlled by the Tribe or such other
government. For the avoidance of doubt, the Borrower and its Subsidiaries are
Governmental Components of the Tribe.

 

23



--------------------------------------------------------------------------------

“Granting Lender” has the meaning specified in Section 12.07(g).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, keep well
arrangements, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person (excluding a Lien on the Capital
Stock in any Unrestricted Subsidiary, which Lien only secures Indebtedness of
such Unrestricted Subsidiary and its Subsidiaries which Indebtedness is not
Guaranteed by any Loan Party). The amount of any obligation under a Guarantee of
a guarantor shall be deemed to be the lower of (i) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guarantee is made and (ii) the maximum amount for which such guarantor may be
liable pursuant to the terms of the instrument embodying such Guarantee, unless
such primary obligation and the maximum amount for which such guarantor may be
liable are not stated or determinable, in which case the amount of such
obligation shall be such guarantor’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Guarantors” means those Persons identified as a Guarantor on Schedule 6.13 and
any other Subsidiary that executes a Guaranty; provided that any Guarantor that
is sold or otherwise transferred to a Person other than the Borrower or a
Restricted Subsidiary in a Disposition permitted by Section 9.05 or that is
designated as an Unrestricted Subsidiary hereunder may be released from the
Guaranty in accordance with Section 11.10 and thereafter such Person shall no
longer be a “Guarantor” or a “Loan Party” for purposes of any Loan Document.

“Guaranty” means the Guaranty, dated as of the date hereof, by each of the
Guarantors (including any Guarantor that may become party thereto after the
Closing Date pursuant to Section 8.13 hereof) and the Borrower in favor of the
Administrative Agent for the ratable benefit of the Secured Parties.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

24



--------------------------------------------------------------------------------

“Hedge Bank” means (a) any Person that, at the time it enters into a Swap
Contract with a Loan Party, is a Lender, an Arranger, the Administrative Agent
or an Affiliate of any of the foregoing, and (b) any Person that, on the Closing
Date is a party to a Swap Contract with a Loan Party, if such Person becomes a
Lender, an Arranger, the Administrative Agent or an Affiliate of any of the
foregoing within thirty (30) days of the Closing Date, in each case, in its
capacity as a party to such Swap Contract.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“IGRA” means the federal Indian Gaming Regulatory Act of 1988, as amended,
codified at 25 U.S.C. § 2701, et seq.

“Impacted Loans” has the meaning specified in Section 3.03.

“Increase Effective Date” has the meaning specified in Section 2.15(c).

“Increased Revolving Commitment” has the meaning specified in Section 2.15(a).

“Increased Term Loan” means each loan made to the Borrower pursuant to any
Increased Term Loan Commitment.

“Increased Term Loan Commitment” has the meaning specified in Section 2.15(a).

“Incremental Equivalent Debt” has the meaning specified in Section 9.03(f).

“Incremental Joinder” has the meaning specified in Section 2.15(d).

“Incremental Loan Amount” means, as of any date of determination, an amount
equal to the sum of (a) the sum of (i) $200,000,000 plus (ii) the amount of any
voluntary prepayments of the Term Loans and voluntary permanent reductions of
the Revolving Commitments effected after the Closing Date (it being understood
that any prepayment of Term Loans or any reduction of Revolving Commitments
funded with the proceeds of, or replaced with, substantially concurrent
borrowings or commitments of Credit Agreement Refinancing Indebtedness,
Increased Revolving Commitments, Increased Term Loan Commitments, Incremental
Term Facilities or Incremental Equivalent Debt, or with the proceeds of any
other long-term Indebtedness, in each case shall not increase the calculation of
the amount under this subsection (ii)), plus (iii) the cash amount paid in
respect of any purchase by the Borrower of any Term Loans pursuant to an Auction
(it being understood that any such purchase funded with the proceeds of
substantially concurrent borrowings of Credit Agreement Refinancing
Indebtedness, Increased Revolving Commitments, Increased Term Loan Commitments,
Incremental Term Facilities or Incremental Equivalent Debt, or with the proceeds
of any other long-term Indebtedness, in each case shall not increase the
calculation of the amount under this subsection (iii)), minus (iv) the aggregate
amount of any Increased Revolving Commitments, Increased Term Loan Commitments,
Incremental Term Facilities or Incremental Equivalent Debt incurred in reliance
on this clause (a) prior to such date of determination plus (b) any additional
amount if, after giving effect thereto, the Senior Secured Leverage Ratio would
not exceed 2.75 to 1.00 on a Pro Forma Basis (calculated as though (x) any such
Increased Revolving Commitment, Increased Term Loan Commitment, Incremental Term
Facility or Incremental Equivalent Debt were fully

 

25



--------------------------------------------------------------------------------

drawn and (y) any Incremental Equivalent Debt previously occurred and
outstanding or to be incurred on such date is secured by Liens on a pari passu
basis with the Liens securing the Obligations even though such Incremental
Equivalent Debt is unsecured or secured on a junior basis to the Liens securing
the Obligations). In connection with any incurrence of Increased Revolving
Commitments, Increased Term Loan Commitments, Incremental Term Facility and
Incremental Equivalent Debt, the Borrower may elect which of subsections
(a) and/or (b) above it has opted to rely upon to incur such Indebtedness and
Borrower shall notify Administrative Agent of such election.

“Incremental Term Facility” has the meaning specified in Section 2.15(a).

“Incremental Term Lender” means each Lender that holds an Incremental Term Loan.

“Incremental Term Loan” means each loan made to the Borrower pursuant to any
Incremental Term Facility, including each Incremental Term Loan made pursuant to
such Incremental Term Facility.

“Incremental Term Loan Commitment” means the commitment of any Incremental Term
Lender to make Incremental Term Loans pursuant to an Incremental Term Facility
on the Increase Effective Date therefor.

“Incremental Term Note” means a promissory note evidencing any Incremental Term
Loan issued by the Borrower to an Incremental Term Lender.

“Incurrence-Based Amounts” has the meaning specified in Section 1.08(d).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under Letters of
Credit unpaid at draw, bankers’ acceptances, bank guaranties, surety bonds and
similar instruments;

(c) net obligations of such Person under any Swap Contract in respect of
interest rate hedging;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements) (excluding a Lien
on the Capital Stock in any Unrestricted Subsidiary, which Lien only secures
indebtedness of such

 

26



--------------------------------------------------------------------------------

Unrestricted Subsidiary and its Subsidiaries which indebtedness is not
Guaranteed by any Loan Party), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse, provided, however, that if
such indebtedness has not been assumed, the amount of such indebtedness included
for the purposes of this definition will be the amount equal to the lesser of
the fair market value of such property and the amount of the indebtedness
secured;

(f) Capital Leases and Synthetic Lease Obligations;

(g) [Reserved]; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any Capital Lease or Synthetic
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. Indebtedness shall not include
any Defeased Indebtedness. The obligations of Borrower under the Priority
Distribution Agreement do not constitute Indebtedness. For the avoidance of
doubt, Indebtedness excludes all leases classified as operating leases in
accordance with GAAP as in effect on the Closing Date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning specified in Section 12.05.

“Information” has the meaning specified in Section 12.08.

“Initial Revolving Credit Facility” means the Revolving Commitments provided by
the Revolving Lenders on the Closing Date.

“Interest Charges” means, with respect to any fiscal period, the sum of (a) all
interest, fees, charges and related expenses payable with respect to that period
to a lender in connection with borrowed money or the deferred purchase price of
assets that is treated as interest in accordance with GAAP, plus (b) the portion
of rent payable with respect to that fiscal period under Capital Leases that
should be treated as interest in accordance with GAAP; provided however, that
the premium and related costs of purchases, tender offers, exchange offers and
consent solicitations permitted in connection with the permitted prepayment,
refinancing, repurchase or redemption of Indebtedness and the associated write
off of unamortized debt issuance costs shall not be considered to be “Interest
Charges.”

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the applicable
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest

 

27



--------------------------------------------------------------------------------

Period shall also be Interest Payment Dates; (b) as to any Base Rate Loan, the
last Business Day of each March, June, September and December and the applicable
Maturity Date; and (c) as to any Swingline Loan, as provided in the Autoborrow
Agreement.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice or such
other period (not to exceed 12 months) that is requested by the Borrower and
determined by the Administrative Agent to be available in the eurodollar market
and acceptable to each Lender under the applicable Facility; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the applicable Maturity Date.

“Investment” means any direct or indirect acquisition or investment by the
Borrower or any Guarantor in any other Person that is not a Guarantor prior to
or substantially concurrently with such acquisition or investment, whether by
means of (a) the purchase or other acquisition of capital stock or other
securities of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person, or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, but, except to the extent the Borrower shall otherwise elect,
reduced by the amount of any repayment, interest, return, profit, distribution,
income or similar amount in respect of such Investment which has actually been
received in cash or Cash Equivalents or has been converted into cash or Cash
Equivalents (collectively, “Investment Returns”).

“Investment Returns” has the meaning specified in the definition of Investment.

“IP Rights” has the meaning specified in Section 6.16.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

28



--------------------------------------------------------------------------------

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Borrower (or any Restricted Subsidiary) or in favor the
L/C Issuer and relating to any such Letter of Credit.

“Junior Prepayments” has the meaning specified in Section 9.12.

“KeyBank” means KeyBank National Association, and its successors.

“Lahaniatis Lease” means the Amended and Restated Lease Agreement relating to
certain real property of the Tribe, dated as of July 1, 2008 by and between the
Tribe and Borrower, a copy of which has been provided to the Administrative
Agent.

“Landlord Consent” means the consent executed by the Tribe as a part of the
Leasehold Mortgage, and concurrently therewith in favor of the Administrative
Agent, as it may from time to time be supplemented, modified, amended, restated
or extended.

“Laws” means, collectively, (a) all international, foreign, Federal, tribal,
state and local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents or authorities, in each case to the extent
binding upon any relevant Person, (b) any interpretation or administration of
the items described in clause (a) by any Governmental Authority which has the
binding force of law with respect to any relevant Person, and (c) all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority which any relevant
Person is obligated to conform to as a matter of law.

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Pro Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Citizens Bank in its capacity as issuer of Letters of Credit
hereunder and in its capacity as issuer of the Existing Letters of Credit, any
other Revolving Lender mutually agreed by the Borrower and the Administrative
Agent (and that accepts such appointment as L/C Issuer) or any successor issuer
of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including, but without duplication, all L/C Borrowings.
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

 

29



--------------------------------------------------------------------------------

“LCT Election” has the meaning specified in Section 1.09.

“LCT Test Date” has the meaning specified in Section 1.09.

“Lease” means that certain Amended and Restated Lease, dated October 14, 2016,
by and between the Tribe and Borrower, with respect to the real property
underlying Mohegan Sun and the improvements thereon.

“Leasehold Mortgage” means that certain Open-End Leasehold Mortgage Deed,
Assignment of Leases and Rents and Security Agreement, dated as of the date
hereof, executed by the Borrower in favor of the Administrative Agent,
encumbering the leasehold interest of the Borrower under the Lease to the
reservation real property described on Schedule 5.06 and the related
improvements and fixtures used in connection with Mohegan Sun.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and the Swingline Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires, each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the fifth Business Day prior to the
latest Maturity Date then in effect for any Revolving Credit Facility (or, if
such day is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means, at any time, an amount equal to $50,000,000.
The Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facilities.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

30



--------------------------------------------------------------------------------

“Limited Condition Transaction” means any Investment permitted hereunder and any
related incurrence of Indebtedness by the Borrower or one or more Restricted
Subsidiaries whose consummation is not conditioned on the availability of, or on
obtaining, third party financing.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swingline Loan.

“Loan Documents” means collectively, this Agreement, the Notes, each Letter of
Credit, each Issuer Document, the Autoborrow Agreement, the Security Documents,
any Request for Credit Extension, the Guaranty, each Incremental Joinder, any
Extension Amendment, any Refinancing Amendment, each Customary Intercreditor
Agreement, any other intercreditor agreement entered into hereunder and any
other agreements of any type or nature heretofore or hereafter executed and
delivered by Borrower, the Tribe or any of its Affiliates to the Administrative
Agent or any Lender in any way relating to or in furtherance of this Agreement,
in each case as the same may from time to time be supplemented, modified,
amended, restated, extended or supplanted.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means a day on which dealings in US dollars deposits are
transacted in the London interbank market.

“Maintenance Capital Expenditure” means a Capital Expenditure for the
maintenance, repair, restoration or refurbishment of the properties of Borrower
or any of its Restricted Subsidiaries, but excluding any Capital Expenditure
which adds to Mohegan Sun, Pocono or any other property owned by the Borrower or
its Restricted Subsidiaries.

“Management Activities” has the meaning specified in Section 12.22.

“Management Board” means the Management Board of Borrower, as established
pursuant to the Gaming Authority Ordinance.

“Mandatory Prepayment Date” has the meaning specified in Section 2.05(j).

“Master Agreement” has the meaning specified in the definition of Swap Contract.

“Material Adverse Effect” means (a) a material adverse change in the business,
assets, financial condition or results of operation of the Borrower and its
Restricted Subsidiaries taken as a whole; (b) a material impairment of the
ability of the Loan Parties, taken as a whole, to perform their payment
obligations under the Loan Documents; or (c) a material adverse effect upon the
rights and remedies, taken as a whole, of the Administrative Agent and the
Lenders under the Loan Documents.

“Material Agreements” means, collectively, the Lease, the Earth Hotel Lease, the
Compact and the Town Agreement.

 

31



--------------------------------------------------------------------------------

“Material Laws” means, collectively the Constitution, the Gaming Ordinance and
accompanying gaming regulations, the Gaming Authority Ordinance, the UCC
Ordinance, the Allocation Plan and each Authorizing Resolution.

“Material Restricted Subsidiary” means, collectively (a) Downs Racing, L.P., a
Pennsylvania limited partnership, and each other Restricted Subsidiary of
Borrower which owns any interest in the principal fixed assets used in
connection with the gaming, lodging and entertainment activities conducted at
Mohegan Sun or Pocono (but specifically excluding any Restricted Subsidiary
which is a passive landowner of property which is not actively used in such
activities), and (b) as of any date of determination, any Restricted Subsidiary
whose consolidated assets and operations, as of the last day of the then most
recently ended Fiscal Quarter for which financial statements have been delivered
pursuant to Section 8.01(b), account for 5% or more of the consolidated total
assets of Borrower and its Restricted Subsidiaries as of that date or 5% or more
of Consolidated EBITDA of Borrower and its Restricted Subsidiaries for the four
Fiscal Quarter period ending on that date.

“Maturity Date” means (a) with respect to the Initial Revolving Credit Facility
and the Term A Facility, the day immediately preceding the fifth anniversary of
the Closing Date, (b) with respect to the Term B Facility, the day immediately
preceding the seventh anniversary of the Closing Date (c) with respect to any
Incremental Term Facility, as set forth in the applicable Incremental Joinder,
(d) with respect to any Other Term Facility or Other Revolving Credit Facility,
as set forth in the applicable Refinancing Amendment and (e) with respect to any
Extended Term Facility or Extended Revolving Facility, as set forth in the
applicable Extension Amendment.

“Maximum Rate” has the meaning specified in Section 12.10.

“Merrill” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of the L/C Issuer with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

“Mohegan Gaming” means Mohegan Gaming & Hospitality, LLC, a Delaware limited
liability company.

“Mohegan Golf Mortgage” means that certain Open-End Mortgage Deed, Assignment of
Leases and Rents and Security Agreements, dated as of the date hereof, executed
by Mohegan Golf, LLC with respect to the real property described on Schedule
6.08B and the improvements and fixtures thereon.

“Mohegan Sun” means the casino property and related transportation, retail,
dining and entertainment facilities, including the Casino of the Sky, Casino of
the Wind and Casino of the Earth, and the Sky Hotel Tower (including any future
expansions thereof), owned by the Borrower commonly known as “Mohegan Sun” and
located in Uncasville, Connecticut, which facilities are located upon the real
property described on Schedule 5.06.

 

32



--------------------------------------------------------------------------------

“Mohegan Sun Korea Project” means the proposed development project consisting of
an integrated resort, casino and related facilities to be located in Incheon,
South Korea and owned by Inspire Integrated Resort Co. Ltd., a joint venture of
Mohegan Gaming Advisors, LLC, a wholly-owned Unrestricted Subsidiary of the
Borrower.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means:

(a) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any of its Restricted Subsidiaries, the cash proceeds received in
connection with such transaction, net of underwriting or placement agents’ fees,
discounts and commissions and other reasonable and customary out-of-pocket
expenses incurred by the Borrower or such Subsidiary in connection therewith;
and

(b) with respect to any Disposition or any Extraordinary Loss, the excess, if
any, of (i) the sum of cash and cash equivalents received in connection with
such transaction (including any cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received and excluding business interruption and delay in completion
insurance proceeds) over (ii) the sum of (A) the amount of any Indebtedness that
is secured by such asset and that is required to be repaid in connection with
such transaction (other than Indebtedness under the Loan Documents), including
Indebtedness repaid in order to obtain a necessary consent to such Disposition
or Extraordinary Loss or required to be repaid by applicable law, (B) the
reasonable out-of-pocket expenses incurred by the Borrower or any Subsidiary in
connection with such transaction (C) all Federal, state, provincial, foreign and
local taxes arising in connection with such Disposition or Extraordinary Loss
that are paid or required to be accrued as a liability under GAAP by such Person
or its Restricted Subsidiaries, and (D) all contractually required distributions
and other payments made to minority interest holders (but excluding
distributions and payments to Affiliates of such Person) in Restricted
Subsidiaries of such Person as a result of such Disposition or Extraordinary
Loss which would otherwise constitute Net Cash Proceeds.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders or all Lenders (or all affected Lenders) of a Facility in
accordance with the terms of Section 12.01 and (ii) (x) in the case of an
amendment affecting only the Lenders under any Revolving Credit Facility (or all
Revolving Credit Facilities), has been approved by the Required Revolving
Lenders with respect to such Revolving Credit Facility (or with respect to all
Revolving Credit Facilities, as applicable), (y) in the case of an amendment
affecting only the Lenders under a Term Facility, has been approved by the
Required Term Lenders in respect of such Term Facility and (z) in the case of
any other amendment, has been approved by the Required Lenders.

 

33



--------------------------------------------------------------------------------

“Non-Covenant Facility” means each Incremental Term Facility designated as a
“Non-Covenant Facility” pursuant to the Incremental Joinder for such Incremental
Term Facility, each Other Term Facility designated as a “Non-Covenant Facility”
pursuant to the Refinancing Amendment for such Other Term Facility and each
Extended Term Facility designated as a “Non-Covenant Facility” pursuant to the
Extension Amendment for such Extended Term Facility.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Northeast Gaming Operations” means casino gaming operations (for the avoidance
of doubt, excluding Keno lottery games outside of casino operations), projects
or developments in the states of New York, Pennsylvania, Connecticut, Rhode
Island, Massachusetts, New Hampshire, Vermont or Maine. For the avoidance of
doubt, “Northeast Gaming Operations” does not include hotel, retail or other
non-gaming activities, whether or not co-located with casino and other gaming
operations.

“Note” means a Revolving Note, a Term A Note, a Term B Note, an Incremental Term
Note, an Other Term Note or an Extended Term Note.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Tribe or any Loan Party arising under any Loan
Document, Secured Hedge Agreement, Secured Cash Management Agreement or
otherwise with respect to any Loan or Letter of Credit, Swap Contract under a
Secured Hedge Agreement or Secured Cash Management Agreement, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Tribe or any Loan
Party or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding; provided that the
Obligations of any Guarantor shall exclude any Excluded Swap Obligations with
respect to such Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OID” has the meaning specified in the definition of All-in Yield.

“Operating Accounts” means the deposit and securities accounts of the Borrower
and the Restricted Subsidiaries (excluding the Special Purpose Restricted
Subsidiaries) described on Schedule 6.24, and each other deposit, securities,
savings, brokerage or similar account hereafter established by the Borrower and
the Restricted Subsidiaries (excluding the Special Purpose Restricted
Subsidiaries), provided that Operating Accounts shall not include (i) the
accounts designated on Schedule 6.24 as “Operating Account Exclusions,” (ii) any
other deposit,

 

34



--------------------------------------------------------------------------------

securities, savings, brokerage or similar account hereafter established that in
the aggregate for all such accounts contain less than $1,000,000 on deposit
therein, (iii) any other deposit, securities, savings, brokerage or similar
account hereafter existing for the purpose of collecting or disbursing funds for
the payment of payroll, medical insurance and workmen’s compensation claims, tip
money belonging to employees, money belonging to patrons and other disbursements
of a similar nature, or accounts for the short-term investment of such funds
pending their disbursement, or statutory or trust accounts (including horsemen
and lottery accounts) or (iv) any other deposit, securities, savings, brokerage
or similar account, the funds in which are swept at least once per day into an
Operating Account subject to an Account Control Agreement and in the aggregate
for all such accounts in this clause (iv) contain less than $5,000,000 on
deposit therein.

“Organization Documents” means, (a) with respect to the Tribe, the Constitution,
(b) with respect to the Borrower, the Gaming Authority Ordinance, (c) with
respect to any corporation, the certificate or articles of incorporation and the
bylaws (or equivalent or comparable constitutive documents with respect to any
non-U.S. jurisdiction); (d) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (e) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than any such connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Junior Indebtedness” shall mean the Senior Unsecured Notes (and any
Permitted Refinancing thereof that is not incurred under this Agreement) and
Indebtedness incurred pursuant to Section 9.03(f), (i), (j), (k), (n) or
(o) that is secured by a Lien on Collateral junior to the Liens securing the
Obligations or that is unsecured.

“Other Revolving Commitments” means Revolving Commitments that result from a
Refinancing Amendment.

“Other Revolving Credit Facility” means any Revolving Credit Facility consisting
of Other Revolving Commitments.

“Other Revolving Loans” means one or more tranches of Revolving Loans that
result from a Refinancing Amendment.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution,

 

35



--------------------------------------------------------------------------------

delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to
Section 3.06).

“Other Term Commitments” means one or more tranches of Term Loan Commitments
that result from a Refinancing Amendment.

“Other Term Facility” means any Term Facility consisting of Other Term
Commitments and/or Other Term Loans, if any.

“Other Term Lender” means a Lender in respect of Other Term Commitments and/or
Other Term Loans.

“Other Term Loans” means one or more tranches of Term Loans that result from a
Refinancing Amendment.

“Other Term Note” means a promissory note evidencing any Other Term Loan issued
by the Borrower to an Other Term Lender.

“Outside Affiliates” means those Affiliates of the Tribe other than Borrower and
its Restricted Subsidiaries.

“Outstanding Amount” means (a) with respect to Committed Loans and Swingline
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swingline Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.

“Ownership Interest” means, with respect to any Person, Capital Stock of such
Person or any interest which carries the right to elect or appoint any members
of the management board or the board of directors or other executive office of
such Person.

“Participant” has the meaning specified in Section 12.07(d).

“Participant Register” has the meaning specified in Section 12.07(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pennsylvania Tax Revenues” means the portion of the revenues of Downs Racing,
L.P. which is required to be paid to the Commonwealth of Pennsylvania as a tax
under Chapter 14 of the Pennsylvania Race Horse Development and Gaming Act.

 

36



--------------------------------------------------------------------------------

“Pension Plan” means any employee pension benefit plan (as such term is defined
in Section 3(2) of ERISA, including a Multiple Employer Plan), other than a
Multiemployer Plan, that is sponsored or maintained by the Borrower or any ERISA
Affiliate, or to which the Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a Multiple Employer Plan or other
plan described in Section 4064(a) of ERISA, to which the Borrower or any ERISA
Affiliate has made contributions at any time during the immediately preceding
five plan years.

“Permitted Acquisition” means the purchase or other acquisition after the
Closing Date by a Loan Party (other than the WNBA Subsidiary) of property and
assets or businesses of any Person or of assets constituting a business unit, a
line of business or division of such Person, or all of the Capital Stock in a
Person that, upon the consummation thereof, will be a Guarantor (including as a
result of a merger or consolidation); provided that, with respect to each such
purchase or other acquisition:

(a) each such newly created or acquired Subsidiary (and, to the extent required
by Section 8.13, each of the Subsidiaries of such created or acquired
Subsidiary) shall be a Guarantor and shall have complied with the requirements
of Section 8.13, within the time periods specified therein (or, as to real
property collateral, deposit accounts and such other collateral as the
Administrative Agent may agree, such time periods as the Administrative Agent
may agree in its sole discretion);

(b) the aggregate amount of consideration (cash and noncash and including the
fair market value of all Capital Stock issued or transferred to the sellers
thereof, all earnouts and other contingent payment obligations to, and the
aggregate amounts paid or to be paid under noncompete agreements with, the
sellers thereof, and all assumptions of debt for borrowed money in connection
therewith) paid during the term of this Agreement in respect of all such
purchases and acquisitions shall not exceed $50,000,000; provided, the foregoing
limitation shall not apply to a purchase or acquisition (and a purchase or
acquisition shall not be included in such $50,000,000 limitation) if, after
giving effect to the applicable purchase or acquisition, on a Pro Forma Basis
(i) the Total Leverage Ratio would not exceed the lesser of (A) 4.65 to 1.00 and
(B) 0.50:1.00 less than the maximum Total Leverage Ratio then permitted under
Section 9.10(b) and (ii) the Senior Secured Leverage Ratio would not exceed
0.50:1.00 less than the maximum Senior Secured Leverage Ratio then permitted
under Section 9.10(c);

(c) such purchase or other acquisition is not “hostile” and the acquired
property, assets, business or Person is in the same line of business as the
Borrower or a business substantially related or incidental thereto;

(d) (i) immediately before and after giving effect to such purchase or other
acquisition, no Default or Event of Default shall have occurred and be
continuing and (ii) immediately after giving effect thereto on a Pro Forma Basis
as of the last day of the most recently-ended Test Period the Borrower shall be
in compliance with Section 9.10 (regardless of whether any Covenant Facility is
then outstanding);

 

 

37



--------------------------------------------------------------------------------

(e) no Person acquired pursuant to, or formed to effect, a Permitted Acquisition
may be designated as an Unrestricted Subsidiary simultaneously with the
consummation of such Permitted Acquisition;

(f) any Person acquired pursuant to a Permitted Acquisition that will, upon the
consummation thereof, become a Restricted Subsidiary of the Borrower shall be
wholly-owned, directly or indirectly, by the Borrower; and

(g) the Borrower shall have delivered to the Administrative Agent, no later than
five (5) Business Days after the date on which any such purchase or other
acquisition is consummated, a certificate of a Responsible Officer, in form and
substance reasonably satisfactory to the Administrative Agent, certifying that
all of the requirements set forth in this definition have been satisfied or will
be satisfied substantially simultaneously with the consummation of such purchase
or other acquisition.

“Permitted Junior Debt Conditions” means, in respect of any Indebtedness, that
such Indebtedness (i) does not have a scheduled maturity date prior to the date
that is 180 days after the latest Maturity Date then in effect at the time of
issuance for any then-existing Facility, (ii) does not have a Weighted Average
Life to Maturity that is shorter than that of any outstanding Term Loans,
(iii) shall not have any scheduled principal payments or be subject to any
mandatory redemption, prepayment, or sinking fund (except for customary change
of control (and, in the case of convertible or exchangeable debt instruments,
delisting) provisions and customary asset sale or event of loss provisions that
permit application of the applicable proceeds to the payment of the Obligations
prior to application to such Indebtedness) due prior to the date that is 180
days after the latest Maturity Date then in effect at the time of issuance for
any then-existing Facility, (iv) is not at any time guaranteed by the Borrower
or any Subsidiary of the Borrower other than the Borrower or a Guarantor,
(v) has terms (excluding pricing, fees, original issue discount, rate floors,
premiums, optional prepayment or optional redemption provisions) that are (as
determined by the Borrower in good faith), taken as a whole, no more restrictive
to the Borrower and its Restricted Subsidiaries than the terms set forth in this
Agreement and (vi) to the extent secured by any Collateral, the holders of which
(or their authorized representatives) shall have subordinated their Liens
thereon to the Liens of the Administrative Agent securing the Obligations
pursuant to a Customary Intercreditor Agreement. For the avoidance of doubt, the
usual and customary terms of debt instruments issued in a registered offering or
under Rule 144A of the Securities Act shall be deemed to be no more restrictive
to the Borrower and its Restricted Subsidiaries than the terms set forth in this
Agreement.

“Permitted Junior Lien Indebtedness” means any Indebtedness of a Loan Party (and
Guarantees of any Loan Party in respect thereof) that (a) is secured by the
Collateral on a second priority (or other junior priority) basis to the Liens
securing the Obligations and is not secured by any property or assets of
Borrower or any Restricted Subsidiary other than the Collateral and (b) meets
the Permitted Junior Debt Conditions.

“Permitted Liens” means the Liens permitted under Section 9.01.

“Permitted Open Market Purchase” means the purchase by the Borrower of Term
Loans in a consensual transaction with a Lender under a Term Facility; provided
that (i) the aggregate

 

38



--------------------------------------------------------------------------------

principal amount (calculated on the face amount thereof) of Term Loans so
purchased shall not exceed 15% of the original aggregate principal amount of all
Term Facilities, (ii) the aggregate principal amount (calculated on the face
amount thereof) of all Term Loans so purchased by the Borrower shall
automatically be cancelled and retired by the Borrower on the settlement date of
the relevant purchase (and may not be resold) and (iii) the Borrower may not use
the proceeds of any Revolving Loan to fund such purchase.

“Permitted Refinancing” means, with respect to any Indebtedness, any
Indebtedness incurred to refinance such Indebtedness so long as (a) any such
refinancing Indebtedness shall (i) not have a stated maturity or, other than in
the case of a revolving credit facility, a Weighted Average Life to Maturity
that is shorter than that of the Indebtedness being refinanced, (ii) if the
Indebtedness being refinanced (or the Liens securing such Indebtedness) is
subordinated to the Obligations (or to the Liens securing the Obligations, if
applicable) by its terms or by the terms of any agreement or instrument relating
to such Indebtedness, be (and be secured by Liens, if applicable) at least as
subordinate to the Obligations (or to the Liens securing the Obligations) as the
Indebtedness being refinanced (and unsecured if the refinanced Indebtedness is
unsecured) and (iii) be in a principal amount that does not exceed the principal
amount so refinanced (or, if purchased at a discount, such discounted amount),
plus, accrued interest, plus, any customary premium or other payment required to
be paid in connection with such refinancing, plus, the amount of customary fees
and expenses of the Borrower or any of its Restricted Subsidiaries incurred in
connection with such refinancing, plus, any unutilized commitments thereunder;
(b) such Indebtedness being refinanced shall be repaid, satisfied and discharged
or constitute Defeased Indebtedness, and all accrued interest, fees and premiums
(if any) in connection therewith shall be paid or provided for, on the date such
Permitted Refinancing is issued, incurred or obtained; and (c) the obligors on
such refinancing Indebtedness shall not include any Person that is not an
obligor on the Indebtedness being refinanced; provided, that any Loan Party
shall be permitted to guarantee any such refinancing Indebtedness of any other
Loan Party.

“Permitted Rights of Others” means Rights of Others consisting of (a) an
interest (other than a legal or equitable co-ownership interest, an option or
right to acquire a legal or equitable co-ownership interest and any interest of
a ground lessor under a ground lease) that does not materially impair the value
or use of property for the purposes for which it is or may reasonably be
expected to be held, (b) an option or right to acquire a Lien that would be a
Permitted Lien (other than a Lien that is a Permitted Lien as a result of this
clause (b)), (c) Rights of Others pursuant to contracts in respect of
Dispositions permitted hereunder, (d) the reversionary interest of a landlord
under a lease of Property and (e) rights of lessors in personal Property leased
by the Borrower and its Restricted Subsidiaries from such lessors.

“Permitted Tribal Payments” means payments for governmental goods and services
provided to Borrower or any of its Restricted Subsidiaries by the Tribe or any
of its representatives, political subunits, councils, agencies,
instrumentalities or subsidiaries, in each case to the extent included in the
calculation of Consolidated EBITDA (including charges for utilities, police and
fire department services, health and emergency medical services, gaming
commission and surveillance services, gaming disputes court and legal services,
workers compensation and audit committee services, human resources services,
finance and information technology services, construction, development and
environmental related services, rental or lease agreements, the pro rata portion
of Tribal Council costs and salaries attributable to the

 

39



--------------------------------------------------------------------------------

operations of Borrower, and similar pro rata costs of other tribal departments),
in each case, to the extent that the costs of such departments are reasonably
attributable to the operations of Borrower, provided that such payments are not
duplicative of taxes imposed by the Tribe upon Borrower and its operations.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan) established by the Borrower or to which the
Borrower is required to contribute on behalf of any of its employees or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, established by any ERISA Affiliate or to which any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 8.02.

“Pledge Agreement” means that certain Pledge Agreement, dated as of the date
hereof, by Borrower, each Guarantor (other than the WNBA Subsidiary) as of the
Closing Date and each future Restricted Subsidiary that may subsequently become
party thereto in favor of the Administrative Agent for the ratable benefit of
the Secured Parties, with respect to all Capital Stock held by each such Loan
Party in a Restricted Subsidiary (excluding any Special Purpose Restricted
Subsidiary, any Tribal Entity and otherwise as provided in the definition of
“Excluded Assets” therein).

“Pocono” means the harness racetrack and casino known as Mohegan Sun Pocono
located in Plains Township, Pennsylvania, and related assets.

“Pocono Disposition” means any Disposition of all or any portion of Pocono,
whether by sale of the underlying assets, the sale of Capital Stock in the
Pocono Subsidiaries or otherwise; provided, that a Disposition solely of
personal property located at Pocono without a concurrent sale or lease of the
underlying real estate (and otherwise not as a going concern) shall not
constitute a Pocono Disposition.

“Pocono Mortgages” means the Open-End Mortgage and Security Agreements, dated as
of the date hereof, executed by those of the Pocono Subsidiaries owning real
property interests underlying Pocono with respect thereto.

“Pocono Subsidiaries” means, collectively, (a) Downs Racing, L.P., a
Pennsylvania limited partnership, Backside, L.P., a Pennsylvania limited
partnership, Mill Creek Land, L.P., a Pennsylvania limited partnership,
Northeast Concessions, L.P., a Pennsylvania limited partnership, and Mohegan
Commercial Ventures PA, LLC, a Pennsylvania limited liability company, and their
respective successors, and (b) any other Persons formed as Restricted
Subsidiaries of Borrower for the purpose of owning or operating Pocono or any of
the businesses related thereto.

“Pre-Opening Expenses” means, for any fiscal period, pre-opening expenses of any
new hotel or gaming facility during that period, determined in accordance with
GAAP.

 

40



--------------------------------------------------------------------------------

“Priority Distribution Agreement” means that certain Priority Distribution
Agreement, dated as of August 1, 2001, between the Tribe and Borrower, as
amended December 31, 2014 (as the same may be further amended, restated,
supplemented or otherwise modified from time to time, so long as a true, correct
and complete copy of any such amendment, restatement, supplement or modification
has been provided to the Administrative Agent).

“Priority Distributions” means distributions or similar payments made by
Borrower to the Tribe in an aggregate amount not to exceed (a)(i) during the
Fiscal Year ending September 30, 2017 (inclusive of “Priority Distributions”
under the Existing Credit Agreement made prior to the Closing Date), $60,000,000
and (ii) in each Fiscal Year thereafter, $60,000,000 or (b) (i) during any
Fiscal Quarter in the Fiscal Year ending September 30, 2017, $15,000,000, and
(ii) during each Fiscal Quarter in each Fiscal Year thereafter, $15,000,000;
provided, that any such distribution or similar payment not made during the
Fiscal Quarter in which it was first permitted as a Priority Distribution may be
made as a Priority Distribution in any subsequent Fiscal Quarter of the
applicable Fiscal Year or the following Fiscal Year (provided that if any such
amount is so carried over, it will not be deemed used in the applicable
subsequent Fiscal Quarter until after the making of any Priority Distributions
permitted for such subsequent Fiscal Quarter). Subject to the limitations set
forth above, Priority Distributions include priority distribution payments made
by the Borrower under the Priority Distribution Agreement.

“Pro Forma Basis” means, with respect to compliance with any test or covenant or
calculation of any ratio hereunder, the determination or calculation of such
test, covenant or ratio (including in connection with Specified Transactions) in
accordance with Section 1.08.

“Pro Rata Lead Arrangers” means Citizens Bank, Merrill, Credit Suisse, STRH,
Goldman, KeyBank, CIT Bank and Fifth Third Bank, in their capacities as joint
bookrunners and joint lead arrangers for the Revolving Credit Facility and the
Term A Facility.

“Pro Rata Share” means:

(a) with respect to any Commitment of a Lender (i) under any Revolving Credit
Facility at any time or (ii) under any Term Facility at any time prior to the
making of Term Loans under such Facility, a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the amount of
the respective Commitment of such Lender under such Facility at such time and
the denominator of which is the amount of the aggregate amount of Commitments
under such Facility at such time; provided that, with respect to subsection
(i) above, if the commitment of each Revolving Lender to make Revolving Loans
and the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated, then the Pro Rata Share of each Revolving Lender shall be determined
based on the Pro Rata Share of such Revolving Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof; and

(b) in the case of any Lender under any Term Facility at any time after the
making of the Term Loans thereunder, a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the amount of
Term Loans and unused Term Loan Commitments under such Term Facility of such
Lender and the denominator of which is the Outstanding Amount of all Term Loans
and the aggregate unused Term Loan Commitments under such Facility.

 

41



--------------------------------------------------------------------------------

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Protected Assets” means (i) any assets of the Tribe, or any instrumentality or
subsidiary of the Tribe against which it would be a violation of federal law,
applicable state law or the Compact to encumber or to enforce remedies
hereunder; (ii) any real property held in trust in the name of the United States
or subject to restrictions against alienation by the United States for the
benefit of the Borrower or the Tribe and all improvements, fixtures and
accessions affixed or attached to such real property; (iii) any deposit or
securities account of the Tribe or any instrumentality or subsidiary of the
Tribe, and any money, securities or other assets credited thereto, in each case
(a) held for the purpose of collecting and disbursing funds for payroll, medical
insurance, worker’s compensation claims and other purposes related thereto,
(b) held in escrow or pursuant to a fiduciary obligation on behalf of, or for
the benefit of, one or more Persons other than the Borrower or a Guarantor or
(c) held for contract health or social services under federal laws or contracts;
(iv) any assets of the Tribe employed in the provision of governmental services
(including real property and related improvements, fixtures and accessions
affixed or attached to such real property used for tribal housing, health care,
education, museum or general governmental services) or containing or
constituting materials of cultural significance; (v) any ownership interest in
Gaming of the Tribe (but excluding any proceeds thereof); and (vi) any account
receivable in respect of or other entitlement to Permitted Tribal Payments and
Priority Distributions (but not, for the avoidance of doubt, any receipts or
proceeds of such account receivable or entitlement to the extent not otherwise
constituting a Protected Asset).

“Public Lender” has the meaning specified in Section 8.02.

“Quarterly Excess Cash Flow” means, for (a) any Fiscal Quarter ending
December 31, March 31 or June 30, an amount equal to 50% of the Excess Cash Flow
for such Fiscal Quarter and (b) any Fiscal Quarter ending September 30, an
amount equal to the Year-End Available Amount Gross-Up for such Fiscal Quarter,
provided, that the Quarterly Excess Cash Flow for any Fiscal Quarter shall be
deemed to be zero until the financial statements required to be delivered
pursuant to Section 8.01(a) or (b), as applicable, for such Fiscal Quarter, and
the related Compliance Certificate required to be delivered pursuant to
Section 8.02(b) for such Fiscal Quarter, have been received by the
Administrative Agent.

“Ratio Debt Threshold” means, at any time, the (a) maximum Total Leverage Ratio
then applicable under Section 9.10(b) (regardless of whether any Covenant
Facility is then outstanding), minus (b) 0.25. As an example, at the time when
the maximum Total Leverage Ratio under Section 9.10(b) is 6.00 to 1.00, the
Ratio Debt Threshold at such time shall be 5.75 to 1.00.

“Recipient” means the Administrative Agent, any Lender, the Swingline Lender or
the L/C Issuer as applicable.

 

42



--------------------------------------------------------------------------------

“Referendum Action” has the meaning specified in Section 5.13.

“Refinanced Debt” has the meaning specified in the definition of “Credit
Agreement Refinancing Indebtedness”.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Tribe, (c) the Administrative
Agent and (d) each additional Lender and each existing Lender that agrees to
provide any portion of the Credit Agreement Refinancing Indebtedness being
incurred pursuant thereto, in accordance with Section 2.19 and, in the case of
any Other Term Facility, which shall specify whether such Other Term Facility is
a Covenant Facility or a Non-Covenant Facility.

“Register” has the meaning specified in Section 12.07(c).

“Reinvest” means the application of funds for any of the following purposes:
(a) to reinvest in Property (other than cash, cash equivalents or securities) to
be owned by the Borrower or a Restricted Subsidiary and used in a business
permitted by Section 9.07, (b) to pay the costs of improving, restoring,
replacing or developing any Property owned by the Borrower or a Restricted
Subsidiary which is used in a business permitted by Section 9.07 or (c) to fund
one or more investments in any other Person engaged primarily in a business
permitted by Section 9.07 (including the acquisition from third parties of
Capital Stock of such Person) as a result of which such other Person becomes a
Restricted Subsidiary. For the avoidance of doubt, funds expended by the
Borrower or any of its Subsidiaries for any of the foregoing purposes after the
applicable Disposition or the Extraordinary Loss, regardless of the timing of
receipt of any insurance proceeds or other payment that is included in the
computation of Net Cash Proceeds, shall be included in the computation of funds
that have been Reinvested.

“Rejection Notice” has the meaning specified in Section 2.05(j).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice and (b) with respect
to an L/C Credit Extension, a Letter of Credit Application.

“Required Covenant Lenders” means, as of any date of determination, Lenders
(which shall include at least two Lenders, if at such time of determination
there are two or more of such Lenders), holding more than 50% of the sum of
(a) Total Revolving Outstandings (with the aggregate amount of each Revolving
Lender’s risk participation and funded participation in L/C Obligations and
Swingline Loans being deemed “held” by such Revolving Lender for purposes of
this definition), (b) the aggregate unused Revolving Commitments, and (c) the
aggregate Outstanding Amount of all Term Loans under each Term Facility that is
a Covenant

 

43



--------------------------------------------------------------------------------

Facility; provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Covenant Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (a) Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swingline Loans being deemed “held” by such Lender for purposes of this
definition) and (b) the aggregate unused Revolving Commitments; provided that
the Commitment of, and the portion of the Total Outstandings held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders (which, if there are two or more Revolving Lenders, shall include at
least two Revolving Lenders) holding more than 50% of the sum of (a) Total
Revolving Outstandings (with the aggregate amount of each Revolving Lender’s
risk participation and funded participation in L/C Obligations and Swingline
Loans being deemed “held” by such Revolving Lender for purposes of this
definition) and (b) the aggregate unused Revolving Commitments; provided that
the Commitment of, and the portion of the Total Revolving Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Lenders.

“Required Term Lenders” means, with respect to any Term Facility as of any date
of determination, Lenders holding more than 50% of such Term Facility on such
date; provided that the portion of any such Term Facility held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required Term
Lenders.

“Requirement of Law” means, as to any Person, the Organization Documents of such
Person and any Law or judgment, award, decree, writ or determination of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its Property or to which such Person or any of its Property is
subject.

“Responsible Officer” means (a) as to the Tribe, the Chairman, Vice-Chairman and
Treasurer of the Tribal Council of the Tribe, the Chief Operating Officer of the
Tribe, the Chief Financial Officer of the Tribe and the Attorney General of the
Tribe, (b) as to Borrower, the Chairman, Vice-Chairman and Treasurer of the
Management Board, the Chief Executive Officer, the Chief Operating Officer, the
Chief Financial Officer and the Chief Accounting Officer, and (c) as to each
other Loan Party, the chief executive officer, president, chief financial
officer, secretary and manager of such Loan Party (or such Loan Party’s manager,
sole member or general partner as applicable). Any document delivered hereunder
that is signed by a Responsible Officer of the Tribe or a Loan Party shall be
conclusively presumed to have been authorized by all necessary tribal,
corporate, limited liability company, partnership and/or other action on the
part of the Tribe or such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of the Tribe or such Loan Party.

“Restricted Debt Issuance” means the incurrence by the Borrower or any
Restricted Subsidiary after the Closing Date of any Indebtedness that is not
permitted by Section 9.03.

 

44



--------------------------------------------------------------------------------

“Restricted Payment” means (a) any transfer of cash or other Property from
Borrower or any of its Restricted Subsidiaries to the Tribe or any of its
members or Outside Affiliates, (b) any retirement, redemption, purchase or other
acquisition for value by Borrower or any of its Restricted Subsidiaries of any
Capital Stock of the Borrower or any Restricted Subsidiary from the Tribe or any
of its Outside Affiliates, (c) the declaration or payment by Borrower or any of
its Restricted Subsidiaries of any dividend, distribution or similar payment to
the Tribe or any of its members or any of its Outside Affiliates, (d) any
Investment (whether by means of loans, advances or otherwise) by Borrower or any
of its Restricted Subsidiaries in Securities or other obligations of the Tribe
or any of its Outside Affiliates, or (e) any other payment, assignment or
transfer, whether in cash or other Property, from Borrower or any of its
Restricted Subsidiaries to the Tribe or any of its members or Outside
Affiliates, including the payment of any tax, fee, charge or assessment imposed
by the Tribe on Borrower, its Restricted Subsidiaries, their revenues or the
Authority Property; provided that none of (A) Permitted Tribal Payments, (B) the
making of payments by Borrower or any of its Restricted Subsidiaries to the
Tribe or any of its Affiliates or members in consideration of Property, goods
and services provided to Borrower or any of its Restricted Subsidiaries by, or
other contractual arrangement (including without limitation the Earth Hotel
Lease) with, the Tribe or its Affiliates or members to the extent permitted by
Section 9.08, (C) Specified Employee Compensation Payments, (D) the provision of
services by Borrower or any of its Restricted Subsidiaries to the Tribe, its
members or any of its Affiliates in the ordinary course of business in exchange
for reasonable consideration to Borrower or any of its Restricted Subsidiaries,
(E) payments under the Lease, (F) taxes and other charges permitted pursuant to
Section 7.07, (G) assessment by the Tribe against Borrower or any of its
Restricted Subsidiaries of the regulatory costs and expenses of the Tribe
associated with Borrower or any of its Restricted Subsidiaries, (H) Investments
in Unrestricted Subsidiaries or joint ventures of Borrower and its Restricted
Subsidiaries otherwise permitted hereunder or (I) the making of Priority
Distributions (subject to the limitations set forth in the definition of
“Priority Distributions”), shall be considered Restricted Payments.

“Restricted Subsidiary” means each Subsidiary of the Borrower that is not an
Unrestricted Subsidiary. The Borrower may at any time designate an Unrestricted
Subsidiary as a Restricted Subsidiary in a written notice from the Borrower to
the Administrative Agent so long as (a) no Event of Default shall have occurred
and be continuing at the time and immediately after giving effect to such
designation, and (b) after giving effect to such designation, the Borrower would
be in compliance with Section 9.10 on a Pro Forma Basis as of the last day of
the fiscal quarter most recently ended (regardless of whether any Covenant
Facility is then outstanding).

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrower pursuant to Section 2.01 (including
Extended Revolving Commitments and Other Revolving Commitments), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swingline
Loans, in an aggregate amount not to exceed the amount set forth opposite such
Revolving Lender’s name in the column labeled “Revolving Commitment” on Annex
A-1, in any subsequent Assignment and Assumption or in any Refinancing Amendment
or Extension Amendment, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

“Revolving Commitment Increase Lender” has the meaning specified in
Section 2.15(d).

 

45



--------------------------------------------------------------------------------

“Revolving Credit Facility” means the Initial Revolving Credit Facility, any
Other Revolving Credit Facility and any Extended Revolving Facility, as the case
may be.

“Revolving Extension Request” has the meaning specified in Section 2.20(b).

“Revolving Lender” means each Lender that holds a Revolving Commitment.

“Revolving Loan” means each Loan made by a Revolving Lender under any Revolving
Credit Facility.

“Revolving Note” means a promissory note made by the Borrower to a Revolving
Lender evidencing that Lender’s Pro Rata Share of the Aggregate Revolving
Commitments, substantially in the form of Exhibit C-1, either as originally
executed or as the same may from time to time be supplemented, modified,
amended, renewed, extended or supplanted.

“Right of Others” means, as to any Property in which a Person has an interest,
(a) any legal or equitable right, title or other interest (other than a Lien)
held by any other Person in or with respect to that Property, and (b) any option
or right held by any other Person to acquire any right, title or other interest
in or with respect to that Property, including any option or right to acquire a
Lien.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between a Loan Party and a Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party and any Hedge Bank.

“Secured Parties” means, collectively, the Lenders (including the L/C Issuer and
the Swingline Lender), the Hedge Banks under the Secured Hedge Agreements, the
Cash Management Banks under the Secured Cash Management Agreements and the
Administrative Agent.

“Securities” means any capital stock, shares, voting trust certificates, bonds,
debentures, notes or other evidences of indebtedness, membership interests,
limited partnership interests, or any warrant, option or other right to purchase
or acquire any of the foregoing.

“Security Agreement” means that certain Security Agreement, dated as of the date
hereof, by Borrower, each Guarantor (other than the WNBA Subsidiary) as of the
Closing Date and each future Restricted Subsidiary that may subsequently become
party thereto in favor of Administrative Agent for the ratable benefit of the
Secured Parties.

“Security Documents” means, collectively, the Security Agreement, the Pledge
Agreement, each Account Control Agreement, the Leasehold Mortgage, the Landlord
Consent, the Pocono Mortgages, the Mohegan Golf Mortgage, each intercreditor
agreement executed by

 

46



--------------------------------------------------------------------------------

the Administrative Agent hereunder (including in respect of any Permitted Junior
Lien Indebtedness) and any other pledge agreement, hypothecation agreement,
security agreement, account control agreement, assignment, deed of trust,
mortgage or similar instrument executed by the Borrower or a Restricted
Subsidiary in favor of the Administrative Agent or any Secured Party to grant or
perfect a Lien to secure the Obligations.

“Senior Secured Indebtedness” means, at any time, the aggregate outstanding
principal amount of Consolidated Funded Indebtedness of the Borrower and of the
Restricted Subsidiaries which is secured by Liens on property or assets of the
Borrower or any the Restricted Subsidiaries as of such date (other than any such
Indebtedness that is expressly subordinated in right of payment to the
Obligations pursuant to a written agreement).

“Senior Secured Leverage Ratio” means the ratio of (a) Senior Secured
Indebtedness to (b) Consolidated EBITDA for the most recently ended Test Period.
Subject to Section 1.08, for purposes of determining such ratio, Senior Secured
Indebtedness shall be calculated as of the last day of the applicable Test
Period on a Pro Forma Basis.

“Senior Unsecured Notes” means the Borrower’s 7.875% senior notes due 2024,
issued pursuant to that certain indenture, dated as of the Closing Date, among
the Borrower, the Tribe, the guarantors party thereto and U.S. Bank National
Association, as trustee.

“Solvent” and “Solvency” shall mean, for any Person on a particular date, that
on such date (a) the fair value of the assets of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts and liabilities beyond such Person’s ability to pay as such debts
and liabilities mature, (d) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute an unreasonably small capital and
(e) such Person is able to pay its debts as they become due and payable. For
purposes of this definition, the amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability, without duplication.

“SPC” has the meaning specified in Section 12.07(g).

“Special Purpose Restricted Subsidiaries” means the WNBA Subsidiary and the CT
Expo Subsidiary, to the extent and for so long as the same constitute Restricted
Subsidiaries.

“Specified Employee Compensation Payments” means payments to the Tribe in
respect of Borrower’s executive benefit plan, in an aggregate amount not to
exceed $5,000,000 per annum, that would otherwise be paid as compensation to
employees of the Borrower who are participants of the plan.

“Specified Transaction” means (a) any incurrence or repayment of Indebtedness of
the Borrower or a Restricted Subsidiary, (b) any Investment that results in a
Person that is not a Subsidiary becoming a Restricted Subsidiary or an
Unrestricted Subsidiary, (c) any Disposition,

 

47



--------------------------------------------------------------------------------

designation or redesignation of a Subsidiary that results in a Restricted
Subsidiary ceasing to be a Restricted Subsidiary or an Unrestricted Subsidiary
becoming a Restricted Subsidiary, (d) any acquisition or Investment constituting
an acquisition of assets constituting a business unit, line of business or
division of another Person, in each case under this subsection (d), with a fair
market value of at least $10,000,000 or constituting all or substantially all of
the assets of a Person or (e) the making of any Restricted Payment hereunder.

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid (as such date may be extended
from time to time) including as a result of any mandatory sinking fund payment
or mandatory redemption in the documentation governing such Indebtedness in
effect on the date hereof or, if such Indebtedness is incurred after the date
hereof, in the original documentation governing such Indebtedness, and shall not
include any contingent obligations to repay, redeem or repurchase any such
interest or principal prior to the date originally scheduled for the payment
thereof.

“STRH” means Suntrust Robinson Humphrey, Inc., and its successors.

“Subordinated Indebtedness” means all unsecured Indebtedness of the Borrower for
money borrowed which is subordinated, upon terms reasonably satisfactory to the
Administrative Agent, in right of payment to the payment in full in cash of all
Obligations.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

48



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in subsection (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swingline” means the revolving credit facility made available by the Swingline
Lender pursuant to Section 2.04.

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.

“Swingline Lender” means Bank of America, in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder and under the
Autoborrow Agreement.

“Swingline Loan” has the meaning specified in Section 2.04(a).

“Swingline Sublimit” means, at any time, an amount equal to $25,000,000. The
Swingline Sublimit is part of, and not in addition to, the Revolving Credit
Facilities.

“Syndication Agents” means Bank of America and Credit Suisse.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrower pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name in the column labeled “Term A Commitment” on Annex A-2
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. As of the Closing Date, the aggregate amount of
the Term A Commitments is $445,000,000.

 

49



--------------------------------------------------------------------------------

“Term A Facility” means (a) on or prior to the Closing Date, the aggregate
amount of the Term A Commitments at such time, and (b) thereafter, the aggregate
principal amount of the Term A Loans of all Term A Lenders outstanding at such
time, in each case as such amount may be increased pursuant to Section 2.15.

“Term A Lender” means (a) on or prior to the Closing Date, any Lender that has a
Term A Commitment at such time and (b) at any time after the Closing Date, any
Lender that holds Term A Loans at such time.

“Term A Loan” means each term loan made to the Borrower pursuant to
Section 2.01(b) and each Increased Term Loan made pursuant to the Term A
Facility.

“Term A Loan Aggregate Principal Amount” means an amount equal to the sum of
(a) the aggregate principal amount of Term A Loans outstanding on the Closing
Date, plus (b) the aggregate principal amount of Increased Term Loans consisting
of Term A Loans incurred by Borrower pursuant to Section 2.15 and outstanding on
the applicable Increase Effective Date(s).

“Term A Note” means a promissory note of the Borrower payable to any Term A
Lender, substantially in the form of Exhibit C-2, evidencing the indebtedness of
the Borrower to such Term A Lender resulting from the Term A Loans made by such
Lender.

“Term B Commitment” means, as to each Term B Lender, its obligation to make Term
B Loans to the Borrower pursuant to Section 2.01(c) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term B Lender’s name in the column labeled “Term B Commitment” on Annex A-3
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. As of the Closing Date, the aggregate amount of
the Term B Commitments is $785,000,000.

“Term B Facility” means (a) on or prior to the Closing Date, the aggregate
amount of the Term B Commitments at such time, and (b) thereafter, the aggregate
principal amount of the Term B Loans of all Term B Lenders outstanding at such
time, in each case as such amount may be increased pursuant to Section 2.15.

“Term B Lead Arrangers” means Merrill, Citizens Bank, Credit Suisse, STRH,
Goldman, KeyBank, CIT Bank and Fifth Third Bank in their capacities as joint
bookrunners and joint lead arrangers for the Term B Facility.

“Term B Lender” means, at any time, any Lender that holds Term B Loans at such
time.

“Term B Loan” means each term loan made to the Borrower pursuant to
Section 2.01(c) and each Increased Term Loan made pursuant to the Term B
Facility.

“Term B Loan Aggregate Principal Amount” means an amount equal to the sum of
(a) the aggregate principal amount of Term B Loans outstanding on the Closing
Date, plus (b) the aggregate principal amount of Increased Term Loans consisting
of Term B Loans incurred by Borrower pursuant to Section 2.15 and outstanding on
the applicable Increase Effective Date(s).

 

50



--------------------------------------------------------------------------------

“Term B Note” means a promissory note of the Borrower payable to any Term B
Lender, substantially in the form of Exhibit C-3, evidencing the indebtedness of
the Borrower to such Term B Lender resulting from the Term B Loans made by such
Lender.

“Term Facility” means the Term A Facility, the Term B Facility, any Incremental
Term Facility, any Other Term Facility or any Extended Term Facility, as the
case may be.

“Term Loan” means a Term A Loan, a Term B Loan, an Increased Term Loan, an
Incremental Term Loan, an Extended Term Loan or an Other Term Loan, as the case
may be.

“Term Loan Commitment” means a Term A Commitment, a Term B Commitment, an
Increased Term Loan Commitment, an Incremental Term Loan Commitment, an Other
Term Commitment or an Extended Term Commitment, as the case may be.

“Term Loan Extension Request” has the meaning specified in Section 2.20(a).

“Test Period” means, for any date of determination, the period of the four most
recently ended consecutive fiscal quarters of the Borrower and its Restricted
Subsidiaries for which financial statements are available.

“Threshold Amount” means $50,000,000.

“Title Company” means Chicago Title Insurance Company or such other title
insurance company as may be reasonably acceptable to the Administrative Agent.

“Total Leverage Ratio” means as of the last day of each Fiscal Quarter the ratio
of (a) Consolidated Funded Indebtedness to (b) Consolidated EBITDA for the most
recently ended Test Period. Subject to Section 1.08, for purposes of determining
such ratio, the outstanding Consolidated Funded Indebtedness shall be calculated
as of the last day of the applicable Test Period on a Pro Forma Basis.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swingline Loans and all L/C Obligations.

“Town Agreement” means that certain Agreement, dated as of June 16, 1994,
between the Tribe and the Town of Montville, Connecticut, as amended up to the
Closing Date.

“Tribal Council” means the Tribal Council of the Tribe elected in accordance
with the Constitution.

“Tribal Court” means any tribal court of the Tribe.

“Tribal Entity” means Borrower and any other Person that conducts or manages
gaming activities pursuant to IGRA. As of the Closing Date, the only Loan Party
that is a Tribal Entity is Borrower (the “Initial Tribal Entity”).

 

51



--------------------------------------------------------------------------------

“Tribal Provisions” means Articles V and VII and Sections 12.01, 12.13, 12.14,
12.17, 12.18, 12.19, 12.20, 12.21, 12.22, 12.23, 12.24, 12.30 and 12.32.

“Tribe” has the meaning specified in the introductory paragraph hereto.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in any
applicable jurisdiction.

“UCC Ordinance” means Chapter 7, Article III of the Mohegan Tribe Code, also
known as Ordinance Number 98-7 of the Tribe.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (1) (a) the Subsidiaries of the Borrower
designated as Unrestricted Subsidiaries on Schedule 6.13 on the Closing Date;
and (b) each Subsidiary of the Borrower that is so designated in a written
notice from the Borrower to the Administrative Agent and any Subsidiary of an
Unrestricted Subsidiary so long as after giving effect to any such designation
(i) no Event of Default would exist and (ii) the Borrower would be in compliance
with Section 9.10 on a Pro Forma Basis as of the last day of the fiscal quarter
most recently ended (regardless of whether any Covenant Facility is then
outstanding); and (2) any Subsidiary of an Unrestricted Subsidiary (unless
contributed or otherwise transferred to such Unrestricted Subsidiary or any of
its Subsidiaries by the Borrower or one or more of its Subsidiaries after the
date of designation of the parent entity as an “Unrestricted Subsidiary”
hereunder, in which case the Subsidiary so transferred would be required to be
independently designated in accordance with the preceding clause (1)). The
designation of any Subsidiary as an Unrestricted Subsidiary pursuant to clause
(1) of the immediately preceding sentence shall constitute an Investment by the
Borrower therein at the date of designation in an amount equal to the fair
market value (as determined by the Borrower in good faith) of the assets of such
Subsidiary (less any liabilities of such Subsidiary, excluding the Obligations,
that will not constitute liabilities of the Borrower or any Restricted
Subsidiary after such designation (and including, for the avoidance of doubt,
the fair market value of any Investments of such Subsidiary in its
Subsidiaries)) at the time that such Subsidiary is designated as an Unrestricted
Subsidiary; provided, that in the event that Salishan–Mohegan LLC shall become a
Subsidiary and substantially concurrently therewith shall be designated an
Unrestricted Subsidiary in accordance with the terms of this Agreement, any
Investments in Salishan–Mohegan LLC outstanding as of the Closing Date and still
outstanding as of the date of such designation shall be excluded from such
calculation and shall not be deemed to be an additional Investment in
Salishan-Mohegan LLC. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time.

“Unwind Investments” means Investments by the Borrower or any Restricted
Subsidiary of (a) up to $7,000,000 in Salishan-Mohegan, LLC and (b) up to
$7,500,000 in Mohegan Gaming.

 

52



--------------------------------------------------------------------------------

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(d)(ii)(B)(III).

“Weighted Average Life to Maturity” shall mean, on any date and with respect to
any Indebtedness (or any applicable portion thereof), an amount equal to (a) the
scheduled repayments of such Indebtedness to be made after such date, multiplied
by the number of days from such date to the date of each such scheduled
repayment divided by (b) the aggregate outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of any Indebtedness being refinanced or any Indebtedness that
is being modified, refinanced, refunded, renewed, replaced or extended (the
“Applicable Indebtedness”), the effects of any amortization or prepayments made
on such Applicable Indebtedness vis-à-vis the amortization schedule prior to the
date of the applicable modification, refinancing, refunding, renewal,
replacement or extension shall be disregarded.

“WNBA Agreements” means the WNBA Membership Agreement, dated as of January 28,
2003, between WNBA, LLC, a Delaware limited liability company, and the WNBA
Subsidiary.

“WNBA Subsidiary” means Mohegan Basketball Club LLC, a limited liability company
formed under the Laws of the Tribe and a wholly-owned Subsidiary of Borrower,
which is the owner and operator of the Women’s National Basketball Association
franchise known as the Connecticut Sun.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Year-End Available Amount Gross-Up” means, for the fourth Fiscal Quarter of
each Fiscal Year, an amount equal to (a) the aggregate amount of Excess Cash
Flow for the Fiscal Year ending on the last day of such Fiscal Quarter (or, in
the case of the Fiscal Year ending September 30, 2017, for the period from the
first day of the first full Fiscal Quarter after the Closing Date through
September 30, 2017) minus (b) the aggregate Quarterly Excess Cash Flow for the
first three Fiscal Quarters of such Fiscal Year (or, in the case of the
determination made for the fourth Fiscal Quarter for the Fiscal Year ending
September 30, 2017, each Fiscal Quarter commencing after the Closing Date except
for the fourth Fiscal Quarter for such Fiscal Year) minus (c) the portion of
such Excess Cash Flow that has been (or is, or previously was, required to be)
applied to prepay the Loans pursuant to Section 2.05(f) for such Fiscal Year
minus (d) without duplication, any voluntary prepayments of Loans referenced in
Section 2.05(f) that previously reduced the amount of such required prepayment
pursuant to Section 2.05(f) for such Fiscal Year minus (e) without duplication,
any amounts paid by the Borrower in connection with purchases of Term Loans
pursuant to Auctions that previously reduced the amount of such required
prepayments of Loans referenced in Section 2.05(f) for such Fiscal Year.

 

53



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.” The word “or” is not exclusive.

(d) Unless the context otherwise requires, the expressions “payment in full”
“paid in full” and any other similar terms or phrases when used with respect to
the Obligations, when used in any Loan Document, shall mean the termination of
all the Commitments, payment in full, in cash, of all of the Obligations (other
than (x) any unasserted contingent reimbursement or indemnity obligations,
(y) L/C Obligations that have been Cash Collateralized pursuant to the terms of
this Agreement and (z) Obligations arising under any Secured Hedge Agreement or
Secured Cash Management Agreement) and the cancellation or expiration of all
Letters of Credit (other than Letters of Credit that have been Cash
Collateralized pursuant to the terms of this Agreement or as to which other
arrangements satisfactory to the Administrative Agent and L/C Issuer shall have
been made).

(e) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) Except as otherwise specifically prescribed herein,
all accounting terms used herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the

 

54



--------------------------------------------------------------------------------

Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

(c) Notwithstanding the foregoing provisions of this Section 1.03 (i) to the
extent that any person or entity listed on Schedule 1.03 which the Borrower does
not currently consolidate in accordance with GAAP is required to be consolidated
with the Borrower for any reason other than its direct or indirect majority
equity ownership, such person or entity shall be deconsolidated for purposes of
calculating compliance with the financial covenants in Section 9.10 and (ii) any
lease that is accounted for by any Person as an operating lease as of the
Closing Date and any similar lease entered into after the Closing Date by any
Person may, in the sole discretion of Borrower, be accounted for as an operating
lease and not as a Capital Lease, notwithstanding any change in GAAP occurring
after the Closing Date.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.06 Times of Day; Rates.

(a) Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

(b) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any comparable or successor
rate thereto.

1.07 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time, giving effect to any draws thereunder
prior to such time that may not be re-drawn;

 

55



--------------------------------------------------------------------------------

provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

1.08 Certain Calculations and Tests.

(a) Notwithstanding anything to the contrary herein, the Total Leverage Ratio,
the Senior Secured Leverage Ratio and the Fixed Charge Coverage Ratio shall be
calculated in the manner prescribed by this Section 1.08; provided that
notwithstanding anything to the contrary in subsections (b) or (c) of this
Section 1.08 when calculating the Total Leverage Ratio, the Senior Secured
Leverage Ratio and the Fixed Charge Coverage Ratio, as applicable, for purposes
of determining actual compliance (and not pro forma compliance or compliance on
a Pro Forma Basis) with any financial covenant pursuant to Section 9.10, the
events described in this Section 1.08 that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect (but, for the
avoidance of doubt, such events as took place on or after the first day of the
applicable Test Period but on or prior to the end of the applicable Test Period
shall be given pro forma effect).

(b) For purposes of calculating the Total Leverage Ratio, the Senior Secured
Leverage Ratio and the Fixed Charge Coverage Ratio, Specified Transactions (and
the incurrence or repayment of any Indebtedness in connection therewith) that
have been made (i) during the applicable Test Period or (ii) subsequent to such
Test Period and prior to or simultaneously with the event for which the
calculation of any such ratio is made shall be calculated on a Pro Forma Basis
assuming that all such Specified Transactions (and any increase or decrease in
Consolidated EBITDA and the component financial definitions used therein
attributable to any Specified Transaction) had occurred on the first day of the
applicable Test Period. If, since the beginning of any applicable Test Period,
any Person that subsequently became a Restricted Subsidiary or was merged,
amalgamated or consolidated with or into the Borrower or any of its Restricted
Subsidiaries since the beginning of such Test Period shall have made any
Specified Transaction that would have required adjustment pursuant to this
Section 1.08, then the Total Leverage Ratio, the Senior Secured Leverage Ratio
and the Fixed Charge Coverage Ratio shall be calculated to give pro forma effect
thereto in accordance with this Section 1.08.

(c) In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, prepayment, retirement, exchange, extinguishment or satisfaction and
discharge) any Indebtedness included in the calculations of the Total Leverage
Ratio, the Senior Secured Leverage Ratio and the Fixed Charge Coverage Ratio, as
the case may be (in each case, other than Indebtedness incurred or repaid under
any revolving credit facility), (i) during the applicable Test Period and/or
(ii) subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then the Total Leverage Ratio, the Senior Secured Leverage Ratio and the
Fixed Charge Coverage Ratio shall be calculated giving pro forma effect to such
incurrence or repayment of Indebtedness, to the extent required, as if the same
had occurred on (A) the last day of the applicable Test Period in

 

56



--------------------------------------------------------------------------------

the case of the Total Leverage Ratio and the Senior Secured Leverage Ratio and
(B) the first day of the applicable Test Period in the case of the Fixed Charge
Coverage Ratio. If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of the event for which the
calculation of the Fixed Charge Coverage Ratio is made had been the applicable
rate for the entire period (taking into account any hedging obligations
applicable to such Indebtedness); provided that, in the case of repayment of any
Indebtedness, to the extent actual interest related thereto was included during
all or any portion of the applicable Test Period, the actual interest may be
used for the applicable portion of such Test Period. Interest on a Capital Lease
shall be deemed to accrue at an interest rate reasonably determined by a
responsible financial or accounting officer of the Borrower to be the rate of
interest implicit in such Capital Lease in accordance with GAAP. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a London interbank offered rate, or other
rate, shall be determined to have been based upon the rate actually chosen, or
if none, then based upon such optional rate chosen as the Borrower may
designate.

(d) Notwithstanding anything to the contrary herein, unless the Borrower
otherwise notifies the Administrative Agent, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (any such amounts, the “Fixed Amounts”) substantially concurrently
with any amounts incurred or transactions entered into (or consummated) in
reliance on a provision of this Agreement that requires compliance with a
financial ratio or test (any such amounts, the “Incurrence-Based Amounts”), it
is understood and agreed that the Fixed Amounts shall be disregarded in the
calculation of the financial ratio or test applicable to the Incurrence-Based
Amounts in connection with such substantially concurrent incurrence; provided
that this subsection (d) shall apply solely with respect to the incurrence of
Incremental Term Facilities, Increased Term Loan Commitments and Increased
Revolving Commitments and Indebtedness incurred pursuant to Section 9.03(f) and
shall not apply to any amounts incurred or transactions entered into (or
consummated) in reliance on any provision of Article IX (other than
Section 9.03(f)).

1.09 Limited Condition Transactions. Notwithstanding anything in this Agreement
or any Loan Document to the contrary, when determining compliance with any
applicable conditions to the consummation of any Limited Condition Transaction
(including, without limitation, any Default or Event of Default condition), the
date of determination of such applicable conditions shall, at the option of the
Borrower (the Borrower’s election to exercise such option in connection with any
Limited Condition Transaction, an “LCT Election”), be deemed to be the date the
definitive agreements for such Limited Condition Transaction are entered into
(the “LCT Test Date”). If on a Pro Forma Basis after giving effect to such
Limited Condition Transaction and the other transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) such applicable conditions are calculated as if such Limited
Condition Transaction and other related transactions had occurred at the
beginning of the most recent Test Period ending prior to the LCT Test Date for
which financial statements are available to the Administrative Agent, the
Borrower or Restricted Subsidiary could have taken such action on the relevant
LCT Test Date in compliance with the applicable conditions thereto, such
applicable conditions shall be deemed to have been complied with, unless an
Event of Default pursuant to Section 10.01(a), (f) or (g) shall be

 

57



--------------------------------------------------------------------------------

continuing on the date such Limited Condition Transaction is actually
consummated. For the avoidance of doubt, if an LCT Election is made, the
applicable conditions thereto shall not be tested at the time of consummation of
such Limited Condition Transaction. If the Borrower has made an LCT Election for
any Limited Condition Transaction, then in connection with any subsequent
calculation of any ratio or basket availability with respect to any other
Specified Transaction on or following the relevant LCT Test Date and prior to
the earlier of the date on which such Limited Condition Transaction is
consummated or the date that the definitive agreement for such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Transaction, any such ratio or basket shall be calculated both (x) on
a Pro Forma Basis assuming such Limited Condition Transaction and other related
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated and (y) on a Pro Forma
Basis assuming such Limited Condition Transaction and other related transactions
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have not been consummated, and the applicable action shall
only be permitted if there is sufficient availability under the applicable ratio
or basket under both of the calculations pursuant to subsection (x) and (y).

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans.

(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Revolving Lender severally agrees to make Revolving Loans to the Borrower from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Commitment; provided, however, that the aggregate amount of
any Borrowing of Revolving Loans on the Closing Date may not exceed
$100,000,000; provided, further, that after giving effect to any Borrowing of
Revolving Loans, (i) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, and (ii) the aggregate Outstanding Amount of
the Revolving Loans of any Revolving Lender, plus such Revolving Lender’s Pro
Rata Share of the Outstanding Amount of all L/C Obligations, plus such Revolving
Lender’s Pro Rata Share of the Outstanding Amount of all Swingline Loans shall
not exceed such Lender’s Revolving Commitment. Within the limits of each
Revolving Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.

(b) Term A Loans. Subject to the terms and conditions set forth herein, each
Term A Lender severally agrees to make a Term A Loan to the Borrower on the
Closing Date in an aggregate amount not to exceed the amount of such Term A
Lender’s Term A Commitment. The Borrowing under the Term A Facility shall
consist of Term A Loans made simultaneously by the Term A Lenders in accordance
with their respective Term A Commitments. Amounts borrowed under this
Section 2.01(b) and repaid or prepaid may not be reborrowed. Term A Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

58



--------------------------------------------------------------------------------

(c) Term B Loans. Subject to the terms and conditions set forth herein, each
Term B Lender severally agrees to make a Term B Loan to the Borrower on the
Closing Date in an aggregate amount not to exceed the amount of such Term B
Lender’s Term B Commitment. The Borrowing under the Term B Facility shall
consist of Term B Loans made simultaneously by the Term B Lenders in accordance
with their respective Term B Commitments. Amounts borrowed under this
Section 2.01(c) and repaid or prepaid may not be reborrowed. Term B Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by (A) telephone, or (B) a Committed Loan Notice; provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Committed Loan Notice. Each such Committed Loan Notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Committed Loans, and (ii) on the requested date of any
Borrowing of Base Rate Committed Loans; provided, however, that if the Borrower
wishes to request Eurodollar Rate Loans having an Interest Period other than
one, two, three or six months in duration as provided in the definition of
“Interest Period”, the applicable notice must be received by the Administrative
Agent not later than 11:00 a.m. four Business Days prior to the requested date
of such Borrowing, conversion or continuation, whereupon the Administrative
Agent shall give prompt notice to the applicable Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 11:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the applicable Lenders. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof or such other amount as corresponds to any Term Loan amortization
payment. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Committed Loans shall be in a principal amount of
$100,000 or a whole multiple of $100,000 in excess thereof or such other amount
as corresponds to any Term Loan amortization payment. Each Committed Loan Notice
shall specify (i) whether the Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted, (v) the Facility pursuant to which the Borrowing is
being requested, and (vi) if applicable, the duration of the Interest Period
with respect thereto. If the Borrower fails to specify a Type of Committed Loan
in a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable

 

59



--------------------------------------------------------------------------------

Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender that holds a Commitment (or, in the case of any
Facility after the making of the applicable Committed Loans, each Lender that
holds any such Committed Loans) under the applicable Facility of the amount of
its Pro Rata Share of the applicable Committed Loans, and if no timely notice of
a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each applicable Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection. In the case
of a Committed Borrowing, each Lender that holds a Commitment under the
applicable Facility shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is a part of the initial
Credit Extensions on the Closing Date, Section 4.01), the Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of Citizens Bank with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided, however, that if, on the date the Committed Loan Notice with
respect to such Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Term Loans under any Term Facility
may be requested as, converted to or continued as Eurodollar Rate Loans without
the consent of the Required Term Lenders under the applicable Term Facility and
no Revolving Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Revolving Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
funding such Loans of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders holding such Loans of any change in the Base Rate promptly following
such change.

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than twenty-five Interest
Periods in effect with respect to Committed Loans.

 

60



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all or a portion of its Loans in connection with
any refinancing, extension, loan modification or similar transaction permitted
by the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrower, the Administrative Agent and such Lender.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Lenders set forth
in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or its Restricted
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving Lenders severally agree to participate
in Letters of Credit issued for the account of the Borrower or its Restricted
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments,
(y) the aggregate Outstanding Amount of the Committed Loans of any Revolving
Lender, plus such Revolving Lender’s Pro Rata Share of the Outstanding Amount of
all L/C Obligations, plus such Revolving Lender’s Pro Rata Share of the
Outstanding Amount of all Swingline Loans shall not exceed such Revolving
Lender’s Commitment, and (z) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) Subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B) The expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (x) all of the Revolving Lenders and
the L/C Issuer have approved such expiry date or (y) such Letter of Credit is
Cash Collateralized on terms and pursuant to arrangements satisfactory to the
applicable L/C

 

61



--------------------------------------------------------------------------------

Issuer; provided, that in the case of any such Letter of Credit that is so Cash
Collateralized, the obligations of the Revolving Lenders to participate in such
Letter of Credit pursuant to this Section 2.03 shall terminate upon the Letter
of Credit Expiration Date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate any Laws or one or more
policies of the L/C Issuer;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial face amount less than $25,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

62



--------------------------------------------------------------------------------

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Sections 11.03, 11.04 and 11.05 with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in such Sections included the L/C Issuer with respect to such
acts or omissions, and (B) as additionally provided herein with respect to the
L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy

 

63



--------------------------------------------------------------------------------

thereof. Unless the L/C Issuer has received written notice from any Revolving
Lender, the Administrative Agent or any Loan Party, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Article IV shall not
then be satisfied, then, subject to the terms and conditions hereof, the L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the Borrower (or the applicable Restricted Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Revolving Lender’s Pro Rata Share of all Revolving Credit Facilities times
the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of subsection (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Lender or any Loan Party that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied, and
in each such case directing the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

 

64



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 2:00 p.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”) to the extent the Borrower receives notice of draw prior to 12:00
p.m. on the Honor Date, and not later than 11:00 a.m. on the Business Day
following the Honor Date otherwise, the Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Revolving Lender’s Pro Rata Share thereof. In such event, the
Borrower shall be deemed to have requested a Committed Borrowing of Base Rate
Loans under the Revolving Commitment to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Lender (including the Lender acting as L/C Issuer) shall
upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Committed Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.

 

65



--------------------------------------------------------------------------------

(iv) Until each Revolving Lender funds its Committed Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s Pro Rata
Share of such amount shall be solely for the account of the L/C Issuer.

(v) Each Revolving Lender’s obligation to make Committed Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Committed
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the Federal Funds Rate from time
to time in effect. A certificate of the L/C Issuer submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this subsection (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Pro Rata Share thereof (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 12.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Revolving Lender, at a rate per annum equal to the Federal Funds Rate from time
to time in effect.

 

66



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower or any Restricted Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) waiver by the L/C Issuer of any requirement that exists for the L/C Issuer’s
protection and not the protection of the Borrower or any waiver by the L/C
Issuer which does not in fact materially prejudice the Borrower;

(vi) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vii) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Restricted Subsidiary.

 

67



--------------------------------------------------------------------------------

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Revolving Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Revolving Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Revolving Lenders or the Required Revolving Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of the L/C Issuer, shall be
liable or responsible for any of the matters described in subsections
(i) through (v) of Section 2.03(e); provided, however, that anything in such
subsections to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication message or overnight courier, or any other commercially
reasonable means of communicating with a beneficiary.

 

68



--------------------------------------------------------------------------------

(g) Applicability of ISP98. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each Letter of Credit. Notwithstanding the foregoing, the L/C Issuer shall not
be responsible to the Borrower for, and the L/C Issuer’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of the L/C
Issuer required or expressly permitted under any law, order, or practice that is
required or expressly permitted to be applied to any Letter of Credit or this
Agreement, including the Law or any order of a jurisdiction where the L/C Issuer
or the beneficiary is located, the practice stated in the ISP, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Pro Rata Share a
Letter of Credit fee (the “Letter of Credit Fee”) equal to the Applicable Rate
times the daily maximum amount available to be drawn under each Letter of
Credit. Letter of Credit Fees shall be computed on a quarterly basis in arrears
and shall be due and payable on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. If there is any change in the Applicable Rate during any
quarter, the daily maximum amount of each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(i) Documentary and Processing Charges Payable to L/C Issuer. The Borrower shall
pay directly to the L/C Issuer for its own account a fronting fee with respect
to each Letter of Credit in such amounts and at such times as agreed from time
to time by the Borrower and the L/C Issuer, but in any event not to exceed
0.125% per annum.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, any Person other than the Borrower, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby represents and warrants that the
issuance of any Letters of Credit at the Borrower’s request for the account of
any other Person will inure to the benefit of the Borrower.

2.04 Swingline Loans.

(a) The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make “Revolving Loans” (as defined in the
Autoborrow Agreement) (each such loan, a “Swingline Loan”) to the Borrower from
time to time during the Availability Period on the terms and conditions set
forth in the Autoborrow Agreement in an aggregate

 

69



--------------------------------------------------------------------------------

amount not to exceed at any time outstanding the amount of the Swingline
Sublimit, notwithstanding the fact that such Swingline Loans, when aggregated
with the Pro Rata Share of the Outstanding Amount of Revolving Loans and L/C
Obligations of the Revolving Lender acting as Swingline Lender, may exceed the
amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Swingline Loan, (i) the Total Revolving Outstandings shall
not exceed the Aggregate Revolving Commitments, and (ii) the aggregate
Outstanding Amount of the Revolving Loans of any Revolving Lender, plus such
Revolving Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Revolving Lender’s Pro Rata Share of the Outstanding
Amount of all Swingline Loans shall not exceed such Lender’s Revolving
Commitment. Immediately upon the making of a Swingline Loan, each Revolving
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swingline Lender a risk participation in such Swingline Loan
in an amount equal to the product of such Revolving Lender’s Pro Rata Share
times the amount of such Swingline Loan.

(b) The Autoborrow Agreement. The terms of the Swingline Loans shall be governed
by the Autoborrow Agreement, including, without limitation, interest rates
(including interest payable upon a Default or Event of Default), borrowing
notices and the place, timing and manner of payments of interest, principal and
other amounts; provided, that, for the avoidance of doubt, any refinancing of a
Swingline Loan with a Committed Loan, and any participation interest of a
Revolving Lender in a Swingline Loan, shall be governed by this Agreement.

(c) Refinancing of Swingline Loans.

(i) The Swingline Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that each Revolving Lender make a
Base Rate Committed Loan in an amount equal to such Lender’s Pro Rata Share of
the amount of Swingline Loans then outstanding; provided, that the
Administrative Agent may from time to time (but no more frequently than once per
week) in its sole and absolute discretion require that the Swingline Lender make
such a request for Base Rate Committed Loans. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Revolving Commitments and the conditions set forth in Section 4.02.
The Swingline Lender or the Administrative Agent, as applicable, shall furnish
the Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Lender shall
make an amount equal to its Pro Rata Share of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds for the account of the Swingline Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Lender
that so makes funds available shall be deemed to have made a Base Rate Revolving
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swingline Lender.

 

70



--------------------------------------------------------------------------------

(ii) If for any reason any Swingline Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Revolving Loans submitted by the Swingline Lender as set forth herein shall
be deemed to be a request by the Swingline Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swingline Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of the
Swingline Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swingline
Lender shall be entitled to recover from such Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender at a rate per annum equal to
the Federal Funds Rate from time to time in effect. If such Lender pays such
amount (with interest as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or funded participation in the
relevant Swingline Loan, as the case may be. A certificate of the Swingline
Lender submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this subsection (iii) shall be conclusive
absent manifest error.

(iv) Each Revolving Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swingline Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Committed Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swingline Loans, together with interest as provided
herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Revolving Lender through the Administrative Agent its Pro Rata Share of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Revolving Lender’s risk participation was
funded) in the same funds as those received by the Swingline Lender.

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 12.06 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Lender shall pay to the Swingline Lender its Pro
Rata Share thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swingline Lender.

 

71



--------------------------------------------------------------------------------

(e) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans
pursuant to the terms and conditions of the Autoborrow Agreement. Until each
Revolving Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Pro Rata Share of any
Swingline Loan, interest in respect of such Pro Rata Share shall be solely for
the account of the Swingline Lender.

(f) Payments Directly to Swingline Lender. The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

2.05 Prepayments.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty (other than any premium or penalty described in
Section 2.05(k) or that may be agreed between the Borrower and any Lenders under
a Term Facility pursuant to the applicable Incremental Joinder, Refinancing
Amendment or Extension Amendment); provided that (i) such notice must be in a
form agreed by the Administrative Agent and the Borrower and be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of a Borrowing of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of a
Borrowing of Base Rate Committed Loans shall be in a principal amount of
$100,000 or a whole multiple of $100,000 in excess thereof or, in each case,
such other amount equal to the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment, whether
the Loans to be prepaid are Term Loans or Revolving Loans, the Type(s) and
Facility of Committed Loans to be prepaid and the conditions (which may only
relate to the incurrence of Indebtedness or the receipt of proceeds of a
Disposition or capital contribution by the Borrower or its Restricted
Subsidiaries), if any, to such prepayment. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein, subject to satisfaction or waiver of any conditions specified in such
notice (which conditions may only relate to the incurrence of Indebtedness or
the receipt of proceeds of a Disposition or capital contribution by the Borrower
or its Restricted Subsidiaries). Any prepayment of a Eurodollar Rate Loan shall
be accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05. Each such prepayment shall be applied
to the Committed Loans of the Lenders under the applicable Facility in
accordance with their respective Pro Rata Shares. Once prepaid, Term Loans may
not be reborrowed.

 

72



--------------------------------------------------------------------------------

(b) The Borrower may, at any time or from time to time, voluntarily prepay
Swingline Loans in accordance with the terms and conditions of the Autoborrow
Agreement.

(c) If for any reason the Total Revolving Outstandings at any time exceed the
Aggregate Revolving Commitments then in effect, the Borrower shall immediately
prepay Revolving Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Revolving Loans and
Swingline Loans the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments then in effect.

(d) Within five Business Days after (i) any Restricted Debt Issuance by the
Borrower or any Restricted Subsidiary or (ii) the incurrence or issuance by the
Borrower of any unsecured Indebtedness pursuant to Section 9.03(i)(i) or
Permitted Junior Lien Indebtedness pursuant to Section 9.03(j)(i), the Borrower
shall repay Loans in an aggregate principal amount equal to 100% of the Net Cash
Proceeds from such Restricted Debt Issuance or incurrence or issuance of such
unsecured Indebtedness or such Permitted Junior Lien Indebtedness.

(e)

(i) Within five Business Days after the receipt by the Borrower or any of its
Restricted Subsidiaries of Net Cash Proceeds of any Disposition of any Authority
Property (other than the Pocono Disposition or Dispositions expressly permitted
under Sections 9.05(a), (b), (c), (d), (e), (f) (other than a Disposition in the
form of a sale, rather than a lease, sublease or similar transaction), (g), (h),
(i), (j) or (l)) or any Extraordinary Loss, the Borrower shall repay Loans in an
aggregate principal amount equal to 100% of such Net Cash Proceeds; provided,
that if the Borrower shall certify at the time of such receipt that it intends
to Reinvest all or a portion of such Net Cash Proceeds (the Net Cash Proceeds
that are so designated for Reinvestment pursuant to such certification,
“Designated Net Cash Proceeds”), the Borrower may use the Designated Net Cash
Proceeds for such purposes; provided further, that to the extent the Borrower
shall not have Reinvested the Designated Net Cash Proceeds by the date that is
one year after the receipt thereof, the Borrower shall use any such remaining
Designated Net Cash Proceeds that have not been Reinvested to repay Loans on
such date; provided, further, that any such Net Cash Proceeds received as a
result of losses or the taking of assets at (A) Pocono may only be used in
connection with the foregoing provisos to replace, restore, repair or purchase
capital assets used in connection with Pocono and (B) Mohegan Sun may only be
used in connection with the foregoing provisos to replace, restore, repair or
purchase capital assets used in connection with Mohegan Sun; and provided,
further, that the Borrower shall not be required to repay Loans pursuant to this
subsection (e)(i) unless and until the aggregate amount of Net Cash Proceeds
from such Dispositions and Extraordinary Losses (other than such Net Cash
Proceeds that have been Reinvested pursuant to the foregoing provisos) is equal
to or greater than $10,000,000.

(ii) Within five Business Days after the receipt by the Borrower or any of its
Restricted Subsidiaries of Net Cash Proceeds of the Pocono Disposition, the
Borrower shall prepay Loans in an aggregate principal amount equal to 100% of
such Net Cash Proceeds.

 

73



--------------------------------------------------------------------------------

(f) Beginning with the Fiscal Year ending September 30, 2017, within five
Business Days after the delivery of each Compliance Certificate pursuant to
Section 8.02(b) that relates to financial statements delivered pursuant to
Section 8.01(a), the Borrower shall prepay Loans in an aggregate principal
amount equal to (i) the ECF Percentage of Excess Cash Flow for the Fiscal Year
covered by such financial statements (or in the case of the Fiscal Year ending
September 30, 2017, for the period from the first day of the first full fiscal
quarter after the Closing Date through September 30, 2017), minus, (ii) the
aggregate amount of voluntary prepayments of Revolving Loans (to the extent
accompanied by an equivalent reduction in the Aggregate Revolving Commitments)
and voluntary prepayments of Term Loans made during such Fiscal Year (or in the
case of the Fiscal Year ending September 30, 2017, portion thereof), minus,
(iii) the aggregate amount paid by the Borrower in connection with purchases of
Term Loans pursuant to Auctions in accordance with Section 2.18 and pursuant to
Permitted Open Market Purchases during such Fiscal Year (or in the case of the
Fiscal Year ending September 30, 2017, portion thereof).

(g) All prepayment of Loans made pursuant to subsections (d), (e) or (f) of this
Section 2.05 shall be applied first, ratably to the Term Loans and second, once
the Term Loans have been repaid in full, ratably to repay the Revolving Loans
and reduce the Revolving Commitments.

(h) All mandatory prepayments of Term Loans shall be applied ratably to the Term
Loans under each Term Facility and, within each Term Facility, ratably to the
remaining scheduled principal payments in respect of such Term Facility. All
voluntary prepayments of Term Loans shall be applied to the Term Facility(ies)
selected by the Borrower and, within such Term Facility(ies), to the remaining
scheduled principal payments in respect of such Term Facility(ies) selected by
Borrower.

(i) [Reserved]

(j) The Borrower shall deliver to the Administrative Agent (who will notify each
Lender) notice of each prepayment required under Section 2.05(d), (e) or (f) not
less than three Business Days prior to the date such prepayment shall be made
(each such date, a “Mandatory Prepayment Date”). Such notice shall set forth
(i) the Mandatory Prepayment Date, (ii) the principal amount of each Loan (or
portion thereof) to be prepaid and (iii) the Type of each Loan being prepaid.
The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under Sections 2.05(d), (e) or (f), a certificate signed by
a Responsible Officer setting forth in reasonable detail the calculation of the
amount of such prepayment. The Administrative Agent will promptly notify each
Lender holding Term Loans of the contents of the Borrower’s repayment notice and
of such Lender’s pro rata share of any repayment. Each such Lender may reject
all or a portion of its pro rata share of any mandatory repayment of Term Loans
required to be made pursuant to Section 2.05(d), (e) or (f) (such declined
amounts, the “Declined Proceeds”) by providing written notice (each, a
“Rejection Notice”)

 

74



--------------------------------------------------------------------------------

to the Administrative Agent and the Borrower no later than 5:00 p.m. (New York
City time) on the Business Day after the date of such Lender’s receipt of notice
from Administrative Agent regarding such repayment. Each Rejection Notice shall
specify the principal amount of the mandatory repayment of Term Loans to be
rejected by such Lender. If a Lender fails to deliver such Rejection Notice to
the Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory repayment of Term Loans to which such Lender is otherwise entitled.
Any Declined Proceeds remaining thereafter shall be applied to repay the Loans
of Lenders that did not deliver a Rejection Notice in respect of such mandatory
prepayment in the order set forth in Section 2.05(f) or (g), as applicable.

(k) In the event of a full or partial prepayment of Term B Loans (other than as
required by Sections 2.05(e), 2.05(f) and 2.07(b)) effected prior to the
six-month anniversary of the Closing Date through the issuance of any
Indebtedness (which, for the avoidance of doubt, shall exclude any drawing under
any Revolving Credit Facility) having a lower All-In Yield than the All-In Yield
then in effect in respect of the Term B Loans being repaid, such prepayment
shall include a premium in an amount equal to 1.00% of the principal amount so
prepaid. In the event that any amendment to this Agreement or any other Loan
Document that has the effect of decreasing the interest rate payable in respect
of the Term B Loans is effected prior to the six-month anniversary of the
Closing Date, the Borrower shall pay an amendment fee (x) to any Lender
approving such amendment (other than any replacement Lender replacing a Lender
pursuant to Section 12.16 in connection with such amendment) in an amount equal
to 1.00% of the principal amount of Term B Loans, as applicable, for which such
interest rate is decreased and (y) to any Lender replaced pursuant to
Section 12.16 in connection with such amendment in an amount equal to 1.00% of
the principal amount of such Lender’s Term B Loans, as applicable, being
assigned pursuant to such replacement.

2.06 Termination or Reduction of Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Revolving Commitments, or from
time to time permanently reduce the Aggregate Revolving Commitments; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrower shall not terminate or reduce the Aggregate Revolving Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Outstandings would exceed the Aggregate Revolving Commitments,
and (iv) if, after giving effect to any reduction of the Aggregate Revolving
Commitments, the Letter of Credit Sublimit or the Swingline Sublimit exceeds the
amount of the Aggregate Revolving Commitments, such sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Revolving Commitments. All fees accrued until the effective
date of any termination of the Aggregate Revolving Commitments shall be paid on
the effective date of such termination.

 

75



--------------------------------------------------------------------------------

2.07 Repayment of Loans.

(a) Borrower shall repay the principal amount of the Term A Loans on each
Amortization Date in an aggregate principal amount equal to the Amortization
Amount applicable thereto, and shall in any event repay the outstanding
principal amount of all Term A Loans on the Maturity Date for the Term A
Facility.

(b) Borrower shall repay the principal amount of the Term B Loans on each
Amortization Date in an aggregate principal amount equal to the Amortization
Amount applicable thereto, and shall in any event repay the outstanding
principal amount of all Term B Loans on the Maturity Date for the Term B
Facility.

(c) The Borrower shall repay in full to each Revolving Lender on the Maturity
Date for any Revolving Credit Facility the aggregate principal amount of
Revolving Loans outstanding under such Facility on such date.

(d) The Borrower shall repay each Swingline Loan on the earlier to occur of
(i) the request of the Swingline Lender or the Administrative Agent pursuant to
Section 2.04(c), with the proceeds of a Revolving Loan, and (ii) the latest
Maturity Date for any then-effective Revolving Credit Facility.

(e) The Borrower shall repay any Incremental Term Loans on the dates and in the
amounts set forth in the Incremental Joinder for the applicable Incremental Term
Facility.

(f) The Borrower shall repay any Other Term Loans on the dates and in the
amounts set forth in the Refinancing Amendment for the applicable Other Term
Facility.

(g) The Borrower shall repay any Extended Term Loans on the dates and in the
amounts set forth in the Extension Amendment for the applicable Extended Term
Facility.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Revolving Loan
under the Initial Revolving Credit Facility, Term A Loan and Term B Loan that is
a Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Revolving Loan
under the Initial Revolving Credit Facility, Term A Loan and Term B Loan that is
a Base Rate Committed Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate; (iii) each Swingline Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum set forth in the Autoborrow Agreement or any
other rate as the Borrower and the Swingline Lender may agree; (iv) each
Incremental Term Loan shall bear interest on the outstanding principal amount
thereof at the rate per annum set forth in the Incremental Joinder for the
applicable Incremental Term Facility; (v) each Other Term Loan and Other
Revolving Loan shall bear interest on the outstanding principal amount thereof
at the rate per annum set forth in the Refinancing Amendment for the applicable
Facility; and (vi) each Extended Term Loan and Extended Revolving Loan shall
bear interest on the outstanding principal amount thereof at the rate per annum
set forth in the Extension Amendment for the applicable Facility.

 

76



--------------------------------------------------------------------------------

(b) (i) If any amount of principal of any Loan (other than a Swingline Loan) is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan and Obligations in respect
of Swingline Loans) payable by the Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then upon the request of the Required
Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(iv) The Swingline Loans shall bear interest at the “Default Rate” (as defined
in the Autoborrow Agreement) as provided in the Autoborrow Agreement, which
interest shall be payable on the terms set forth in the Autoborrow Agreement.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Unused Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Pro Rata Share of each
Revolving Credit Facility, an unused fee equal to the Applicable Rate for such
Revolving Credit Facility times the actual daily amount by which the Aggregate
Revolving Commitments exceed the sum of (i) the Outstanding Amount of Revolving
Loans and (ii) the Outstanding Amount of L/C Obligations. For the avoidance of
doubt, the Outstanding Amount of Swingline Loans shall not be counted towards or
considered usage of the Aggregate Revolving Commitments for purposes of
determining the unused fee. The unused fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Section 4.02 is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date for any Revolving Credit Facility. The unused fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

 

77



--------------------------------------------------------------------------------

(b) Upfront Fees. The Borrower shall pay to each Revolving Lender, on the
Closing Date, upfront fees in the amount separately agreed by the Borrower and
each such Revolving Lender. The Borrower shall pay to each Term A Lender, on the
Closing Date, upfront fees in the amount separately agreed by the Borrower and
each such Term A Lender. The Borrower shall pay to each Term B Lender, on the
Closing Date, upfront fees equal to 1.00% of such Term B Lender’s Term B
Commitment funded on the Closing Date.

(c) Other Fees. The Borrower shall pay to the Arrangers and the Administrative
Agent such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365 day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one (1) day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Total Leverage Ratio as calculated by the Borrower as of
any applicable date was inaccurate and (ii) a proper calculation of the Total
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under any
Debtor Relief Law, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or
2.08(b) or under Article X.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent

 

78



--------------------------------------------------------------------------------

and each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans under the
applicable Facility in addition to such accounts or records. Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Revolving Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Revolving Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Revolving Lender
in respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

2.12 Payments Generally.

(a) All payments to be made by the Borrower shall be made without deduction for
any counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its Pro
Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

(c) Unless the Borrower has notified the Administrative Agent, prior to the date
any payment is required to be made by it to the Administrative Agent hereunder,
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has timely made such payment and may (but shall not be
so required to), in reliance thereon, make available a corresponding amount to
the Person entitled thereto. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Committed Borrowing of
Eurodollar Rate Loans (or, in the case of any Committed Borrowing of Base Rate
Loans, prior to 12:00 noon on the date of such Committed Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Committed

 

79



--------------------------------------------------------------------------------

Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. If and to the extent that such payment was not in fact
made to the Administrative Agent in immediately available funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Committed Loan included in the
applicable Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Committed Loans and the
obligations of the Revolving Lenders to fund participations in Letters of Credit
and Swingline Loans are several and not joint. The failure of any Lender to make
any Committed Loan or to fund any such participation on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan or purchase its participation.

 

80



--------------------------------------------------------------------------------

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

2.13 Sharing of Payments. If, other than as expressly provided elsewhere herein
(including by way of a permitted assignment), any Lender shall obtain on account
of the Committed Loans made by it, or the participations in L/C Obligations or
in Swingline Loans held by it, any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders entitled to such payment such participations in the
Committed Loans made by them and/or such subparticipations in the participations
in L/C Obligations or Swingline Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Committed Loans or such participations, as the case may be, pro
rata with each other Lender entitled to such payment; provided, however, that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances described in Section 12.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 12.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section and will in each case notify the
Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

2.14 [Reserved].

2.15 Incremental Facilities.

(a) Request for Increase. Provided there exists no Event of Default, upon notice
to the Administrative Agent (which shall promptly notify the Lenders), the
Borrower may from time to time request (i) an increase in the Revolving
Commitments under any Revolving Credit Facility (an “Increased Revolving
Commitment”), (ii) commitments from Lenders to make additional Term Loans under
any then-existing Term Facility (each, an “Increased Term Loan Commitment”)

 

81



--------------------------------------------------------------------------------

or (iii) one or more new term loan facilities under this Agreement (each, an
“Incremental Term Facility”); provided that (x) any such Increased Revolving
Commitments, Increased Term Loan Commitments and Incremental Term Facility shall
be in a minimum amount of $25,000,000 and (y) the aggregate amount of all
Increased Term Loan Commitments, Increased Revolving Commitments and Incremental
Term Loan Commitments incurred pursuant to this Section 2.15 on such date shall
not exceed the Incremental Loan Amount as of the date of incurrence thereof.

(b) Notification by the Administrative Agent; Additional Lenders. Any Increased
Revolving Commitments, Increased Term Loan Commitments and Incremental Term
Facility may, at the option of the Borrower, be provided by existing Lenders or,
subject to the approval of the Administrative Agent (which approvals shall not
be unreasonably withheld) but only to the extent the Administrative Agent’s
consent would be needed for an assignment to such Lender under Section 12.07,
the Borrower may also invite additional Eligible Assignees to become Lenders
(each, an “Additional Lender”). For the avoidance of doubt, no existing Lender
shall have any obligation to provide any portion of any Increased Revolving
Commitments, Increased Term Loan Commitments or Incremental Term Facility.

(c) Closing Date and Allocations. The Administrative Agent, the Borrower and the
lenders participating therein shall determine the effective date (the “Increase
Effective Date”) and the final allocation of any Increased Revolving
Commitments, Increased Term Loan Commitments or Incremental Term Facility. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date.

(d) Conditions to Effectiveness of Increases. As conditions precedent to any
such increase, (i) immediately before and immediately after giving effect to
such increase, (A) the representations and warranties contained in Articles V
and VI and the other Loan Documents shall be true and correct in all material
respects on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, except that any
such representation or warranty qualified by materiality or as to Material
Adverse Effect shall be true and correct in all respects and except that for
purposes of this Section 2.15, the representations and warranties contained in
subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 8.01; provided that, if the proceeds of any Increased Term Loans or
Incremental Term Facility are being used to finance a Limited Condition
Transaction, (1) the accuracy of such representations and warranties shall refer
to the accuracy of the representations and warranties that would constitute
“Specified Representations” (the definition of which shall be agreed by the
Borrower and the lenders providing such Indebtedness) and the representations
and warranties in the relevant acquisition agreement the breach of which would
permit the buyer to terminate its obligations thereunder or decline to
consummate such Limited Condition Transaction and (2) the reference to “Material
Adverse Effect” in the Specified Representations shall be understood for this
purpose to refer to “Material Adverse Effect” or a similar definition as defined
in the main transaction agreement governing such Limited Condition Transaction,
and (B) no Event of Default shall exist (subject, in the case of such Increased
Term Loans or Incremental Term Facility that is being used to finance a Limited

 

82



--------------------------------------------------------------------------------

Condition Transaction, to Section 1.09), (ii) the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date signed by a Responsible Officer of such Loan Party (x) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, (y) in the case of the Borrower, certifying that, the
conditions described in subsection (i) above have been satisfied, (iii) the
Administrative Agent shall have received a joinder agreement (each, an
“Incremental Joinder”) duly executed by the Borrower, each Lender providing any
portion of such Increased Revolving Commitments, Increased Term Loan Commitments
or Incremental Term Facility and the Administrative Agent setting forth the
commitments and other provisions relevant to such Increased Revolving
Commitments, Increased Term Loan Commitments or Incremental Term Facility (which
in the case of any Incremental Term Facility shall in any event include interest
rates, the Maturity Date, any amortization and whether such Incremental Term
Facility is a Covenant Facility) which shall in each case be customary for
facilities of such type and, in the case of any Additional Lender, include the
agreement by such Additional Lender to become a party to this Agreement,
(iv) the Borrower shall have delivered legal opinions, to the extent reasonably
requested by the Administrative Agent, relating to such Increased Revolving
Commitments, Increased Term Loan Commitments or Incremental Term Facility
covering matters similar to those covered in the opinions delivered on the
Closing Date, (v) in the case of an Incremental Term Facility, the maturity date
applicable to such Incremental Term Facility shall be on or after the Maturity
Date of the Term B Facility and the Weighted Average Life to Maturity of such
Incremental Term Facility shall be no shorter than the Weighted Average Life to
Maturity of the Term B Facility, (vi) any Lenders and Additional Lenders in
respect of Increased Revolving Commitments, Increased Term Loan Commitments or
Incremental Term Facility may be paid such fees, and in the case of an
Incremental Term Facility, interest, as the Borrower and such Lenders and
Additional Lenders may agree; however, in the case of an Incremental Term
Facility incurred prior to the first anniversary of the Closing Date, in the
event that the All-In Yield for such Incremental Term Facility is greater than
the Applicable Rate for the Term A Facility or the Term B Facility, as
applicable, by more than 0.50%, the Applicable Rate for the Term A Facility or
the Term B Facility, as the case may be, shall be increased to the extent
necessary so that the All-In Yield for such Incremental Term Facility is not
more than 0.50% higher than the All-In Yield for the Term A Facility or the Term
B Facility, as applicable, (vii) in the case of an Incremental Term Facility,
any other terms and provisions applicable to such Incremental Term Facility
shall be reasonably satisfactory to the Administrative Agent, it being
understood that such Incremental Term Facility may participate in voluntary and
mandatory prepayments on a ratable or lesser, but not greater, basis than the
existing Term Facilities, (viii) the Administrative Agent shall have received
modification endorsements, or a commitment acceptable to the Administrative
Agent to obtain modification endorsements, to the title policies increasing the
title insurance thereunder to an aggregate amount of not less than the sum of
the Revolving Commitment (as increased by any Increased Revolving Commitment)
plus the principal amount of all outstanding Term Loans (as increased by any
Increased Term Loan Commitment and Incremental Term Facility) in effect after
the extension of such Increased Revolving Commitments, Increased Term Loan
Commitments or Incremental Term Loans, (ix) the Administrative Agent shall have
received such amendments and modifications in respect of the Collateral
(including date-downs of the title policies) as the Administrative Agent may
reasonably request, and (x) after giving effect to such Increased Revolving
Commitments,

 

83



--------------------------------------------------------------------------------

Increased Term Loan Commitments or Incremental Term Facility, the Borrower would
be in compliance with Section 9.10 on a Pro Forma Basis (regardless of whether
any Covenant Facility is then outstanding and calculated as though any such
Increased Revolving Commitments were fully drawn). If the Borrower increases the
Revolving Commitments (a) each Revolving Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each lender providing a portion of the Increased Revolving Commitments (each,
a “Revolving Commitment Increase Lender”), and each such Revolving Commitment
Increase Lender will automatically and without further act be deemed to have
assumed, a portion of such Revolving Lender’s participations hereunder in
outstanding Letters of Credit and Swingline Loans such that, after giving effect
to each such deemed assignment and assumption of participations, the percentage
of the aggregate outstanding (i) participations hereunder in Letters of Credit
and (ii) participations hereunder in Swingline Loans held by each Revolving
Lender (including each such Revolving Commitment Increase Lender) will equal the
percentage of the aggregate Revolving Commitments of all Revolving Lenders
represented by such Revolving Lender’s Revolving Commitment and (b) if, on the
date of such increase, there are any Revolving Loans outstanding, the Borrower
shall, in coordination with the Administrative Agent, repay outstanding
Revolving Loans of certain of the Revolving Lenders, and incur additional
Revolving Loans from certain other Revolving Lenders, in each case to the extent
necessary so that all of the Revolving Lenders participate in each outstanding
Borrowing of Revolving Loans in accordance with their respective Pro Rata Share
(after giving effect to any increase in the Revolving Commitments pursuant to
this Section 2.15) and with the Borrower being obligated to pay to the
respective Revolving Lenders any costs of the type referred to in Section 3.05
in connection with any such repayment and/or Borrowing. The Borrower shall also
pay any costs and expenses (including, without limitation, Attorney Costs)
incurred in connection with the increase of any Commitment pursuant to this
Section 2.15.

(e) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this Section 2.15 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, (x) benefit equally and
ratably from the Guaranty and the Collateral and (y) not have any borrower or
guarantors other than the Borrower and the Guarantors or benefit from any
collateral other than the Collateral. Term Loans under any Increased Term Loan
Commitments shall have terms identical to the terms of the existing Term Loans
(and the existing Term Loan Commitments) of the relevant Term Facility
hereunder; provided, however, that (A) upfront fees or original issue discount
may be paid to Lenders providing such Increased Term Loan Commitments as agreed
by such Lenders and Borrower, (B) the conditions applicable to the incurrence of
such Increased Term Loan Commitments shall be as provided in this Section 2.15
and (C) the Amortization Amount with respect to the Term Loans of the relevant
Term Facility shall be increased such that, after giving effect to the
incurrence of such Increased Term Loan Commitment, the amount payable pursuant
to Section 2.07 with respect to any Term Loans of the relevant Term Facility
that were outstanding immediately prior to such incurrence shall not be less
than the amount that would have been payable thereunder in the absence of such
incurrence. Any Increased Revolving Commitments shall have terms identical to
the terms of the existing Revolving Commitments of the relevant Revolving Credit
Facility hereunder; provided, however, that (A) upfront fees may be paid to
Lenders providing such Increased Revolving Commitments as agreed by such Lenders
and Borrower and (B) the conditions applicable to the incurrence of such
Increased Revolving Commitments shall be as provided in this Section 2.15.

 

84



--------------------------------------------------------------------------------

(f) Conflicting Provisions. This Section 2.15 shall supersede any provisions in
Section 2.13 or 12.01 to the contrary.

2.16 Cash Collateral.

(a) Certain Credit Support Events. If there shall exist a Defaulting Lender,
within one Business Day following any written request by the Administrative
Agent or the L/C Issuer (with a copy to the Administrative Agent), the Borrower
shall Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.17(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
lien and security interest in all cash, deposit accounts and all balances
therein employed to Cash Collateralize L/C Obligations in accordance with
Section 2.16(a) and Section 2.17, and in all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, as security
for the Defaulting Lenders’ obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to Section 2.16(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided (other than Permitted Liens), or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to Section 2.17(a)(iv) and any
Cash Collateral provided by the Defaulting Lender).

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.16 or Section 2.17 in
respect of Letters of Credit shall be held and applied to the satisfaction of
the Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce the L/C Issuer’s Fronting Exposure shall be released pursuant to this
Section 2.16 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with
Section 12.06(b)(vi))), or (ii) the determination by the Administrative Agent
and the L/C Issuer that there exists excess Cash Collateral; provided, however,
that, subject to Section 2.17 the Person providing Cash Collateral and the L/C
Issuer may agree that Cash Collateral shall not be released but instead held to
support future anticipated Fronting Exposure or other obligations.

 

85



--------------------------------------------------------------------------------

2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
Covenant Lenders”, “Required Revolving Lenders”, “Required Term Lenders” and
Section 12.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swingline Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.16; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being

 

86



--------------------------------------------------------------------------------

applied to the payment of any Loans of, or L/C Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.17(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.16.

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to subsection (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to subsection (iv) below, (y) pay to the L/C
Issuer and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares of the Aggregate Revolving
Commitments (calculated without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that such reallocation does not cause any
Non-Defaulting Lender’s aggregate Pro Rata Share of the Total Revolving
Outstandings to exceed such Non-Defaulting Lender’s Revolving Commitment.
Subject to Section 12.29, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in subsection (a)(iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.

 

87



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swingline
Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders under the applicable
Facility or take such other actions as the Administrative Agent may determine to
be necessary to cause the Committed Loans and funded and unfunded participations
in Letters of Credit and Swingline Loans under any Facility to be held on a pro
rata basis by the Lenders in accordance with their Pro Rata Shares of such
Facility (without giving effect to Section 2.17(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

2.18 Reverse Dutch Auction Repurchases.

(a) Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, the Borrower may, at any time and from time to time after
the Closing Date, conduct reverse Dutch auctions in order to purchase Term Loans
with respect to any Term Facility (each, an “Auction”), each such Auction to be
managed exclusively by an investment bank of recognized standing selected by the
Borrower following consultation with (but not subject to the approval of) the
Administrative Agent in such capacity (the “Auction Manager”), so long as the
following conditions are satisfied:

(i) each Auction shall be conducted in accordance with the procedures, terms and
conditions set forth in this Section 2.18 and Schedule 2.18;

(ii) no Default shall have occurred and be continuing on the date of the
delivery of each auction notice and at the time of purchase of any Term Loans in
connection with any Auction and the Borrower shall not use the proceeds of any
Revolving Loan to fund the purchase of such Term Loans;

(iii) the minimum principal amount (calculated on the face amount thereof) of
all Term Loans that the Borrower offers to purchase in any such Auction shall be
no less than $25,000,000 (unless another amount is agreed to by the
Administrative Agent) and the offered purchase price shall be at a discount to
par;

 

88



--------------------------------------------------------------------------------

(iv) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans so purchased by the Borrower shall automatically be cancelled and
retired by the Borrower on the settlement date of the relevant purchase (and may
not be resold);

(v) no more than one Auction may be ongoing at any one time;

(vi) no more than four Auctions may be effected in any twelve month period
(unless a higher number is agreed to by the Administrative Agent);

(vii) each Auction shall be open and offered to all Lenders under the relevant
Term Facility on a pro rata basis and shall be revocable and/or conditional at
the Borrower’s option;

(viii) the aggregate principal amount of Term Loans purchased by the Borrower
through Auctions shall not exceed $200,000,000; and

(ix) at the time of each purchase of Term Loans through an Auction, the Borrower
shall have delivered to the Auction Manager and the Administrative Agent an
officer’s certificate of a Responsible Officer certifying compliance with
preceding subsections (ii) and (viii).

(b) With respect to all purchases of Term Loans made by the Borrower pursuant to
this Section 2.18, (x) the Borrower shall pay on the settlement date of each
such purchase all accrued and unpaid interest (except to the extent otherwise
set forth in the relevant offering documents), if any, on the purchased Term
Loans up to, but not including (if paid prior to 12:00 p.m.) the settlement date
of such purchase and (y) subject to Section 2.05(f), such purchases (and the
payments made by the Borrower and the cancellation of the purchased Term Loans,
in each case in connection therewith) shall not constitute voluntary or
mandatory payments or prepayments for purposes of this Agreement (although the
par principal amount of Term Loans under the respective Facility so purchased
pursuant to this Section 2.18 shall be applied to reduce the remaining scheduled
amortization payments with respect to such Term Facility of the applicable
Lenders being repaid on a pro rata basis).

(c) The Administrative Agent and the Lenders hereby consent to the Auctions and
the other transactions contemplated by this Section 2.18 (provided that no
Lender shall have an obligation to participate in any such Auctions) and hereby
waive the requirements of any provision of this Agreement (it being understood
and acknowledged that purchases of the Term Loans by the Borrower contemplated
by this Section 2.18 shall not constitute Investments by the Borrower) or any
other Loan Document, including Section 2.13 of this Agreement, that may
otherwise prohibit or conflict with any Auction or any other transaction
contemplated by this Section 2.18 or result in an Event of Default as a result
of the Auction or purchase of Term Loans pursuant to this Section 2.18. The
Auction Manager acting in its capacity as such hereunder shall be entitled to
the benefits of the provisions of Article XI and Section 12.04 mutatis mutandis
as if each reference therein to the “Administrative Agent” were a reference to
the Auction Manager, and the Administrative Agent shall cooperate with the
Auction Manager as reasonably requested by the Auction Manager in order to
enable it to perform its responsibilities and duties in connection with each
Auction.

 

89



--------------------------------------------------------------------------------

2.19 Refinancing Amendments.

(a) At any time after the Closing Date, the Borrower may obtain Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Term Loans and
the Revolving Loans (or unused Revolving Commitments) then outstanding under
this Agreement (which for purposes of this subsection (a) will be deemed to
include any Revolving Loan (or unused Revolving Commitments) under the Initial
Revolving Credit Facility, any Term A Loan, any Term B Loan, any then
outstanding Other Term Loans, Incremental Term Loans, Other Revolving Loans (or
unused Other Revolving Commitments), Extended Term Loans and Extended Revolving
Loans), in the form of Other Term Loans, Other Term Commitments, Other Revolving
Loans or Other Revolving Commitments pursuant to a Refinancing Amendment;
provided that, notwithstanding anything to the contrary in this Section 2.19 or
otherwise, (1) the borrowing and repayment of Loans with respect to Other
Revolving Commitments after the date of obtaining any Other Revolving
Commitments shall be made on a pro rata basis with all other Revolving
Commitments, except in the case of (A) payments of interest and fees at
different rates on Other Revolving Commitments (and related outstandings),
(B) repayments required upon the maturity date of any Facility and (C) repayment
made in connection with a permanent repayment and termination of commitments of
any Facility (subject to subsection (2) below), (2) the permanent repayment of
Revolving Loans with respect to, and termination of, Revolving Commitments after
the date of obtaining any Other Revolving Commitments shall be made on a pro
rata basis among all Revolving Commitments, except that the Borrower shall be
permitted to permanently repay and terminate commitments under any Facility on a
non-pro rata basis if such Facility has an earlier maturity date than any
Facility not so reduced, and (3) assignments and participations of Other
Revolving Commitments and Other Revolving Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Commitments and
Revolving Loans. The effectiveness of any Refinancing Amendment shall be subject
to the satisfaction on the date thereof of each of the conditions set forth in
Section 4.02, and to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) a certificate of each Loan
Party dated as of the effective date of such Refinancing Amendment signed by a
Responsible Officer of such Loan Party (x) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such
refinancing, (y) in the case of the Borrower, certifying that, before and after
giving effect to such refinancing, (A) the representations and warranties
contained in Articles V and VI and the other Loan Documents are true and correct
on and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.19, the representations and warranties contained in subsections
(a) and (b) of Section 6.05 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 8.01, and (B) no Default exists, and (ii) legal opinions reasonably
requested by the Administrative Agent relating to the matters described above
covering matters similar to those covered in the opinions delivered on the
Closing Date. Each issuance of Credit Agreement Refinancing Indebtedness under
this Section 2.19(a) shall be in an aggregate principal amount that is (x) not
less than $5,000,000 and (y) an integral multiple of $1,000,000 in excess
thereof.

(b) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that,

 

90



--------------------------------------------------------------------------------

upon the effectiveness of any Refinancing Amendment, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Term Loans, Other Revolving Loans, Other
Term Commitments and Other Revolving Commitments, as applicable). Any
Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.19.

(c) This Section 2.19 shall supersede any provisions in Section 2.13 or 12.01 to
the contrary.

2.20 Extension of Loans and Commitments.

(a) The Borrower may, at any time request that all or a portion of the Term
Loans of any then existing Facility (an “Existing Term Facility” and any related
Term Loans thereunder, “Existing Term Loans”) be modified to constitute another
Facility of Term Loans in order to extend the scheduled final maturity date
thereof (any such Term Loans which have been so modified, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.20. In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Facility) (a “Term Loan Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established, which terms shall be identical to those applicable to the Term
Loans of the Existing Term Facility from which they are to be modified except
(i) the scheduled final maturity date shall be extended to the date set forth in
the applicable Extension Amendment, (ii) (A) the interest rate with respect to
the Extended Term Loans may be higher or lower than the interest rate for the
Term Loans of such Existing Term Facility and/or (B) additional fees may be
payable to the Lenders providing such Extended Term Loans, in each case, to the
extent provided in the applicable Extension Amendment, (iii) any Extended Term
Loans may participate on a pro rata basis or a less than pro rata basis (but not
greater than a pro rata basis) in any optional or mandatory prepayments of Term
Loans hereunder in each case as specified in the respective Extension Amendment,
(iv) the amortization schedule set forth in Section 2.07 or the applicable
Incremental Joinder or Refinancing Amendment applicable to such Existing Term
Facility shall be adjusted to reflect the scheduled final maturity date of the
Extended Term Loans and the amortization schedule (including the principal
amounts payable pursuant thereto) in respect of such Extended Term Loans set
forth in the applicable Extension Amendment; provided, that the Weighted Average
Life to Maturity of such Extended Term Loans shall be no shorter than the
Weighted Average Life to Maturity of the Term Loans of such Existing Term
Facility and (v) the covenants set forth in Section 9.10 may be modified in a
manner acceptable to the Borrower, the Administrative Agent and the Lenders
party to the applicable Extension Amendment, such modifications to become
effective only after the latest Maturity Date for any Covenant Facility in
effect immediately prior to giving effect to such Extension Amendment (it being
understood that each Lender providing Extended Term Loans, by executing an
Extension Amendment, agrees to be bound by such provisions and waives any
inconsistent provisions set forth in Section 2.13 or Section 12.09). Each Lender
holding Extended Term Loans shall be entitled

 

91



--------------------------------------------------------------------------------

to all the benefits afforded by this Agreement (including, without limitation,
the provisions set forth in Section 2.05 applicable to such Term Loans) and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from the Guaranty and the Collateral. No Lender shall have any
obligation to agree to have any of its Term Loans of any Existing Term Facility
modified to constitute Extended Term Loans pursuant to any Term Loan Extension
Request. Any Extended Term Loans established pursuant to the same Extension
Amendment shall constitute a separate facility of Term Loans (each, an “Extended
Term Facility”) from the Existing Term Facility from which they were modified.

(b) The Borrower may at any time request that all or a portion of the Revolving
Commitments of any then existing Facility (an “Existing Revolving Facility” and
any related Revolving Loans thereunder, “Existing Revolving Loans”) be modified
to constitute another Facility of Revolving Commitments in order to extend the
scheduled maturity date thereof (any such Revolving Commitments which have been
so modified, “Extended Revolving Commitments” and any related Revolving Loans,
“Extended Revolving Loans”) and to provide for other terms consistent with this
Section 2.20. In order to establish any Extended Revolving Commitments, the
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders of the applicable Existing Revolving
Facility) (a “Revolving Extension Request”) setting forth the proposed terms of
the Extended Revolving Commitments to be established, which terms shall be
identical to those applicable to the Revolving Commitments of the Existing
Revolving Facility from which they are to be modified except (i) the scheduled
termination date of the Extended Revolving Commitments and the related scheduled
maturity date of the related Extended Revolving Loans shall be extended to the
date set forth in the applicable Extension Amendment, (ii) (A) the interest rate
with respect to the Extended Revolving Loans may be higher or lower than the
interest rate for the Revolving Loans of such Existing Revolving Facility and/or
(B) additional fees may be payable to the Lenders providing such Extended
Revolving Commitments, in each case, to the extent provided in the applicable
Extension Amendment, (iii) the Applicable Rate with respect to the Extended
Revolving Commitments may be higher or lower than the Applicable Rate for the
Revolving Commitments of such Existing Revolving Facility and (iv) the covenants
set forth in Section 9.10 may be modified in a manner acceptable to the
Borrower, the Administrative Agent and the Lenders party to the applicable
Extension Amendment, such modifications to become effective only after the
latest Maturity Date of any Covenant Facility in effect immediately prior to
giving effect to such Extension Amendment (it being understood that each Lender
providing Extended Revolving Commitments, by executing an Extension Amendment,
agrees to be bound by such provisions and waives any inconsistent provisions set
forth in Section 2.13 or Section 12.09). Each Lender holding Extended Revolving
Commitments shall be entitled to all the benefits afforded by this Agreement
(including, without limitation, the provisions set forth in Section 2.05
applicable to Existing Revolving Loans) and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guaranties
and the Collateral. No Lender shall have any obligation to agree to have any of
its Revolving Commitments of any Existing Revolving Facility modified to
constitute Extended Revolving Commitments pursuant to any Revolving Extension
Request. Any Extended Revolving Commitments established pursuant to the same
Extension Amendment shall constitute a separate facility of Revolving
Commitments (each, an “Extended Revolving Facility”) from the Existing Revolving
Facility from which they were modified. If, on the date of any extension, any
Revolving Loans of any Extending Lender are

 

92



--------------------------------------------------------------------------------

outstanding under the applicable Existing Revolving Facility, such Revolving
Loans (and any related participations) shall be deemed to be allocated as
Extended Revolving Loans (and related participations) in the same proportion as
such Extending Lender’s Extended Revolving Commitments bear to its remaining
Revolving Commitments of the Existing Revolving Facility. In addition, if so
provided in the relevant Extension Amendment and with the consent of the
applicable L/C Issuer, upon the termination of Revolving Commitments under a
Revolving Credit Facility with an earlier Maturity Date than an Extended
Revolving Facility, participations in Letters of Credit under such Revolving
Credit Facility shall be re-allocated from Lenders of such Revolving Credit
Facility to Lenders holding Extended Revolving Commitments in accordance with
the terms of such Extension Amendment; provided, that (i) such participation
interests shall, upon receipt thereof by the relevant Lenders holding Extended
Revolving Commitments, be deemed to be participation interests in respect of
such Extended Revolving Commitments and the terms of such participation
interests (including, without limitation, the commission applicable thereto)
shall be adjusted accordingly and (ii) such re-allocation shall not cause the
aggregate Outstanding Amount of the Committed Loans of any Revolving Lender,
plus such Revolving Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Revolving Lender’s Pro Rata Share of the Outstanding
Amount of all Swingline Loans to exceed such Revolving Lender’s Revolving
Commitment.

(c) The Borrower shall provide the applicable Extension Request at least five
Business Days prior to the date on which Lenders under the existing Facility are
requested to respond. Any Lender wishing to have all or a portion of its Term
Loans or Revolving Commitments of the existing Facility subject to such
Extension Request modified to constitute Extended Loans and related Commitments
(an “Extending Lender”) shall notify the Administrative Agent (an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Term Loans or Revolving Commitments of the existing Facility which
it has elected to modify to constitute Extended Loans and related Commitments.
In the event that the aggregate amount of Term Loans or Revolving Commitments of
the existing Facility subject to Extension Elections exceeds the amount of
Extended Loans and related Commitments requested pursuant to the Extension
Request, Term Loans or Revolving Commitments subject to such Extension Elections
shall be modified to constitute Extended Loans and related Commitments on a pro
rata basis based on the amount of Term Loans or Revolving Commitments included
in such Extension Elections. The Borrower shall have the right to withdraw any
Extension Request upon written notice to the Administrative Agent.

(d) Extended Loans and related Commitments shall be established pursuant to an
amendment (an “Extension Amendment”) to this Agreement reasonably satisfactory
to the Administrative Agent. Each Extension Amendment shall be executed by the
Borrower, the Administrative Agent and the Extending Lenders (it being
understood that such Extension Amendment shall not require the consent of any
Lender other than the Extending Lenders with respect to the Extended Loans and
related Commitments established thereby) extending their respective Loans and
Commitments thereunder and, in the case of any Extended Term Facility, shall
specify whether such Facility is a Covenant Facility or a Non-Covenant Facility.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Extension Amendment. An Extension Amendment may, subject
to Sections 2.20(a) and (b), without the consent of any other Lenders, effect
such amendments to this Agreement and the

 

93



--------------------------------------------------------------------------------

other Loan Documents as may be necessary or advisable, in the reasonable opinion
of the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.20 (including, without limitation, such technical amendments as may be
necessary or advisable, in the reasonable opinion of the Administrative Agent
and the Borrower, to give effect to the terms and provisions of any Extended
Loans and related Commitments); provided that each Lender whose Loans or
Commitments are affected by such Extension Amendment shall have approved such
Extension Amendment.

(e) The effectiveness of any Extension Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02, and to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) a certificate of each Loan
Party dated as of the effective date of such Refinancing Amendment signed by a
Responsible Officer of such Loan Party (x) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such
extension, (y) in the case of the Borrower, certifying that, before and after
giving effect to such extension, (A) the representations and warranties
contained in Articles V and VI and the other Loan Documents are true and correct
on and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.20, the representations and warranties contained in subsections
(a) and (b) of Section 6.05 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 8.01, and (B) no Default exists, and (ii) legal opinions reasonably
requested by the Administrative Agent relating to the matters described above
covering matters similar to those covered in the opinions delivered on the
Closing Date.

(f) This Section 2.20 shall supersede any provisions in Section 2.13 or 12.01 to
the contrary.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the applicable withholding agent)
require the deduction or withholding of any Tax from any such payment by the
Administrative Agent, a Loan Party, or any other applicable withholding agent,
then the Administrative Agent, such Loan Party, or such withholding agent shall
be entitled to make such deduction or withholding.

(ii) If any Loan Party, the Administrative Agent, or any other applicable
withholding agent shall be required by any applicable Laws to withhold or deduct
any

 

94



--------------------------------------------------------------------------------

Taxes, including, but not limited to, United States Federal backup withholding
and withholding taxes, from any payment, then (A) the Administrative Agent or
other applicable withholding agent shall withhold or make such deductions as are
reasonably determined by the Administrative Agent or such withholding agent to
be required, (B) the Administrative Agent or other applicable withholding agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the applicable Laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment by the Administrative
Agent to the relevant Governmental Authority (provided the Administrative Agent
delivers to Borrower evidence of such payment reasonably satisfactory to
Borrower) of, any Other Taxes.

(i) The Borrower shall, and does hereby indemnify each Recipient, and shall make
payment in respect thereof within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. The
Borrower shall, and does hereby, indemnify the Administrative Agent, and shall
make payment in respect thereof within 10 days after demand therefor, for any
amount which a Lender for any reason fails to pay to the Administrative Agent as
required pursuant to Section 3.01(b)(ii) below.

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that a Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 12.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or
any Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or

 

95



--------------------------------------------------------------------------------

asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this subsection (ii).

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by a
Loan Party to a Governmental Authority as provided in this Section 3.01, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent.

(d) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(d)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

96



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(II) executed copies of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

97



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
subsection (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall promptly (x) notify Borrower and the
Administrative Agent of such expiration, obsolescence or inaccuracy, and
(y) update such form or certification or notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(e) FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Closing Date, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

(f) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all reasonable, out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (f) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

98



--------------------------------------------------------------------------------

(g) Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

(h) For purposes of this Section 3.01, for the avoidance of doubt, the term
“Lender” includes the L/C Issuer and the Swingline Lender, and the term “Laws”
includes FATCA.

3.02 Illegality. If any Lender determines that as a result of any Change in Law
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for any Lender or its applicable Lending Office to make,
maintain, issue or fund Credit Extensions whose interest is determined by
reference to the Eurodollar Rate, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to
issue, make, maintain, fund or charge interest with respect to such Credit
Extensions or continue Eurodollar Rate Loans or to convert Base Rate Committed
Loans to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

3.03 Inability to Determine Rates. If (a) the Required Revolving Lenders or
(b) the Required Term Lenders with respect to any Term Facility determine
(i) (A) that dollar deposits are not being offered to banks in the London
interbank market for the applicable requested amount and Interest Period with
respect to a proposed Eurodollar Rate Loan, or (B) that for any reason adequate
and reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan (in
each case with respect to this subsection (i), “Impacted Loans”), or (ii) that
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender under the applicable Facility. Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans under such
Facility shall be suspended until the Administrative Agent (upon the instruction
of the Required Revolving Lenders or the Required Term Lenders with respect to
the applicable Facility, as applicable) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans under such Facility or,
failing that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans under such Facility in the amount
specified therein.

Notwithstanding the foregoing, if relevant Lenders have made the determination
described in subsection (i) of the first sentence of this Section 3.03, the
Administrative Agent, in

 

99



--------------------------------------------------------------------------------

consultation with the Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Required Revolving Lenders or the Required Term Lenders revoke the
notice delivered with respect to the Impacted Loans under such Facility under
subsection (i) of the first sentence of this section, (2) the Required Revolving
Lenders or the Required Term Lenders for such Facility notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender under such Facility determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.

3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans.

(a) Changes in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than, in each case,
(A) Indemnified Taxes, (B) Taxes described in subsections (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the L/C Issuer or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, the L/C Issuer or other Recipient, the
Borrower will pay to such Lender, the L/C Issuer or other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender, the
L/C Issuer or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.

 

100



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 15 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 15 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 15 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 30 days from receipt of such
notice.

 

101



--------------------------------------------------------------------------------

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 12.16;

including any loss of anticipated profits solely attributable to a decline in
the Eurodollar Rate after the date such Loan was made and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded. Any Lender making a claim for compensation for losses
pursuant to this Section 3.05 shall make such claim within 30 days after such
Lender first becomes aware of the loss, cost or expense incurred by it.

3.06 Matters Applicable to all Requests for Compensation.

(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder (including calculations thereof in reasonable
detail) shall be conclusive in the absence of manifest error. In determining
such amount, the Administrative Agent or such Lender may use any reasonable
averaging and attribution methods. Any and all claims for compensation under
this Article III (other than Sections 3.01 and 3.05) shall be made by a Lender
within 180 days after such Lender becomes aware of the facts or circumstances
giving rise to such claim. Each Lender agrees to use reasonable efforts to
designate a different lending office if such designation will avoid the need for
or reduce the amount of any request for compensation under this Article III and
take any other action available to reduce or mitigate such costs in each case if
such action will not, in the good faith judgment of such Lender, be materially
disadvantageous to such Lender.

(b) If any Lender requests compensation under Section 3.04, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 3.01 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a), the
Borrower may replace such Lender in accordance with Section 12.16(b).

 

102



--------------------------------------------------------------------------------

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive payment in full of the Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO CLOSING DATE AND CREDIT EXTENSIONS

4.01 Conditions to Closing Date. The effectiveness of this Agreement and the
occurrence of the Closing Date are subject to satisfaction of the following
conditions precedent:

(a) The Administrative Agent’s receipt (subject to Section 8.20) of the
following, each properly executed (as applicable) by a Responsible Officer of
the signing Loan Party and each other party thereto and each in form and
substance satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement by the Tribe, the Borrower, the
Administrative Agent and each initial Lender party hereto;

(ii) a Note (or Notes) executed by the Borrower and dated the Closing Date in
favor of each Lender requesting a Note (or Notes);

(iii) the Guaranty, dated as of the Closing Date, duly executed by each Loan
Party and the Administrative Agent;

(iv) the Security Agreement and the Pledge Agreement, each dated as of the
Closing Date, duly executed by each Loan Party (other than the WNBA Subsidiary)
and the Administrative Agent, together with:

(A) acknowledgment copies of properly filed Uniform Commercial Code financing
statements (Form UCC-1), or such other evidence of filing as may be acceptable
to the Administrative Agent, naming each of the Loan Parties (other than the
WNBA subsidiary) (as appropriate) as the debtor, and the Administrative Agent on
behalf of the Secured Parties, as the secured party, or other similar
instruments or documents, filed under the Uniform Commercial Code of all
jurisdictions as may be necessary or, in the opinion of the Administrative
Agent, desirable to perfect the security interest of the Administrative Agent
pursuant to the Security Agreement;

(B) Uniform Commercial Code termination statements necessary to release all
Liens and other rights of any Person securing any existing Liens (other than
Permitted Liens);

(C) results of customary lien, judgment and bankruptcy searches conducted in the
applicable jurisdictions in which Borrower and its Restricted Subsidiaries are
organized or do business;

 

103



--------------------------------------------------------------------------------

(D) certificates representing the pledged securities referred to on Schedule 1
to the Pledge Agreement, accompanied by undated stock powers executed in blank;

(E) security agreements or other agreements in appropriate form for filing in
the United States Patent and Trademark Office and United States Copyright Office
with respect to intellectual property of the Loan Parties (other than the WNBA
Subsidiaries) to the extent required pursuant to the Security Agreement; and

(F) all other instruments and documents required to be delivered to the
Administrative Agent pursuant to the Security Agreement;

(v) executed counterparts of Account Control Agreements with respect to the
Operating Accounts of Borrower and each Guarantor (other than the WNBA
Subsidiary), duly executed by the Loan Parties party thereto, the applicable
depositary bank and the Administrative Agent;

(vi) executed counterparts of the Leasehold Mortgage (including the Landlord
Consent) shall have been delivered by Borrower to the Administrative Agent in
form and substance satisfactory to the Administrative Agent and in a form
suitable for recordation with the Land Title and Records Office of the Bureau of
Indian Affairs and with the Town of Montville, Connecticut, and the Title
Company shall have issued its written commitment to issue a policy of title
insurance to the Administrative Agent upon recordation of the Leasehold Mortgage
in form and substance satisfactory to the Administrative Agent insuring the
priority and perfection of the Leasehold Mortgage in an amount, together with
the amounts of the policies referred to in Section 4.01(a)(vii) below, of not
less than $1,400,000,000;

(vii) executed counterparts of the Pocono Mortgages shall have been delivered by
the applicable Pocono Subsidiaries to the Administrative Agent, each in form and
substance satisfactory to the Administrative Agent and each in a form suitable
for recordation with the official records of the applicable county, and the
Title Company shall have issued its written commitment to issue policies of
title insurance to the Administrative Agent each in a form and substance
satisfactory to the Administrative Agent and insuring the priority and
perfection of each Pocono Mortgage in an amount, together with the amounts of
the policies referred to in Section 4.01(a)(vi) above, of not less than
$1,400,000,000;

(viii) executed counterparts of the Mohegan Golf Mortgage shall have been
delivered by Mohegan Golf, LLC to the Administrative Agent in form and substance
satisfactory to the Administrative Agent and in form suitable for recordation
with the Towns of Franklin and Sprague, Connecticut;

(ix) To the extent necessary for the Title Company to issue the title policies
referred to above without a survey exception, an updated surveyor’s plat of
survey of each of the properties being mortgaged pursuant to the
above-referenced mortgages prepared (and so certified) in compliance with the
provisions of applicable state survey standards by a registered land surveyor of
the state in which each such property is located, and certified to the
Administrative Agent and the Title Company;

 

104



--------------------------------------------------------------------------------

(x) a completed Flood Determination with respect to the real property for which
a mortgage is required pursuant to the foregoing;

(xi) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect (including flood insurance with
respect to any mortgaged property that is located in an area designated by the
Secretary of Housing and Urban Development as a special flood hazard area),
together with an executed lenders loss payable endorsement or additional insured
endorsement, as applicable, with respect thereto;

(xii) such documentation as the Administrative Agent may reasonably require to
confirm the existence of the Tribe as a federally recognized Indian Tribe, the
formation, valid existence and good standing of Borrower and each other Loan
Party, each Loan Party’s and the Tribe’s authority to execute, deliver and
perform any Loan Document, and the identity, authority and capacity of each
Responsible Officer authorized to act on their behalf under the Loan Documents,
including, without limitation, certified copies of the Constitution, the Gaming
Ordinance, the Gaming Authority Ordinance and each Guarantor’s governing
documents, and amendments thereto, certified resolutions, incumbency
certificates, certificates of Responsible Officers, and the like;

(xiii) a certificate of a Responsible Officer or Secretary of the Tribe and each
Loan Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by the Tribe
or such Loan Party and the validity against the Tribe or such Loan Party of the
Loan Documents to which it is a party, and such consents, licenses and approvals
shall be in full force and effect, or (B) stating that no such consents,
licenses or approvals are so required;

(xiv) favorable written legal opinions of Wachtell, Lipton, Rosen & Katz,
special counsel to Loan Parties and the Tribe, Updike, Kelly & Spellacy, P.C.,
special Connecticut counsel to the Loan Parties and the Tribe, Faegre Baker
Daniels LLP, special Indian law counsel to the Loan Parties and the Tribe,
Rosenn, Jenkins & Greenwald LLP, special Pennsylvania counsel to the Loan
Parties and the Tribe, and Eckert Seamans, special Pennsylvania gaming counsel
to the Loan Parties and the Tribe, in each case addressed to the Administrative
Agent and each Lender, and such other opinions of counsel concerning the Tribe,
the Borrower, the other Loan Parties and the Loan Documents as the
Administrative Agent may reasonably request;

(xv) a certificate of the chief financial officer of the Borrower certifying
that the Borrower and its Subsidiaries, on a consolidated basis after giving
effect to the transactions to occur substantially concurrent with the Closing
Date, are Solvent;

(xvi) a certificate signed by a Responsible Officer or Secretary of the Tribe
and Borrower attaching true, correct and complete copies of each of the Material
Laws (other

 

105



--------------------------------------------------------------------------------

than the gaming regulations accompanying the Gaming Ordinance) and Material
Agreements (including, in each case, any amendments or modifications of the
terms thereof entered into as of the Closing Date);

(xvii) a certificate signed by a Responsible Officer of the Tribe and the
Borrower, as applicable, certifying (A) that the conditions specified in
Sections 4.02(a) and (b) have been satisfied, and (B) that (x) there has been no
event or circumstance since September 30, 2015 that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect and (y) there is no action, suit, investigation or proceeding
pending or threatened in any court of before any arbitrator or Governmental
Authority that could reasonably be expected to have a Material Adverse Effect;

(xviii) a “declination” letter from the Office of General Counsel of the
Commission in form and substance reasonably satisfactory to the Administrative
Agent to the effect that the most recent draft submitted for review of this
Agreement is not a “management contract” or “management agreement” within the
meaning of IGRA and related regulations and confirming that no approval from the
Commission is required with respect to the most recent draft submitted for
review of this Agreement and that this Agreement does not violate IGRA’s sole
proprietary interest requirement; and

(xix) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer or the Swingline Lender reasonably may
require.

(b) The Borrower shall have effected (or will, on the Closing Date, effect) the
repayment in full of all obligations and indebtedness of Borrower and its
Restricted Subsidiaries in respect of the Existing Credit Agreement and the
Existing Pocono Loan, including, without limitation, the termination of all
outstanding commitments in effect under the Existing Credit Agreement and the
Existing Pocono Loan (with the exception of obligations relating to each
applicable Existing Letter of Credit issued under the Existing Credit
Agreement), on customary terms and conditions and pursuant to documentation
reasonably satisfactory to Administrative Agent. All Liens and guarantees in
respect of such obligations shall have been terminated or released (or
arrangements for such termination or release reasonably satisfactory to
Administrative Agent shall have been made) (with the exception of obligations
relating to each applicable Existing Letter of Credit issued under the Existing
Credit Agreement), and Administrative Agent shall have received (or will, on the
Closing Date, receive) evidence thereof reasonably satisfactory to
Administrative Agent and a “pay-off” letter or letters reasonably satisfactory
to Administrative Agent with respect to such obligations and such UCC
termination statements, mortgage releases and other instruments, in each case in
proper form for recording, as Administrative Agent shall have reasonably
requested to release and terminate of record the Liens securing such obligations
(or arrangements for such termination or release reasonably satisfactory to
Administrative Agent shall have been made).

(c) Administrative Agent shall have received evidence reasonably satisfactory to
it that initial settlement of the tender offer related to the Existing Senior
Subordinated Notes due 2018 has been, or concurrently with the Closing Date will
be, consummated, and, to the extent

 

106



--------------------------------------------------------------------------------

any Existing Senior Subordinated Notes due 2018 are not repurchased pursuant to
the tender offer upon such initial settlement, all remaining Existing Senior
Subordinated Notes due 2018 have been, or concurrently with the Closing Date
will be, called for redemption and the indenture relating to the Existing Senior
Subordinated Notes due 2018 has been satisfied and discharged in accordance with
the terms thereof, and, in connection therewith, all of the covenants relating
to the Existing Senior Subordinated Notes due 2018 (other than those covenants
that survive satisfaction and discharge of the indenture in accordance with the
terms thereof) have been terminated.

(d) Administrative Agent shall have received evidence reasonably satisfactory to
it that initial settlement of the tender offer related to the Existing Senior
Unsecured Notes due 2021 has been, or concurrently with the Closing Date will
be, consummated, and, to the extent any Existing Senior Unsecured Notes due 2021
are not repurchased pursuant to the tender offer upon such initial settlement,
all remaining Existing Senior Unsecured Notes due 2021 have been, or
concurrently with the Closing Date will be, called for redemption and the
indenture relating to the Existing Senior Unsecured Notes due 2021 has been
satisfied and discharged in accordance with the terms thereof, and, in
connection therewith, all of the covenants relating to the Existing Senior
Unsecured Notes due 2021 (other than those covenants that survive satisfaction
and discharge of the indenture in accordance with the terms thereof) have been
terminated.

(e) (c) Administrative Agent shall have received evidence reasonably
satisfactory to it that the Existing UBS Notes have been, or concurrently with
the Closing Date will be, prepaid or repurchased in full in accordance with the
terms thereof and, in connection therewith, all of the covenants relating to the
Existing UBS Notes have been terminated.

(f) The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Borrower shall have issued the Senior Unsecured
Notes (or that the Senior Unsecured Notes will be issued substantially
concurrently with the Closing Date) in an aggregate principal amount of
$500,000,000.

(g) Receipt by the Administrative Agent of (i) a public corporate rating with
respect to the Borrower and a public rating of the Facilities from S&P Global
Inc. and (ii) a public corporate family rating with respect to the Borrower and
a public rating of the Facilities from Moody’s Investor Services, Inc.

(h) The Arrangers shall have received (a) U.S. GAAP audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Borrower for the Fiscal Years ending September 30, 2013, September 30, 2014
and September 30, 2015 (and, to the extent readily available, the related
unaudited consolidating financial statements) and (b) U.S. GAAP unaudited
consolidated and (to the extent readily available) consolidating balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Borrower for each subsequent fiscal quarter ended at least 45 days before the
Closing Date.

(i) The Arrangers shall have received a pro forma consolidated balance sheet and
related pro forma consolidated statements of income and cash flows of the
Borrower as of and for the twelve-month period ending on the last day of the
most recently completed four-fiscal

 

107



--------------------------------------------------------------------------------

quarter period for which financial statements have been delivered pursuant to
Section 4.01(h) above, prepared after giving effect to the transactions
contemplated by this Agreement as if such transactions had occurred as of such
date (in the case of such balance sheet) or at the beginning of such period (in
the case of such other financial statements).

(j) The Lenders shall have received at least five (5) days prior to the Closing
Date all documentation and other information reasonably requested in writing at
least seven (7) days prior to the Closing Date by the Lenders that the Lenders
reasonably determine is required by regulatory authorities from the Tribe and
the Loan Parties under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Act.

(k) All requisite tribal and governmental authorities (in the case of the
Commission, limited to the declination letter described in
Section 4.01(a)(xviii) above) and third parties shall have approved or consented
to the transactions contemplated hereby to the extent required, there shall be
no litigation, tribal, governmental, administrative or judicial action, actual
or threatened, that could reasonably be expected to restrain, prevent or impose
burdensome conditions on the transactions contemplated hereby, and none of the
Secured Parties or the Arrangers shall be required to be licensed in order to
take part in the transactions contemplated hereby or enforce their rights in
respect thereof and the Arrangers shall be satisfied that no tribal taxes will
levied on the Arrangers, the Lenders or the Facilities.

(l) Any fees required to be paid on or before the Closing Date shall have been
paid.

Without limiting the generality of the provisions of Section 11.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and the Tribe contained
in Articles V or VI or any other Loan Document, shall be true and correct in all
material respects on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of
Section 6.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 8.01; provided
further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates, as applicable.

 

108



--------------------------------------------------------------------------------

(b) No Default shall exist or would result from such proposed Credit Extension.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swingline
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE TRIBE

The Tribe represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence and Qualification; Power; Compliance With Laws. The Tribe is
federally recognized as an Indian Tribe pursuant to a determination of the
Assistant Secretary - Indian Affairs, dated March 7, 1994, published in the
Federal Register on March 15, 1994, as amended by a correction dated July 1,
1994, published in the Federal Register on July 20, 1994, and as an Indian
Tribal government pursuant to Sections 7701(a)(40)(A) and 7871(a) of the Code.
As of the Closing Date, the Tribe is a non-taxable entity for purposes of
federal income taxation under the Code. The Tribe has all requisite power and
authority to execute and deliver each Loan Document to which it is a party and
to perform its respective Obligations. The Tribe is in material compliance with
the terms of the Compact, the Gaming Authority Ordinance, the Gaming Ordinance
and with all Laws and other legal requirements applicable to its existence and
business (including, without limitation, IGRA and all Gaming Laws). The Tribe
has obtained all authorizations, consents, approvals, orders, licenses and
permits from, and has accomplished all filings, registrations and qualifications
with, or obtained exemptions from any of the foregoing from, any Governmental
Authority that are necessary for the transaction of its business, except, in
each case, where the failure so to comply, to obtain such authority, consents,
approvals, orders, licenses and permits, or to file, register, qualify or obtain
exemptions does not constitute a Material Adverse Effect. This Agreement and the
other Loan Documents to which Borrower is a party are each “Contracts of The
Tribal Gaming Authority” within the meaning of Section 1 of Article XIII
(entitled “Tribal Gaming Authority Amendment”) of the Constitution.

5.02 Authority; Compliance With Other Agreements and Instruments and Government
Regulations. The execution, delivery and performance by the Tribe of the Loan
Documents have been duly authorized by all necessary Tribal Council, Management
Board and other action, and do not:

(a) require any consent or approval not heretofore obtained of any enrolled
tribal member, Tribal Council member, Management Board member, security holder
or creditor;

(b) violate or conflict with any provision of the Constitution, charter, bylaws
or other governing documents of the Tribe or of Borrower;

 

109



--------------------------------------------------------------------------------

(c) result in or require the creation or imposition of any Lien (other than
pursuant to the Security Documents) upon or with respect to any Authority
Property now owned or leased or hereafter acquired;

(d) violate any Law or Requirement of Law, including any Gaming Law, applicable
to the Tribe in any material respect;

(e) constitute a “transfer of an interest” or an “obligation incurred” that is
avoidable by a trustee under Section 548 of the Bankruptcy Code of the United
States, as amended, or constitute a “fraudulent conveyance,” “fraudulent
obligation” or “fraudulent transfer” within the meanings of the Uniform
Fraudulent Conveyances Act or Uniform Fraudulent Transfer Act, as enacted in any
applicable jurisdiction, or any similar Law;

(f) result in a material breach of or default under, or would, with the giving
of notice or the lapse of time or both, constitute a material breach of or
default under, or cause or permit the acceleration of any obligation owed under,
any mortgage, indenture or loan or credit agreement or any other Contractual
Obligation to which the Tribe is a party or by which the Tribe or any of its
Property is bound or affected; or

(g) require any consent or approval of any Governmental Authority, or any notice
to, registration or qualification with any Governmental Authority, not
heretofore obtained or obtained concurrently with the Closing Date;

and the Tribe is not in violation of, or default under, any Requirement of Law
or Contractual Obligation, or any mortgage, indenture, loan or credit agreement
described in Section 5.02(f) in any respect that constitutes a Material Adverse
Effect.

5.03 No Governmental Approvals Required. No authorization, consent, approval,
order, license or permit from, or filing, registration or qualification with,
any Governmental Authority is required to authorize or permit under applicable
Laws the execution, delivery and performance by the Tribe of the Loan Documents
to which it is a party, other than such as have been obtained on or prior to the
Closing Date.

5.04 The Nature of Borrower. All activities of the Tribe constituting or
relating to the ownership and operation of gaming facilities (including all
class II and class III gaming activities within the meaning of IGRA) at Mohegan
Sun and all activities of the Tribe constituting or relating to the ownership of
hotel, restaurant, entertainment and resort facilities included within Mohegan
Sun are conducted and owned by Borrower or a Restricted Subsidiary pursuant to
the authority granted to Borrower in the Gaming Authority Ordinance, other than
(i) the development and operation of the CT Expo, which may be conducted by an
Unrestricted Subsidiary, (ii) activities of the Mohegan Tribal Finance Authority
in connection with the Earth Hotel and (iii) facilities and operations
constructed and conducted not in violation of any covenant contained herein, in
each case of clauses (i), (ii) and (iii) other than any class II or class III
gaming activities within the meaning of IGRA.

5.05 No Management Contract. Neither this Agreement nor the other Loan
Documents, taken individually or as a whole, constitute “management contracts”
or “management agreements” within the meaning of Section 12 of IGRA and related
regulations, or deprive the Tribe and Borrower of the sole proprietary interest
and responsibility of the conduct of gaming activity at Mohegan Sun.

 

110



--------------------------------------------------------------------------------

5.06 Real Property. As of the Closing Date, Schedule 5.06 sets forth a summary
description of all real property owned by the Tribe which is leased to the
Borrower, including all of the land subject to the Lease, which includes all of
the land underlying Mohegan Sun, and such summary is accurate and complete in
all material respects. Except as set forth in Schedule 5.06, (x) as of the
Closing Date, each of the leases creating such real property leasehold estates
are, and (y) the Lease is, in full force and effect and create a valid leasehold
estate on the terms of such lease, and the Tribe is not in default or breach of
any material provision thereof. The copies of such real property leases
heretofore furnished to the Administrative Agent are true copies and there are
no amendments thereto as of the Closing Date copies of which have not been
furnished to the Administrative Agent.

5.07 Binding Obligations. The Loan Documents to which the Tribe is a party have
been executed and delivered by the Tribe, and constitute the legal, valid and
binding obligations of the Tribe, enforceable against the Tribe in accordance
with their terms. The provisions of Section 12.18 are specifically enforceable
against the Tribe, Borrower and its Restricted Subsidiaries. The waivers of
sovereign immunity by the Tribe contained in the Loan Documents are legal,
valid, binding and irrevocable.

5.08 No Default. No event has occurred and is continuing that is a Default or an
Event of Default.

5.09 Disclosure. No written statement made by or on behalf of the Tribe to the
Administrative Agent or any Lender in connection with this Agreement, or in
connection with any Loan or Letter of Credit, contains any untrue statement of a
material fact or omits a material fact necessary in order to make the statement
made not misleading in light of all the circumstances existing at the date the
statement was made (including all other information disclosed by the Tribe,
Borrower or their respective Subsidiaries theretofore). There is no fact known
to the Tribe (other than matters of a general economic nature or matters
generally applicable to businesses of the types engaged in by Borrower and its
Restricted Subsidiaries) which would constitute a Material Adverse Effect that
has not been disclosed in writing to the Administrative Agent and the Lenders.

5.10 Gaming Laws. The Tribe is in material compliance with all applicable Gaming
Laws.

5.11 Arbitration. To the extent that any dispute among the parties to the Loan
Documents is initiated in or referred to the Tribal Court, (i) such court lacks
discretion to refuse to compel arbitration among the parties to the dispute to
the extent that such dispute has been submitted to arbitration pursuant to
Section 12.18, and (ii) such court is obligated to honor and enforce any award
by an arbitrator or any judgment or order of a state or federal court, without
review of any nature by such court.

5.12 Recourse Obligations. Under current Law, no obligation of the Tribe of any
type or nature may be recourse to Borrower unless, and only to the extent that,
Borrower has become an express obligor with respect thereto, and the Tribe has
no authority, independent of Borrower, to incur any obligation on behalf of
Borrower, to bind any Authority Property, or to grant Liens upon any Authority
Property.

 

111



--------------------------------------------------------------------------------

5.13 No Pending Referendum. No Tribal law permits any tribal member to challenge
by referendum or initiative any action of the Tribal Council authorizing and
approving the execution and delivery of any Loan Document or the application of
the proceeds of the Loans and Letters of Credit (“Referendum Action”). No
Referendum Action is, to the Tribe’s knowledge, threatened or pending which
would reduce the obligations of the Tribe or Borrower under the Loan Documents
or impair the enforceability of the Loan Documents or the rights of the
Administrative Agent and the Lenders thereunder or cause a Material Adverse
Effect.

5.14 Allocation Plan. Subject to the making of the Priority Distributions, all
revenues of Borrower and its Restricted Subsidiaries (other than the CT Expo
Subsidiary) are available to make payments required under the Loan Documents and
such required payments under the Loan Documents are required to be paid as and
when due prior to any applicable allocation of such revenues under the
Allocation Plan or other applicable law.

5.15 Indian Lands. The lands on which the Mohegan Sun gaming operations of the
Tribe and Borrower are conducted are “Indian lands” as defined in the IGRA and
Borrower has the right to conduct class II and class III gaming on such lands
under (x) the IGRA, (y) with respect to class III gaming, the Compact, and
(z) applicable law.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

6.01 Existence, Qualification and Power. Borrower is an unincorporated
governmental instrumentality of the Tribe, duly organized and validly existing
under the laws of the Tribe. Each of the Guarantors is an unincorporated
governmental instrumentality of the Tribe, corporation, partnership, limited
liability company or other entity duly organized and validly existing under the
laws of the jurisdiction of its organization. As of the Closing Date, each of
Borrower and its Restricted Subsidiaries is a non-taxable entity for purposes of
federal income taxation under the Code and the gaming and other revenues of
Borrower and its Restricted Subsidiaries are exempt from federal income
taxation. To the extent required by Law, Borrower and its Restricted
Subsidiaries are qualified to do business and are in good standing under the
laws of each jurisdiction in which they are required to be qualified by reason
of the location or the conduct of their business, except where failure to so
qualify would not have a Material Adverse Effect. Borrower and its Restricted
Subsidiaries each have all requisite power and authority to (a) conduct their
respective businesses and to own and lease their respective Properties, except
as could not reasonably be expected to have a Material Adverse Effect and (b) to
execute and deliver each Loan Document to which they are a party and to perform
their respective Obligations. Borrower and its Restricted Subsidiaries are in
material compliance with the terms of the Compact, the Gaming Ordinance, the
Gaming Authority Ordinance and with all Laws and other legal requirements
applicable to their existence and business (including, without limitation, IGRA
and all Gaming Laws), have obtained all authorizations, consents, approvals,

 

112



--------------------------------------------------------------------------------

orders, licenses and permits from, and have accomplished all filings,
registrations and qualifications with, or obtained exemptions from any of the
foregoing from, any Governmental Authority that are necessary for the
transaction of their business, except, in each case, where the failure to so
comply, to obtain such authority, consents, approvals, orders, licenses and
permits, or to file, register, qualify or obtain exemptions does not constitute
a Material Adverse Effect.

6.02 Authorization; No Contravention. The execution, delivery and performance by
Borrower and its Restricted Subsidiaries of the Loan Documents have been duly
authorized by all necessary Tribal Council, Management Board and other action,
and do not:

(a) require any consent or approval not heretofore obtained of any enrolled
tribal member or Tribal Council member, Management Board member, security holder
or creditor;

(b) violate or conflict with any provision of the Constitution, charter, bylaws
or other governing documents of the Tribe, Borrower or its Restricted
Subsidiaries;

(c) result in or require the creation or imposition of any Lien (other than
pursuant to the Security Documents) upon or with respect to any Authority
Property now owned or leased or hereafter acquired;

(d) violate any Law or Requirement of Law, including any Gaming Law, applicable
to the Tribe, Borrower or its Restricted Subsidiaries, except for such
violations that could not reasonably be expected to have Material Adverse
Effect; or

(e) result in a breach of or default under, or would, with the giving of notice
or the lapse of time or both, constitute a breach of or default under, or cause
or permit the acceleration of any obligation owed under, any mortgage, indenture
or loan or credit agreement or any other Contractual Obligation to which the
Tribe, Borrower or any of its Restricted Subsidiaries is a party or by which the
Tribe, Borrower, its Restricted Subsidiaries or any of their Property is bound
or affected, except, in each case, to the extent that such breach, default or
acceleration could not reasonably be expected to have a Material Adverse Effect.

6.03 Governmental Authorization; Other Consents; Compliance with Law. No
authorization, consent, approval, order, license or permit from, or filing,
registration or qualification with, any Governmental Authority or any other
Person, in each case material to the operations of the Borrower and its
Restricted Subsidiaries, is required to authorize or permit under applicable
Laws the execution, delivery and performance by Borrower and its Restricted
Subsidiaries of the Loan Documents to which they are parties, other than such as
have been obtained on or prior to the Closing Date. Borrower and its Restricted
Subsidiaries are not in violation of any Requirement of Law, except to the
extent that such violation could not reasonably be expected to have a Material
Adverse Effect.

6.04 Binding Effect. The Loan Documents to which Borrower and its Restricted
Subsidiaries are party have been duly executed and delivered by Borrower and its
Restricted Subsidiaries, as applicable. The Loan Documents executed by Borrower
and its Restricted Subsidiaries constitute the legal, valid and binding
obligations of Borrower and its Restricted Subsidiaries, as applicable,
enforceable against Borrower and its Restricted Subsidiaries, as applicable, in
accordance with their terms. The waivers of sovereign immunity by the Borrower
and its Restricted Subsidiaries contained in the Loan Documents are legal,
valid, binding and irrevocable.

 

113



--------------------------------------------------------------------------------

6.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present in all material respects the
financial condition of the Borrower and its consolidated Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

(b) The unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries dated June 30, 2016, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of the Borrower and its consolidated Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of subsections (i) and (ii), to the absence of footnotes
and to normal year-end audit adjustments.

(c) Since September 30, 2015, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

6.06 Litigation. Except as specifically disclosed in Schedule 6.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Restricted Subsidiaries or against any of their properties or revenues that
(a) as of the Closing Date, purport to affect or pertain to this Agreement or
any other Loan Document, or any of the transactions contemplated hereby, or
(b) either individually or in the aggregate could reasonably be expected to have
a Material Adverse Effect.

6.07 No Default. Neither the Borrower nor any Restricted Subsidiary is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.

6.08 Ownership of Property; Liens.

(a) As of the Closing Date, Borrower and its Restricted Subsidiaries have good
and valid title to all the Authority Property reflected in the financial
statements described in Section 6.05 other than immaterial items of Property
subsequently sold or disposed of in the ordinary course of business, free and
clear of all Liens and Rights of Others, other than Liens permitted by
Section 9.01 and Permitted Rights of Others, provided that title to the real
property comprising a portion of Mohegan Sun is held by the United States in
trust on behalf of the Tribe. The Authority Property includes all real, mixed
and personal property which is operationally integral to the on-reservation
gaming activities of Borrower.

 

114



--------------------------------------------------------------------------------

(b) As of the Closing Date, Schedule 5.06 sets forth a summary description of
all real property leasehold estates held by Borrower from the Tribe (including
the real property underlying Mohegan Sun), which summary is accurate and
complete in all material respects. Except as set forth in Schedule 5.06, (x) as
of the Closing Date, each of the leases creating such real property leasehold
estates are, and (y) the Lease is, in full force and effect and create a valid
leasehold estate on the terms of such lease, and neither Borrower nor the Tribe
is in default or breach of any material provision thereof. The copies of such
real property leases heretofore furnished to the Administrative Agent are true
copies and there are no amendments thereto existing as of the Closing Date
copies of which have not been furnished to the Administrative Agent. As of the
Closing Date, Schedule 6.08A sets forth a summary description of all real
property owned or leased by the Pocono Subsidiaries, and Schedule 6.08B sets
forth a summary description of all real property owned or leased by Mohegan
Golf, LLC.

6.09 Environmental Compliance. The Borrower and its Restricted Subsidiaries are
in compliance with all Environmental Laws and are not subject to any
Environmental Liabilities, in each case except as specifically disclosed in
Schedule 6.09 and except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

6.10 Insurance. The properties of the Borrower and its Restricted Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts (after giving effect to any
self-insurance compatible with the following standards), with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Restricted Subsidiary operates.

6.11 Taxes. The Borrower and each of its Restricted Subsidiaries has filed all
Federal, state and other material tax returns and reports required to be filed,
and has paid, all Federal, state and other material Taxes levied or imposed upon
it or its properties, income or assets otherwise due and payable, except such
Taxes (a) which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP or (b) as could not, individually or in the aggregate
reasonably be expected to have a Material Adverse Effect.

6.12 ERISA Compliance. As of the Closing Date neither Borrower nor any ERISA
Affiliate maintains, contributes to or is required to contribute to any
“employee pension benefit plan” that is subject to Title IV of ERISA. Except as
would not reasonably be expected to result in a Material Adverse Effect,
Borrower and each ERISA Affiliate are in compliance with the applicable
provisions of ERISA and the Code, have not incurred any material liability to
the PBGC or any Plan and no Reportable Event or transaction prohibited by
Section 4975 of the Code or Section 406 of ERISA has occurred.

6.13 Subsidiaries. As of the Closing Date, Schedule 6.13 correctly sets forth
the names, form of legal entity, U.S. taxpayer identification number, number of
shares of Capital Stock issued and outstanding, and the record owner thereof and
jurisdictions of organization of

 

115



--------------------------------------------------------------------------------

all Subsidiaries of Borrower and designates which Subsidiaries are Unrestricted
Subsidiaries. As of the Closing Date, all of the outstanding shares of Capital
Stock of each Restricted Subsidiary are owned directly or indirectly by
Borrower, there are no outstanding options, warrants or other rights to purchase
Capital Stock of any such Restricted Subsidiary, and all such Capital Stock so
owned is duly authorized, validly issued, fully paid and non-assessable, and was
issued in compliance with all applicable state and federal securities and other
Laws, and is free and clear of all Liens, except for Liens permitted under
Section 9.01.

6.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulations U and X issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.

(b) Neither the Tribe, any Loan Party nor any other Restricted Subsidiary is or
is required to be registered as an “investment company” under the Investment
Company Act of 1940, as amended.

6.15 Disclosure. All written reports, financial statements, certificates and
other written information (other than projections, estimates, budgets, forward
looking statements and information of a general economic or industry nature)
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement and the application of the proceeds of the Term
Loans, on or prior to the Closing Date (as modified or supplemented by other
information so furnished on or prior to the Closing Date), when taken as a
whole, were complete and correct in all material respects and did not omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being recognized that such
projected financial information is not to be viewed as facts and are subject to
significant uncertainties and contingencies, many of which are beyond the
Borrower’s control, that no assurance can be given that any particular financial
projections will be realized, that actual results may differ from projected
results and that such differences may be material).

6.16 Intellectual Property; Licenses, Etc. The Borrower and its Restricted
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, except as would not be reasonably
expected to have a Material Adverse Effect. To the knowledge of the Borrower, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Borrower
or any Restricted Subsidiary infringes upon any rights held by any other Person,
except as would not be reasonably expected to have a Material Adverse Effect.
Except as specifically disclosed in Schedule 6.16, no claim or litigation
regarding any of the foregoing is pending or, to the knowledge of the Borrower,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

116



--------------------------------------------------------------------------------

6.17 Security Documents. The Security Agreement creates a valid Lien in favor of
the Administrative Agent for the benefit of the Secured Parties, which Lien is
perfected to the fullest extent that the same may be perfected by the filing of
financing statements under the applicable state versions of the UCC and the UCC
Ordinance. Upon recordation with the Land Title and Records Office of the Bureau
of Indian Affairs and with the town of Montville, Connecticut, the Leasehold
Mortgage creates a valid and perfected Lien in favor of the Administrative Agent
for the benefit of the Secured Parties in the collateral described therein
securing the Obligations. The Pocono Mortgages create a valid and perfected Lien
in favor of the Administrative Agent for the benefit of the Secured Parties in
the collateral described therein securing the Obligations of the applicable
Pocono Subsidiaries. The Mohegan Golf Mortgage creates a valid and perfected
Lien in favor of the Administrative Agent for the benefit of the Secured Parties
in the collateral described therein securing the Obligations of Mohegan Golf,
LLC. The Pledge Agreement creates a valid Lien in favor of the Administrative
Agent for the benefit of the Secured Parties in the pledged collateral described
therein and all action necessary to perfect the Liens so created has been taken
and completed. The Account Control Agreements are effective to perfect the Lien
in favor of the Administrative Agent for the benefit of the Secured Parties in
the Operating Accounts securing the Obligations. Each of the Liens described in
this Section are of first priority, subject only to Liens permitted under
Section 9.01 and matters described in Schedule 9.01. Each of the other Security
Documents creates a valid Lien in favor of the Administrative Agent for the
benefit of the Secured Parties on the collateral described therein, securing the
Obligations.

6.18 OFAC. Neither any Loan Party, nor any of their respective Subsidiaries, or,
to the knowledge of the Borrower and its Subsidiaries, any director, officer,
employee, agent or Affiliate thereof is an individual or entity that is, or is
owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List or any similar list enforced by the United Nations
Security Council, the European Union or, to the extent applicable to such Loan
Party, Subsidiary or Affiliate, any member state of the European Union, or
(iii) organized, resident or permanently located in a Designated Jurisdiction.

6.19 Anti-Corruption Laws. Each Loan Party and each of their respective
Subsidiaries have conducted their businesses in material compliance with, to the
extent applicable to such Loan Party and such Subsidiary, the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions. and have instituted
and maintained policies and procedures designed to promote and achieve material
compliance with such laws.

6.20 EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

6.21 [Reserved].

6.22 Designated Senior Indebtedness. The Obligations have been duly designated
as and constitute “Senior Indebtedness” (or a similar designation) and, if
applicable, “Designated Senior Indebtedness” (or a similar designation) in
respect of all Indebtedness of the Loan Parties that is expressly subordinated
to the Obligations.

 

117



--------------------------------------------------------------------------------

6.23 Tribal Court Enforcement. To the extent that any dispute among the parties
to the Loan Documents is initiated in or referred to the Tribal Court, (i) such
court lacks discretion to refuse to compel arbitration among the parties to the
dispute, to the extent that such dispute has been submitted to arbitration
pursuant to Section 12.18, and (ii) such court is obligated to honor and enforce
any award by an arbitrator or any judgment or order of a state or federal court,
without review of any nature by such court.

6.24 Deposit Accounts. Borrower and its Restricted Subsidiaries do not maintain
any Operating Account which is not listed on Schedule 6.24 or the existence of
which has not been disclosed to the Administrative Agent and the Lenders in
writing (it being understood that the foregoing shall not be deemed to restrict
the ability of the Borrower to open or close Operating Accounts, subject to
compliance with applicable provisions of the Loan Documents).

6.25 No Licensure Required. No party to this Agreement is required to register
with, give notice to any Person or receive any permit or license from any Gaming
Board or other Governmental Authority by reason of any Laws of the Tribe or
Gaming Laws in connection with its entering into any Loan Document, receipt of
any Note, performance, observance or enforcement (except for authorizations,
approvals or notices to or from Gaming Boards (other than tribal Gaming Boards)
in connection with the enforcement of remedies) of any obligation of such party
under any Loan Document, in each case except as such registration has been
obtained, such notice has been given or such permit or license has been received
on or prior to the Closing Date.

6.26 Solvency. As of the Closing Date, the Borrower (on a consolidated basis
with its Subsidiaries) is Solvent after giving effect to the transactions
contemplated by this Agreement to occur on the Closing Date.

ARTICLE VII

COVENANTS OF THE TRIBE

From the Closing Date until payment in full of the Obligations:

7.01 Ownership and Operation of Mohegan Sun. The Tribe shall:

(a) Not develop, own, operate or manage Northeast Gaming Operations other than
through the Borrower, a Subsidiary of the Borrower or a joint venture of the
Borrower (with any one or more entities that are not Affiliates of the Tribe
unless they are Subsidiaries of the Borrower); provided, the Tribe may continue
to own its existing interests in Mohegan Gaming and its Subsidiaries which may
in turn own, operate and manage casino gaming operations, provided that (A) any
future investments in Mohegan Gaming or its Subsidiaries or joint ventures by
the Tribe or any agency, instrumentality, political subunit or Subsidiary (other
than the Borrower and its Subsidiaries) of the Tribe will be made by or through
the Borrower or a Subsidiary of the Borrower and (B) so long as the Tribe holds
any equity interest in Mohegan Gaming other than through the Borrower, Mohegan
Gaming shall not own, operate or manage Northeast Gaming Operations other than
projects publicly disclosed as of the Closing Date;

 

118



--------------------------------------------------------------------------------

(b) Cause the Borrower to have the sole and exclusive right to operate Mohegan
Sun at all times; provided, the Borrower may delegate its right to operate the
Mohegan Sun to one or more employees, agents, independent contractors, managers,
operators or other Persons not prohibited by the terms of this Agreement, and
any such delegation shall not constitute a breach of this clause; and

(c) Not permit any Person other than the Tribe to acquire any Ownership Interest
whatsoever in the Borrower.

7.02 Sovereign Immunity; Jurisdiction and Venue. The Tribe shall not abrogate or
take any action to abrogate the Tribe’s waiver of sovereign immunity and consent
to jurisdiction or any waiver of sovereign immunity or consents to jurisdiction
provided by the Borrower or any Guarantor pursuant to this Agreement and the
other Loan Documents.

7.03 The Lease and the Landlord Consent. The Tribe shall continuously abide by
the terms of the Lease and the Landlord Consent in all material respects.

7.04 Preservation of Existence; Operation. The Tribe shall:

(a) Do all things necessary to maintain the existence of the Tribe as a
federally recognized Indian Tribe under 25 C.F.R. Part 83 and as an Indian
Tribal government pursuant to Sections 7701(a)(40)(A) and 7871(a) of the Code;
and

(b) Not (i) dissolve, liquidate, reorganize or restructure the Borrower or any
Restricted Subsidiary, other than as permitted under this Agreement,
(ii) terminate gaming operations conducted by the Borrower, or (iii) authorize
gaming operations (other than class I gaming under IGRA) on its reservation
other than through the Borrower.

7.05 Prohibited Transactions.

(a) The Tribe shall not knowingly accept or retain a Restricted Payment from the
Borrower in violation of this Agreement; and

(b) In the event that the Tribe or any agency, instrumentality, political
subunit or Subsidiary (other than the Borrower and its Subsidiaries) of the
Tribe receives, directly or indirectly, any payment, distribution or transfer
from the Borrower or any Restricted Subsidiary at a time when such payment,
distribution or transfer is prohibited by the terms of this Agreement, the Tribe
shall hold such payment in trust for the benefit of, and pay forthwith over and
deliver promptly to the Borrower; provided that, if an Event of Default
resulting in acceleration of the Obligations has occurred and is continuing,
such payment shall be paid forthwith over and delivered promptly to the
Administrative Agent.

 

119



--------------------------------------------------------------------------------

7.06 Amendments to Material Laws and Agreements. The Tribe shall:

(a) Not rescind the Lease or amend the terms of the Lease in any manner that
would be materially adverse to the economic interests of the Secured Parties or
which could reasonably be expected to impair, delay, hinder or interfere with,
in any material manner, any right or remedy of the Secured Parties, subject to
the provisions described under Section 12.22.

(b) Not amend or rescind any other Material Agreements or Material Law (in each
case unless any such amendment is a legitimate effort to ensure that the
Borrower and Mohegan Sun conduct gaming operations in a manner that is
consistent with applicable laws, rules and regulations (other than Tribal laws,
rules and regulations) or that protects the environment, the public health and
safety, or the integrity of the Borrower or Mohegan Sun) to restrict or
eliminate the exclusive right of the Borrower to conduct gaming operations on
the existing reservation of the Tribe located adjacent to Uncasville,
Connecticut in a manner that would be materially adverse to the economic
interests of Secured Parties or which could reasonably be expected to impair,
delay, hinder or interfere with, in any material manner, any right or remedy of
the Secured Parties; provided, this provision shall not prohibit any change to
the UCC Ordinance arising automatically from a corresponding change to the
Uniform Commercial Code of the State of Connecticut.

(c) Not take any other regulatory or governmental action (including, without
limitation, amending the Constitution, the Gaming Ordinance (or accompanying
gaming regulations), the UCC Ordinance, the Compact or the Town Agreement, or
applying the Gaming Ordinance or gaming regulations in a discriminatory manner
against the Secured Parties), or enact any ordinance, law, rule or regulation
that would have a material adverse effect on the economic interests of the
Secured Parties, or which could reasonably be expected to impair, delay, hinder
or interfere with, in any material manner, any right or remedy of the Secured
Parties or the Obligations of the Tribe or the other Loan Parties under this
Agreement and the other Loan Documents (in each case, unless any such foregoing
action is a legitimate effort to ensure that the Borrower and Mohegan Sun
conduct gaming operations in a manner that is consistent with applicable laws,
rules and regulations (other than Tribal laws, rules and regulations) or that
protects the environment, the public health and safety, or the integrity of the
Borrower or Mohegan Sun); provided, this provision shall not prohibit any change
to the UCC Ordinance arising automatically from a corresponding change to the
Uniform Commercial Code of the State of Connecticut.

7.07 Impairment of Contracts; Imposition of Governmental Charges. The Tribe
shall not demand, impose or receive any tax, charge, assessment, fee or other
imposition (except as specifically contemplated by Sections 9.06 or 9.08) or
impose any regulatory or licensing requirement, against Borrower, its Restricted
Subsidiaries or their customers or guests, their operations or Authority
Property (including, without limitation, Mohegan Sun or Pocono), the Secured
Parties, the Arrangers, the Loan Documents, the employees, officers, directors,
patrons or vendors of Borrower and its Restricted Subsidiaries, other than
(i) as provided in the Gaming Ordinance, (ii) charges upon Borrower and the
Restricted Subsidiaries to pay the actual and reasonable regulatory expenditures
of the Mohegan Tribal Gaming Commission under the Gaming Ordinance, (iii) fees
imposed on Borrower and its Restricted Subsidiaries by the Commission under
IGRA, (iv) the actual costs to the Tribe of services provided to Borrower under
the Town Agreement, and (v) sales, use, room occupancy and related excise taxes,

 

120



--------------------------------------------------------------------------------

including admissions and cabaret taxes and any other taxes imposed by the Tribe
at rates which are not more onerous than corresponding or similar taxes which
may be imposed by the State of Connecticut or local governments in the
surrounding area, provided that the Tribe shall not impose any taxes which are
the functional equivalent of property taxes, gross receipts or gross revenues
taxes, business franchise taxes or income taxes upon Borrower and its Restricted
Subsidiaries, and any such taxes shall (x) be of general application to all
similarly situated persons, (y) not be duplicative of Permitted Tribal Payments,
and (z) be rationally related to the overall tax policy of the Tribe.

7.08 Segregation of Property. The Tribe shall not fail to segregate Tribal
assets from assets of the Borrower or any Restricted Subsidiary.

7.09 Trust Property. The Tribe shall not convey into trust with the federal
government of the United States any Authority Property other than real property.

7.10 Liens on Authority Property. The Tribe shall not permit or incur any
consensual liability of the Tribe (or of any Governmental Component of the
Tribe) to be or become a legal obligation of the Borrower or any of its
Restricted Subsidiaries or a liability for which assets of the Borrower or any
of its Restricted Subsidiaries may be bound, other than a liability that the
Borrower or its Restricted Subsidiaries are permitted or not prohibited from
incurring on their own behalf under this Agreement.

7.11 Bankruptcy Matters; etc.

(a) The Tribe shall not (i) take any action to enact any Debtor Relief Law that
would impair, limit, restrict, delay or otherwise adversely affect any of the
rights and remedies of the Secured Parties provided for in this Agreement,
(ii) exercise any power of eminent domain or condemnation over the assets of the
Borrower or any of its Restricted Subsidiaries (other than any such exercise
that would not materially adversely affect the economic rights and benefits of
the Secured Parties) or (iii) take any action, pursuant to or within the meaning
of Debtor Relief Law, to appoint or consent to the appointment of a custodian,
receiver or trustee (or other similar office) of the Borrower or any Restricted
Subsidiary (other than any Restricted Subsidiary that is not a tribal entity) or
for all or substantially all of the property of the Borrower or any Restricted
Subsidiary (other than any Restricted Subsidiary that is not a tribal entity);
and

(b) the Tribe agrees that upon any payment or distribution of assets upon any
liquidation, dissolution, winding up, reorganization, assignment for the benefit
of creditors, marshaling of assets or any bankruptcy, insolvency or similar
proceedings of the Borrower or Mohegan Sun, the Secured Parties shall be
entitled to receive payment in full in respect of all principal, premium,
interest and other amounts owing in respect of the Obligations before any
payment or any distribution to the Tribe.

7.12 Challenges by the Tribe. The Tribe shall:

(a) Not directly or indirectly challenge the validity or legality of any
provision of this Agreement or any other Loan Document in any court or other
forum on the basis that this Agreement or any other Loan Document violates or
fails to comply with IGRA or such other statutes, laws, ordinances or government
rules and regulations applicable to federally-recognized Indian tribes; and

 

121



--------------------------------------------------------------------------------

(b) Not initiate or participate in any proceeding to have the interests of the
Secured Parties under this Agreement or any other Loan Document declared invalid
or unenforceable on the basis that this Agreement or any other Loan Document
(a) provides any Person with a proprietary interest in any gaming activity in
contravention of the requirements under IGRA, including 25 U.S.C.
Section 2710(b)(2)(A), or under the Constitution and any tribal law, ordinance
or resolution including, without limitation, the Gaming Ordinance, or
(b) constitutes, individually or as a whole, a “management contract” or a
“management agreement” under IGRA, including 25 U.S.C. Section 2711, and its
implementing regulations, or as otherwise provided under the Constitution and
any tribal law ordinance or resolution, including, without limitation, the
Gaming Ordinance.

7.13 Access to Lands of the Tribe. The Tribe shall not take any action that
impairs necessary access to the lands of the Tribe by the Borrower for purposes
of operating Mohegan Sun and conducting the business of Mohegan Sun.

7.14 Compliance with Law. Any action taken by the Tribe to comply with federal
or state law that would otherwise violate Article VII hereof shall be taken only
after prior written notice to the Administrative Agent, accompanied with an
officer’s certificate and opinion of counsel that such action is required by
federal or state law. To the extent possible under the federal or state law, the
Tribe shall give the Administrative Agent at least 30 days prior written notice
of any such action.

7.15 Impairment of Contracts. The Tribe agrees that any action taken in
violation of Sections 7.02, 7.06, 7.07, 7.11 or 7.12 shall be deemed in
contravention of Article XIV (“Non-Impairment of Contracts”) of the Constitution
of the Tribe.

ARTICLE VIII

AFFIRMATIVE COVENANTS OF BORROWER

From the Closing Date until payment in full of the Obligations:

8.01 Financial Statements. The Borrower shall deliver to the Administrative
Agent for delivery to each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
Fiscal Year of the Borrower (commencing with the Fiscal Year ending
September 30, 2016), a consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such Fiscal Year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and

 

122



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year of the Borrower
(commencing with the Fiscal Year ending September 30, 2017), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such Fiscal
Quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Borrower’s Fiscal Year then ended, setting forth in each case in
comparative form the figures for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

8.02 Certificates; Other Information. The Borrower shall:

(a) concurrently with the delivery of the financial statements referred to in
Section 8.01(a), deliver to the Administrative Agent for delivery to each
Lender, to the extent reasonably available, consistent with the policies of the
applicable accounting firm, a certificate of its independent certified public
accountants stating that in making the examination necessary for such financial
statements no knowledge was obtained of any Default under Article IX or, if any
such Default shall exist, stating the nature and status of such event;

(b) deliver to the Administrative Agent for delivery to each Lender, within five
(5) Business Days after the delivery of the financial statements referred to in
Sections 8.01(a) and (b) (commencing with the delivery of the financial
statements for the Fiscal Year ended September 30, 2016), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower;

(c) promptly after any request by the Administrative Agent or any request by a
Lender made through the Administrative Agent, deliver to the Administrative
Agent for delivery to each Lender copies of any audit reports, management
letters or recommendations submitted to the Management Board (or the audit
committee of the Management Board) of the Borrower by independent accountants in
connection with the accounts or books of the Borrower or any Restricted
Subsidiary, or any audit of any of them;

(d) promptly after the same are available, deliver to the Administrative Agent
for delivery to each Lender, copies of all annual, regular, periodic and special
reports and registration statements which the Borrower may file or be required
to file with the Securities Exchange Commission under Section 13 or
Section 15(d) of the Securities Exchange Act of 1934, and not otherwise required
to be delivered to the Administrative Agent pursuant hereto;

(e) concurrently with the delivery of the financial statements referred to in
Sections 8.01(a) and (b), deliver to the Administrative Agent for delivery to
each Lender management’s discussion and analysis of the important operational
and financial developments of the Borrower and the Restricted Subsidiaries
during such fiscal year or quarter, as applicable, in form and detail materially
consistent with the Borrower’s past practice;

 

123



--------------------------------------------------------------------------------

(f) to the extent requested by the Administrative Agent within five Business
Days after the delivery of the financial statements referred to in
Sections 8.01(a) and (b), the Borrower shall, within ten Business Days after
such delivery, host a conference call or meeting with the Lenders;

(g) as soon as available, and in any event no later than 120 days after the end
of each fiscal year of the Borrower, deliver to the Administrative Agent for
delivery to each Lender (other than Public Lenders) for the then current fiscal
year a projected consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as of the end of such current fiscal year, together with the
related consolidated statements of projected cash flow and projected income; and

(h) promptly, deliver to the Administrative Agent for delivery to each Lender
such additional information regarding the business, financial or corporate
affairs of the Borrower or any Restricted Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender acting
through the Administrative Agent may from time to time reasonably request.

Documents required to be delivered pursuant to Section 8.01 or Section 8.02 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which such documents are publicly available through
EDGAR (or any successor system of the Securities and Exchange Commission);
(ii) on which the Borrower posts such documents, or provides a link thereto on
the Borrower’s website on the Internet at the website address listed on
Schedule 12.02; or (iii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that the Borrower shall
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents and the Administrative Agent shall post
such documents and notify (which may be by facsimile or electronic mail) each
Lender of the posting of any such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide a paper copy
or a .pdf or facsimile copy of the Compliance Certificates required by
Section 8.02(b) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, ClearPar
or a substantially similar electronic transmission system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”). The Borrower hereby agrees that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC”

 

124



--------------------------------------------------------------------------------

shall appear prominently on the first page thereof; (x) by marking Borrower
Materials “PUBLIC”, the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuer and the Lenders to treat
such Borrower Materials as either publicly available information or not material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws; (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion or the Platform not designated “Public
Investor.”

8.03 Notices. The Borrower shall promptly notify the Administrative Agent for
delivery to each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including as a result of (i) breach or
non-performance of, or any default under, a Contractual Obligation of any Loan
Party or any other Restricted Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any other
Restricted Subsidiary and any Governmental Authority (including under any
Environmental Laws); or (iii) the commencement of, or any material development
in, any litigation or proceeding affecting any Loan Party or any other
Restricted Subsidiary, including pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Restricted Subsidiary;

(e) of any material modification of any insurance policy;

(f) of the (i) incurrence or issuance of any Indebtedness for which the Borrower
is required to make a mandatory prepayment pursuant to Section 2.05(d), and
(ii) occurrence of any Disposition of property or assets or any Extraordinary
Loss for which the Borrower is required to make a mandatory prepayment pursuant
to Section 2.05(e); and

(g) as soon as practicable, and in any event not less than five Business Days
(or, if acceptable to the Administrative Agent, a shorter period) prior to the
proposed effective date thereof, with written notice of any proposed amendment,
modification or waiver of the terms and provisions of any of the Material Laws
or Material Agreements.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 8.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

125



--------------------------------------------------------------------------------

8.04 Preservation of Existence, Etc. The Borrower shall, and shall cause each
Restricted Subsidiary to: (a) preserve, renew and maintain in full force and
effect its legal existence under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 9.04 or 9.05 or, in
the case of the Restricted Subsidiaries, to the extent failure to do so could
not reasonably be expected to have a Material Adverse Effect; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses
(including, without limitation, gaming and liquor licenses) and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

8.05 Maintenance of Properties. The Borrower shall, and shall cause its
Restricted Subsidiaries to: (a) maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted except to the
extent failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

8.06 Maintenance of Insurance. The Borrower shall, and shall cause each
Restricted Subsidiary, to maintain liability, casualty and other insurance
(subject to customary deductibles and retentions) with responsible insurance
companies in such amounts (after giving effect to any self-insurance compatible
with the following standards) and against such risks as is carried by
responsible companies engaged in similar businesses and owning similar assets in
the general areas in which the Borrower and its Restricted Subsidiaries operate.
Each policy evidencing such insurance shall name the Administrative Agent as
loss payee and additional insured, as applicable, and the Borrower shall use
commercially reasonable efforts to ensure that such policies provide that such
insurance companies provide the Administrative Agent thirty (30) days written
notice before the termination thereof. Without limiting the obligations of the
Borrower under the foregoing provisions of this Section 8.06, in the event the
Borrower shall fail to maintain in full force and effect insurance as required
by the foregoing provisions of this Section 8.06, then the Administrative Agent
may, and shall if instructed so to do by the Required Lenders, procure insurance
covering the interests of the Lenders and the Administrative Agent in such
amounts and against such risks as otherwise would be required hereunder;
provided that no funds shall be advanced to procure such insurance under any
insurance policies with respect to any gaming operations or facilities regulated
by IGRA unless an Event of Default exists and is continuing (including by reason
of a failure to pay any such premium). The Borrower shall reimburse the
Administrative Agent in respect of any insurance premiums paid by the
Administrative Agent pursuant to the foregoing. Without limitation of the
foregoing, the Borrower shall, and shall cause each Restricted Subsidiary to,
take all actions as needed to insure compliance with all requirements under the
Flood Disaster Protection Act, including the maintenance of all flood hazard
insurance and certifications required thereunder. In the event of any change in
the insurance carrier of any policy of the Borrower and its Restricted
Subsidiaries required pursuant to this Section 8.06, and in the event of any
other material change relating to any such policy, the Borrower shall promptly
deliver copies of certificates evidencing such policies to the Administrative
Agent.

 

126



--------------------------------------------------------------------------------

8.07 Compliance with Laws. The Borrower shall, and shall cause each other Loan
Party and each other Restricted Subsidiary, to comply in all material respects
with the requirements of all Laws (including Gaming Laws) and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

8.08 Books and Records. The Borrower shall, and shall cause each Restricted
Subsidiary to (a) maintain proper books of record and account, in which full,
true and correct entries in all material respects in material conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Restricted
Subsidiary, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Borrower or such
Restricted Subsidiary, as the case may be.

8.09 Inspection Rights. The Borrower shall, and shall cause each Restricted
Subsidiary to, permit representatives and independent contractors of the
Administrative Agent to visit and inspect the Collateral, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (provided that the Borrower has the
opportunity to participate in such discussions), all at such reasonable times
during normal business hours, as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided that excluding any such
visits and inspections during the continuation of an Event of Default (x) the
Administrative Agent shall not exercise the rights set forth in this Section
more than one time (in the aggregate) in any calendar year and (y) only one (in
the aggregate) such visit and inspection per calendar year shall be at the
Borrower’s expense. Notwithstanding anything to the contrary in this Section,
the Borrower and its Restricted Subsidiaries will not be required to disclose or
permit the visitation or inspection or discussion of, any document, information
or other matter (1) in respect of which disclosure to the Administrative Agent
or any Lender (or their respective representatives or contractors) is prohibited
by Law (including any applicable Gaming Laws) or any binding agreement not
entered into in contemplation of avoiding such inspection and disclosure rights,
(2) that is subject to attorney client or similar privilege or constitutes
attorney work product, (3) in respect of which the Borrower or any of its
Restricted Subsidiaries owes confidentiality obligations to any third party not
entered into in contemplation of avoiding such inspection and disclosure or
(4) that constitutes non-financial trade secrets or non-financial proprietary
information of the Borrower or any of its Restricted Subsidiaries and/or any
customers and/or suppliers of the foregoing.

8.10 Use of Proceeds. The Borrower shall use the proceeds of the Credit
Extensions for any one or more of the following: (a) to refinance all or a
portion of the Existing Indebtedness, (b) to fund the transaction costs in
connection with this Agreement and the Loan Documents, and (c) for working
capital and general corporate purposes not in contravention of any Law or of any
Loan Document (including permitted refinancing of Indebtedness and Investments).

 

127



--------------------------------------------------------------------------------

8.11 Environmental Covenant. The Borrower shall, and shall cause each Restricted
Subsidiary to:

(a) use and operate all of its facilities and properties in compliance with all
applicable Environmental Laws, keep all permits, approvals, certificates,
licenses and other authorizations required pursuant to applicable Environmental
Laws in effect and remain in compliance therewith, and handle all Hazardous
Materials in compliance with all applicable Environmental Laws, in each case
except to the extent failure to do so, whether singly or in aggregate, could not
reasonably be expected to have a Material Adverse Effect;

(b) promptly (i) notify the Administrative Agent and provide copies upon receipt
of all written claims, complaints, notices or inquiries relating to the
condition of its facilities and properties under, or compliance of its
facilities and properties with, applicable Environmental Laws which could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and (ii) commence and diligently proceed to take any action
required pursuant to Environmental Laws to mitigate and eliminate such
condition; and

(c) provide such information and certifications which the Administrative Agent
may reasonably request from time to time to evidence compliance with this
Section 8.11.

8.12 [Reserved].

8.13 Additional Subsidiaries and Collateral. The Borrower shall:

(a) Cause each Person which is at any time a Restricted Subsidiary (other than
the CT Expo Subsidiary and the Excluded Restricted Subsidiaries with respect to
any of the following and the WNBA Subsidiary with respect to any Security
Document) to promptly execute and deliver to the Administrative Agent joinder
agreements with respect to, or otherwise become a party to, the Guaranty, the
Security Agreement and the other applicable Security Documents and any and all
other documents reasonably required by the Administrative Agent in connection
with the Loan Documents (including any mortgages and any other documentation and
deliverables with respect to real property);

(b) Execute, and cause each of its Restricted Subsidiaries (other than the
Special Purpose Restricted Subsidiaries and the Excluded Restricted
Subsidiaries) to execute, and to deliver to the Administrative Agent, promptly
upon request of the Administrative Agent, such Security Documents (including any
mortgages and any other documentation and deliverables with respect to real
property) as are reasonably required by the Administrative Agent (including,
without limitation, in the case of any property that is to be subject to a
mortgage, a Flood Determination with respect to such property (which Flood
Determination together with evidence of all flood insurance required to comply
with applicable law shall be delivered at least ten Business Days prior to the
time that any such mortgage becomes effective)) to create a valid and perfected
Lien upon any material property which they hereafter acquire (excluding property
not required to be encumbered by the existing Security Documents (it being
understood that the Borrower and its Restricted Subsidiaries shall not be
required to (i) deliver a mortgage with respect to (w) any leasehold interest in
real property (other than the real property subject to the Lease) if the
applicable landlord’s consent to the mortgage of such leasehold interest is
required and the Borrower and the applicable Restricted Subsidiary have

 

128



--------------------------------------------------------------------------------

used commercially reasonable efforts to obtain the consent of such landlord to
the delivery of a mortgage hereunder, and have not been able to obtain such
consent, (x) the leasehold interest in the Earth Hotel, (y) the real property
commonly known as the Downs at Carbondale and (z) the undeveloped real property
owned by Mill Creek Land, L.P. as of the Closing Date and (ii) shall not be
required to grant the Administrative Agent a security interest in the Capital
Stock of the CT Expo Subsidiary)), provided, that Borrower and its Restricted
Subsidiaries will not be required to pledge their respective interests under
third-party management, development or other related agreements entered into by
Borrower or its Restricted Subsidiaries with respect to third-party gaming
facilities; and

(c) Cause the Borrower and its Restricted Subsidiaries (other than the Special
Purpose Restricted Subsidiaries and the Excluded Restricted Subsidiaries) to
pledge all of the Capital Stock held by Borrower and its Restricted Subsidiaries
(other than the Special Purpose Restricted Subsidiaries and the Excluded
Restricted Subsidiaries) in any Person which is or hereafter becomes a
Restricted Subsidiary, and shall deliver to the Administrative Agent in pledge
all certificates evidencing such Capital Stock accompanied by undated stock
powers executed in blank, in each case except for Capital Stock in (A) any
Person which is not wholly-owned, directly or indirectly, by Borrower or its
Restricted Subsidiaries to the extent such pledge is restricted by the
organizational documents of such Person or by contract with other holders of
Securities of such Person, (B) the Special Purpose Restricted Subsidiaries or
(C) any Tribal Entity.

8.14 Maintenance of Ratings. The Borrower shall use commercially reasonable
efforts to maintain (a) a public corporate credit rating from S&P, (b) a public
corporate family rating from Moody’s and (c) a public rating of the Facilities
under this Agreement from Moody’s and S&P so long as there is any Outstanding
Amount under the Term B Facility; provided that in no event shall the Borrower
be required to maintain any specific rating.

8.15 Anti-Corruption Laws. The Borrower shall, and shall cause each Restricted
Subsidiary to, conduct its businesses in material compliance with, as
applicable, the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, other similar anti-corruption legislation in other
jurisdictions, and all applicable Sanctions, and shall maintain policies and
procedures designed to promote and achieve compliance with such Laws, if
applicable.

8.16 Payment of Taxes and Obligations. The Borrower shall, and shall cause each
Restricted Subsidiary to, pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including all Tax liabilities,
assessments and governmental charges or levies upon it or its Properties or
assets, unless (a) the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Restricted Subsidiary or (b) the
failure to so pay and discharge such amounts could not reasonably be expected to
have a Material Adverse Effect.

8.17 Operating Accounts. Within forty-five days following the opening of each
Operating Account (or such later date as agreed by the Administrative Agent),
the Borrower shall enter into or cause its relevant Restricted Subsidiaries,
other than the Special Purpose Restricted Subsidiaries, to enter into an Account
Control Agreement with respect to each

 

129



--------------------------------------------------------------------------------

Operating Account hereafter established; provided, that with respect to
Operating Accounts that are both (i) held with foreign banks or overseas
branches of domestic banks and containing up to $50 million (dollar equivalent)
of funds in the aggregate for all such Operating Accounts and (ii) established
for a bona fide business purpose requiring the maintenance of funds in the
applicable jurisdiction, such covenant shall be deemed satisfied if the Borrower
and the applicable Restricted Subsidiary shall have used commercially reasonable
efforts to enter into an Account Control Agreement or other arrangement required
under applicable law to perfect the lien of the Administrative Agent in such
Operating Account.

8.18 Continual Operation of Mohegan Sun. The Borrower shall continuously operate
Mohegan Sun substantially in the manner operated as of the Closing Date (or as
contemplated on the Closing Date to be operated) and in any event in material
compliance with the Gaming Ordinance, the Gaming Authority Ordinance, all
applicable Laws and the Compact, and refrain from conducting any gaming
activities (including without limitation all class II and class III gaming
activities (as defined in IGRA)) at any location on the Tribe’s current
reservation near Uncasville, Connecticut, other than Mohegan Sun.

8.19 Defense of Loan Documents. If any Person commences any action or proceeding
seeking to characterize any Loan Document or any interest thereunder, for any
reason (a) as constituting, creating or providing a “proprietary interest” in
gaming activities or gaming operations or (b) as constituting a “management
contract” or a “management agreement”, in either case, in violation of IGRA or
any other Law, the Borrower shall, at its own cost, object to any such
characterization and support and defend the Loan Documents, as not creating,
providing or constituting a “proprietary interest” in gaming activities and not
constituting a “management contract” or a “management agreement”, in either case
in violation of IGRA or any other Law.

8.20 Post-Closing Covenants. No later than the date that is ninety (90) days
after the Closing Date (as such date may be extended by the Administrative Agent
in its sole discretion), the Borrower shall cause each Excluded Restricted
Subsidiary to either be dissolved or merged into a Loan Party (other than the
WNBA Subsidiary) or to become a Guarantor. No later than the dates set forth on
Schedule 8.20 (as such date may be extended by the Administrative Agent in its
sole discretion) the Borrower will cause the actions set forth on such schedule
to be taken (it being understood and agreed that all conditions,
representations, warranties and covenants of the Loan Documents with respect to
the taking of such actions are qualified by the noncompletion of such actions
until such time as they are completed or required to be completed in accordance
with this Section 8.20).

ARTICLE IX

NEGATIVE COVENANTS

From the Closing Date until payment in full of the Obligations:

9.01 Liens. The Borrower shall not, and shall not permit any Restricted
Subsidiary to, directly or indirectly create, incur, assume or suffer to exist
any Lien upon any of the Authority Property, whether now owned or hereafter
acquired, other than the following:

(a) Liens pursuant to any Loan Document;

 

130



--------------------------------------------------------------------------------

(b) Liens existing on the date hereof and listed on Schedule 9.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased and any renewal or extension of the Indebtedness, if any, secured
or benefited thereby is permitted by Section 9.03(c);

(c) Liens for taxes, assessments or other governmental charges or levies not yet
delinquent or thereafter payable without penalty or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, Liens for
labor done and materials and services supplied and furnished or other like Liens
and statutory Liens (i) which are for amounts not yet overdue for a period of
more than 60 days, (ii) which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person, or (iii) which
have been bonded in a manner reasonably satisfactory to the Administrative
Agent;

(e) pledges or deposits made or Liens incurred in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security or employment or insurance legislation and deposits and
other Liens to secure premiums or reimbursement or indemnification obligations
to insurance companies in the ordinary course of business;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business, including during the
course of any development;

(g) Liens on Capital Stock in Unrestricted Subsidiaries securing Indebtedness of
such Unrestricted Subsidiary or its Subsidiaries;

(h) easements, rights-of-way, reservations, covenants, conditions, restrictions,
defects and irregularities in title to any real property and other similar
encumbrances affecting real property which, in the aggregate, do not materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the applicable Person;

(i) rights reserved to or vested in any Governmental Agency to control or
regulate, or obligations or duties to any Governmental Agency with respect to
(i) the use of any real property, or (ii) any right, power, franchise, grant,
license, or permit, including present or future zoning laws, building codes and
ordinances, zoning restrictions, or other laws and ordinances restricting the
occupancy, use, or enjoyment of real property;

(j) rights of tenants under leases and rental agreements covering real property
entered into in the ordinary course of business of the Person owning such real
property;

(k) Liens consisting of any right of offset, or statutory bankers’ lien, on bank
deposit accounts maintained in the ordinary course of business so long as such
bank deposit accounts are not established or maintained for the purpose of
providing such right of offset or bankers’ lien;

 

131



--------------------------------------------------------------------------------

(l) Liens securing writs of attachment or similar instruments or judgments for
the payment of money not constituting an Event of Default under Section 10.01(h)
or 10.01(i) or securing appeal or other surety bonds related to such judgments;

(m) Liens on cash securing only Defeased Indebtedness;

(n) precautionary UCC financing statement filings made in connection with
operating leases;

(o) Liens securing Indebtedness permitted under Section 9.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
(and proceeds of the sale or other Disposition thereof and the proceeds
(including insurance proceeds), products, rents, profits, accession and
replacements thereof or thereto) financed by such Indebtedness (or, in the case
of Liens incurred in connection with the Indebtedness permitted by
Section 9.03(e)(ii), Liens on the Capital Stock in the CT Expo Subsidiary),
(ii) such Liens either exist on the date hereof or are created in connection
with (within 180 days of) the acquisition, design, installation, development,
construction, repair or improvement of such Property (or such Liens secure
Permitted Refinancings of Indebtedness secured by Liens of the type described in
this clause (ii)) and (iii) the Indebtedness secured thereby does not exceed the
cost of acquiring, designing, installing, developing, constructing, repairing or
improving the property which is the subject of such financing (or constitutes
Permitted Refinancing of such Indebtedness);

(p) Liens securing Indebtedness permitted under Sections 9.03(f), 9.03(j) or
9.03(k);

(q) Permitted Rights of Others;

(r) (i) Liens in respect of assets of the WNBA Subsidiary in favor of WNBA, LLC
or its designees to secure obligations of the WNBA Subsidiary under the WNBA
Agreements and (ii) Liens granted pursuant to the WNBA Agreements consisting of
the right to use the Mohegan Sun Arena for scheduled home games of the
Connecticut Sun and related basketball activities;

(s) any Lien existing on property, assets or revenue prior to the acquisition
thereof by the Borrower or any of its Restricted Subsidiaries or existing on
property, assets or revenue of any Person that becomes a Restricted Subsidiary
after the date hereof prior to the time such Person becomes a Restricted
Subsidiary; provided that (i) such Lien is not created in contemplation of, or
in connection with, such acquisition or such Person becoming a Restricted
Subsidiary, as the case may be and (ii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be, and any Permitted
Refinancing thereof;

 

132



--------------------------------------------------------------------------------

(t) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(u) licenses of intellectual property granted by the Borrower or any Restricted
Subsidiary in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of the business of the Borrower and
its Restricted Subsidiaries, taken as a whole; and

(v) other Liens on property securing obligations in an aggregate amount not to
exceed $10,000,000.

9.02 Investments. The Borrower shall not, and shall cause each Restricted
Subsidiary not to, directly or indirectly, make any Investments, except:

(a) Investments held by the Borrower or such Restricted Subsidiary in the form
of cash, cash equivalents or short-term marketable securities;

(b) Investments consisting of payroll advances to employees of Borrower and its
Subsidiaries for travel, entertainment and relocation expenses in the ordinary
course of business in an aggregate amount not to exceed $2,000,000 at any one
time outstanding;

(c) Investments consisting of Guarantees by Loan Parties of the obligations of
any Person that is not a Loan Party in an aggregate amount not to exceed
$150,000,000 at any time outstanding, provided that both before and after giving
effect to the incurrence of any such Investment (i) no Default or Event of
Default shall then exist and (ii) the Borrower is in compliance with
Section 9.10 on a Pro Forma Basis (regardless of whether any Covenant Facility
is then outstanding);

(d) Investments of the Borrower in any Guarantor and Investments of any
Restricted Subsidiary in the Borrower or in a Guarantor;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f) Capital Expenditures, to the extent constituting an Investment;

(g) Investments representing all or a portion of the sales price for property
sold to another Person;

(h) Investments identified on Schedule 9.02;

(i) the Unwind Investments made on or about the Closing Date;

 

133



--------------------------------------------------------------------------------

(j) additional Investments (i) in an amount up to the Available Amount
determined at the time such Investment is made and (ii) in an unlimited amount;
provided, (A) in each case, immediately before and after giving effect thereto,
no Default or Event of Default has occurred and is continuing, (B) in each case
immediately after giving effect thereto on a Pro Forma Basis as of the last day
of the most recently-ended Test Period the Borrower shall be in compliance with
Section 9.10 (regardless of whether any Covenant Facility is then outstanding)
and (C) solely in the case of investments pursuant to the foregoing clause (ii),
the Total Leverage Ratio would not exceed 3.00 to 1.00 on a Pro Forma Basis (as
of the last day of the most recently ended Test Period) after giving effect to
such Investment;

(k) additional Investments (which may include Guarantees of Indebtedness at the
Mohegan Sun Korea Project), provided (i) the aggregate amount of such
Investments outstanding at any time pursuant to this Section 9.02(k) does not
exceed the greater of (x) $100,000,000 and (y) 25% of Consolidated EBITDA for
the mostly recently-ended Test Period and determined at the time such Investment
is made, (ii) immediately before and after giving effect thereto, no Default or
Event of Default has occurred and is continuing and (iii) immediately after
giving effect thereto on a Pro Forma Basis as of the last day of the most
recently-ended Test Period the Borrower shall be in compliance with Section 9.10
(regardless of whether any Covenant Facility is then outstanding);

(l) to the extent constituting Investments, transactions permitted under
Section 9.04(a), (b) and (c) and Specified Employee Compensation Payments;

(m) Investments in the CT Expo Subsidiary in an aggregate amount not to exceed
$30,000,000 at any one time outstanding;

(n) Investments in Swap Contracts with Hedge Banks entered into to hedge against
fluctuations in interest rates and exchange rates and not for speculative
purposes; and

(o) Permitted Acquisitions.

For purposes of determining compliance with this Section 9.02, in the event that
an Investment meets the criteria of more than one of the categories of
Investment described in subsections (a) through (o) above, the Borrower may from
time to time, in its sole discretion, classify or reclassify such Investment (or
any portion thereof) and will only be required to include the amount and type of
such Investment in one or more of the above subsections.

9.03 Indebtedness. The Borrower shall not, and shall cause each Restricted
Subsidiary not to, directly or indirectly, create, incur, assume or suffer to
exist any Indebtedness, in each case, other than:

(a) Indebtedness under the Loan Documents;

(b) unsecured intercompany Indebtedness between or among the Loan Parties;

(c) (A) the Senior Unsecured Notes and any Permitted Refinancing in respect
thereof and (B) all other Indebtedness outstanding on the date hereof and listed
on Schedule 9.03 and any Permitted Refinancings thereof;

 

134



--------------------------------------------------------------------------------

(d) Indebtedness (contingent or otherwise) under Swap Contracts entered into by
the Borrower or any Restricted Subsidiary to hedge against fluctuations in
interest rates or exchange rates, and not for speculative purposes;

(e) Indebtedness (i) in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets or (ii) in the event
that the CT Expo Subsidiary is a Restricted Subsidiary, incurred by the CT Expo
Subsidiary for the purpose of financing all or any part of the acquisition,
design, installation, development, construction, repair or improvement cost of
the CT Expo; provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed (x) $150,000,000, if
the CT Expo Subsidiary is a Restricted Subsidiary or (y) $100,000,000, if the CT
Expo Subsidiary is not a Restricted Subsidiary; and, without duplication,
Permitted Refinancings in respect of the foregoing;

(f) (A) Indebtedness of the Borrower in respect of one or more series of
(i) senior or subordinated unsecured notes or loans or (ii) junior lien notes or
loans that may be secured by the Collateral on a junior basis with the
Obligations, in each case that are issued or made in lieu of Increased Revolving
Commitments, Increased Term Loan Commitments and/or Incremental Term Facilities
pursuant to an indenture, a loan agreement or a note purchase agreement or
otherwise (any such Indebtedness, “Incremental Equivalent Debt”); provided that
(i) the principal amount of Incremental Equivalent Debt issued or incurred
pursuant to this Section 9.03(f) shall not exceed the Incremental Loan Amount as
of the date of issuance or incurrence thereof; (ii) no Event of Default shall
have occurred and be continuing or would exist immediately after giving effect
to such incurrence or issuance; (iii) such Incremental Equivalent Debt shall
satisfy the definition of Permitted Junior Debt Conditions; (iv) if such
Incremental Equivalent Debt is secured, the holders of such Indebtedness (or
their representatives) shall be party to a Customary Intercreditor Agreement
with the Administrative Agent and such Incremental Equivalent Debt shall not be
secured by any assets other than the Collateral; and (v) after giving effect to
such Incremental Equivalent Debt, the Borrower would be in compliance with
Section 9.10 on a Pro Forma Basis (regardless of whether any Covenant Facility
is then outstanding and calculated as though any such Incremental Equivalent
Debt were fully drawn); and (B) any Permitted Refinancing in respect thereof
that satisfies the requirements of clause (v) of the definition of Permitted
Junior Debt Conditions;

(g) Guarantees by Loan Parties of the obligations of any Person that is not a
Loan Party in an aggregate amount not to exceed $150,000,000 at any time
outstanding, so long as both before and after giving effect to the incurrence of
any such Indebtedness (i) no Default or Event of Default shall then exist and
(ii) the Borrower is in compliance with Section 9.10 on a Pro Forma Basis
(regardless of whether any Covenant Facility is then outstanding);

(h) Guarantees on Indebtedness at the Mohegan Sun Korea Project that the
Borrower has elected to incur pursuant to Section 9.02(k);

(i) (i) Unsecured Indebtedness satisfying the Permitted Junior Debt Conditions,
provided that the proceeds thereof are applied to prepay the Loans in accordance
with Section 2.05(d) and (ii) any Permitted Refinancing in respect thereof;

 

135



--------------------------------------------------------------------------------

(j) (i) Permitted Junior Lien Indebtedness, provided that the proceeds thereof
are applied to prepay the Loans in accordance with Section 2.05(d) and (ii) any
Permitted Refinancing in respect thereof;

(k) Permitted Junior Lien Indebtedness in an aggregate amount not to exceed
$250,000,000 at any time outstanding, provided that the proceeds thereof are
promptly applied to refinance any unsecured Indebtedness outstanding under
Sections 9.03(c)(A), (f), (i) or (n), and any Permitted Refinancing in respect
thereof;

(l) Indebtedness of a Person that becomes a Subsidiary of a Loan Party (other
than the WNBA Subsidiary) after the date hereof in connection with a Permitted
Acquisition; provided, however, that such Indebtedness existed at the time such
Person became a Subsidiary and was not created in anticipation or contemplation
thereof, and Permitted Refinancings thereof;

(m) [Reserved];

(n) (i) Subordinated Indebtedness or unsecured senior Indebtedness of the
Borrower or any Guarantor, in each case, satisfying the Permitted Junior Debt
Conditions, so long as both before and after giving effect to the incurrence of
any such Indebtedness (A) no Default or Event of Default shall then exist,
(B) the Borrower is in compliance with Section 9.10 on a Pro Forma Basis
(regardless of whether any Covenant Facility is then outstanding) and (C) the
Total Leverage Ratio (calculated on a Pro Forma Basis) as of the end of the most
recently-ended Test Period is not greater than the Ratio Debt Threshold, and
(ii) any Permitted Refinancing in respect thereof;

(o) (i) Subordinated Indebtedness or unsecured senior Indebtedness of the
Borrower or any Guarantor, in an aggregate amount not to exceed $25,000,000 at
any time outstanding, so long as both before and after giving effect to the
incurrence of any such Indebtedness (A) no Default or Event of Default shall
then exist, (B) the Borrower is in compliance with Section 9.10 on a Pro Forma
Basis (regardless of whether any Covenant Facility is then outstanding) and
(C) the Total Leverage Ratio (calculated on a Pro Forma Basis) as of the end of
the most recently-ended Test Period is not greater than the Ratio Debt
Threshold, and (ii) any Permitted Refinancing thereof; and

(p) with respect to any of the foregoing Indebtedness (other than any
Indebtedness incurred by a Person that is not a Loan Party), any Guarantee of
such Indebtedness given by a Loan Party.

For purposes of determining compliance with this Section 9.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in subsections (a) through (p) above, the Borrower may
from time to time, in its sole discretion, classify or reclassify such item of
Indebtedness (or any portion thereof) and will only be required to include the
amount and type of such Indebtedness in one or more of the above subsections;
provided that all Indebtedness outstanding under the Loan Documents will be
deemed to have been incurred in reliance only on the exception in subsection
(a) of this Section 9.03 and the Senior Unsecured Notes will be deemed to have
been incurred in reliance only on the exception set forth in subsection (c)(A)
of this Section 9.03.

 

136



--------------------------------------------------------------------------------

9.04 Fundamental Changes. The Borrower shall not, and shall cause each
Restricted Subsidiary not to, directly or indirectly, merge, dissolve,
liquidate, consolidate with or into another Person, or purchase or otherwise
acquire all or substantially all of the stock or assets of any Person (or of any
division thereof), or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) any Restricted Subsidiary may merge or consolidate with (i) the Borrower,
provided that the Borrower shall be the continuing or surviving Person, or
(ii) any one or more other Restricted Subsidiaries, provided that when any
Guarantor is merging with another Restricted Subsidiary that is not a Guarantor,
the Guarantor shall be the continuing or surviving Person or such surviving
Person shall execute and deliver a Guaranty, provided further, that the WNBA
Subsidiary may not merge with any other Guarantor unless (x) such other
Guarantor shall be the continuing or surviving Person and (y) such other
Guarantor is not prevented or restricted from granting Liens in favor of the
Administrative Agent under the Security Documents as a result of such merger;

(b) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then the transferee must either be the Borrower or a Guarantor
(other than the WNBA Subsidiary);

(c) the Borrower or any Restricted Subsidiary may make a Disposition to the
extent permitted by Section 9.05, including, in the case of a Restricted
Subsidiary, by way of merger;

(d) the merger or liquidation of an Unrestricted Subsidiary into a Restricted
Subsidiary (other than the Special Purpose Restricted Subsidiaries), provided
that the applicable Unrestricted Subsidiary would have been permitted to be
designated a Restricted Subsidiary hereunder at the time of such transaction;
and

(e) the Borrower or any Restricted Subsidiary may implement a Permitted
Acquisition or other Investment permitted hereunder of all or substantially all
of the stock or assets of any Person (or of any division thereof) (including
through a merger (provided that the Borrower must be the surviving entity of any
merger involving the Borrower)) so long (i) both before and after giving pro
forma effect to any such purchase or acquisition, no Event of Default shall then
exist and (ii) after giving effect to such purchase or acquisition, the Borrower
would have been in compliance with Section 9.10 on a Pro Forma Basis on the last
day of the most recently ended Test Period (regardless of whether any Covenant
Facility is then outstanding).

9.05 Dispositions. The Borrower will not, and shall cause each Restricted
Subsidiary not to, directly or indirectly, make any Disposition except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

137



--------------------------------------------------------------------------------

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of machinery and equipment no longer used or useful in the
business;

(d) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(e) Dispositions of property by (i) the Borrower or any Restricted Subsidiary to
the Borrower or any Guarantor (other than the WNBA Subsidiary) or (ii) any
Restricted Subsidiary that is not a Guarantor to any other Restricted Subsidiary
that is not a Guarantor;

(f) the sale, sub-lease or other disposition of a portion of the Lease and
related interests and rights, to the extent the related real property is not
then otherwise developed for use in Gaming, to the Tribe or any other Person for
the purpose of permitting the Tribe or such Person to construct the CT Expo or a
hotel, retail, entertainment or other related asset on such real property;
provided that the Tribe or such other Person (other than the Borrower or any
Restricted Subsidiary) shall not conduct any class II or class III gaming
activities within the meaning of IGRA on such real property;

(g) Dispositions permitted by Sections 9.02, 9.04 and 9.06, Priority
Distributions (subject to the limitations in the definition thereof) and
Permitted Tribal Payments (subject to the limitations in the definition
thereof);

(h) the Disposition, abandonment, cancellation or lapse of intellectual property
which, in the reasonable determination of the Borrower, are not material to the
conduct of the business of the Borrower and its Subsidiaries, or are no longer
economical to maintain in light of their respective use, in the ordinary course
of business;

(i) Dispositions of cash, cash equivalents and short-term marketable securities;

(j) (i) licenses and sublicenses by the Borrower or any Restricted Subsidiary of
software and intellectual property, and (ii) retail, restaurant, cell tower and
other leases of real property owned or leased by the Borrower or a Restricted
Subsidiary, in each case in the ordinary course of business;

(k) Dispositions of property subject to an Extraordinary Loss;

(l) Dispositions of property having an aggregate fair market value of not to
exceed $15,000,000 per Fiscal Year; and

(m) Dispositions by the Borrower and the Restricted Subsidiaries not otherwise
permitted under this Section 9.05; provided that (i) such Disposition (together
with any related Dispositions) is not of assets comprising all or a material
portion of Mohegan Sun and does not materially impair the operation of Mohegan
Sun as a gaming facility, (ii) at the time of such Disposition, no Default or
Event of Default shall exist or would result from such Disposition,

 

138



--------------------------------------------------------------------------------

(iii) such Disposition is made at the fair market value, as determined in good
faith by the Management Board, (iv) the Borrower or the applicable Restricted
Subsidiary shall receive not less than 75% of the consideration for such
Disposition in the form of cash or Cash Equivalents and (v) the Net Cash
Proceeds of such Disposition are applied to the extent required by
Section 2.05(e).

For purposes of determining compliance with this Section 9.05, in the event that
a Disposition meets the criteria of more than one of the categories of
Disposition described in subsections (a) through (m) above, the Borrower may
from time to time, in its sole discretion, classify or reclassify such
Disposition (or any portion thereof) and will only be required to include the
amount and type of such Disposition in one or more of the above subsections.

9.06 Restricted Payments. The Borrower shall not, and shall cause each
Restricted Subsidiary not to, directly or indirectly, declare or make, directly
or indirectly, any Restricted Payment, except that:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower and
to wholly-owned Restricted Subsidiaries (and, in the case of a Restricted
Payment by a non-wholly-owned Restricted Subsidiary, to the Borrower and any
Restricted Subsidiary and to each other owner of Capital Stock or other equity
interests in such Restricted Subsidiary on a pro-rata basis based on their
relative ownership interests);

(b) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common equity interests of such Person;

(c) the Borrower and each Restricted Subsidiary may purchase, redeem or
otherwise acquire shares of its common stock or other common equity interests or
warrants or options to acquire any such shares with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common equity interests;

(d) the Borrower and its Restricted Subsidiaries may make Restricted Payments to
allow the payment of cash in lieu of the issuance of fractional shares upon the
exercise of options, warrants or rights or upon the conversion or exchange of or
into capital stock, or payments or distributions to dissenting stockholders
pursuant to applicable law;

(e) the Borrower may make the Closing Date Payment on the Closing Date;

(f) the Borrower and the Restricted Subsidiaries may make additional Restricted
Payments (i) in an amount up to the Available Amount determined at the time such
Restricted Payment is made and (ii) in an unlimited amount; provided that
(A) immediately before and after giving effect thereto, no Default or Event of
Default has occurred and is continuing, (B) immediately after giving effect
thereto on a Pro Forma Basis as of the last day of the most recently-ended Test
Period (x) the Borrower shall be in compliance with Section 9.10 (regardless of
whether any Covenant Facility is then outstanding), and (y) the Total Leverage
Ratio would not exceed 4.50 to 1.00 and (C) solely in the case of Restricted
Payments pursuant to the foregoing clause (ii), immediately after giving effect
thereto on a Pro Forma Basis as of the last day of the most recently-ended Test
Period, the Total Leverage Ratio would not exceed 3.00 to 1.00;

 

139



--------------------------------------------------------------------------------

(g) [reserved];

(h) the Borrower and the Restricted Subsidiaries may make payments to the Tribe
(or any agency, instrumentality or political subunit thereof) on account of any
Indebtedness permitted under this Agreement which is held by the Tribe (or any
agency, instrumentality or political subunit thereof), subject to Section 9.12,
(i) at the Stated Maturity thereof, (ii) with the proceeds of other Indebtedness
permitted to be incurred hereunder, and (iii) in the case of any Indebtedness
the majority of which is not held by the Tribe (or any Affiliate thereof), upon
the payment in full of such Indebtedness; and

(i) to the extent construed as Restricted Payments, the Borrower and the
Restricted Subsidiaries may make payments made pursuant to the Earth Hotel Lease
to the extent permitted under Section 9.08(i).

For purposes of determining compliance with this Section 9.06, in the event that
any Restricted Payment meets the criteria of more than one of the categories of
Restricted Payment described in subsections (a) through (i) above, the Borrower
may from time to time, in its sole discretion, classify or reclassify such
Restricted Payment, or any portion thereof, and will only be required to include
the amount and type of such Restricted Payment in one or more of the above
subsections.

9.07 Change in Nature of Business. The Borrower shall not, and shall cause each
Restricted Subsidiary not to, directly or indirectly, engage in any material
line of business substantially different from those lines of business conducted
or proposed to be conducted by the Borrower and its Subsidiaries on the date
hereof or any business substantially related or incidental thereto. In no event
shall any Loan Party (other than the Initial Tribal Entity) be a Tribal Entity.

9.08 Transactions with Affiliates. The Borrower shall not, and shall cause each
Restricted Subsidiary not to, directly or indirectly, enter into any transaction
of any kind with any Affiliate of the Borrower, other than (a) employment of
enrolled tribal members, and the immediate family members of tribal members, on
terms consistent with the past practices of Borrower (including the payment of
employment bonuses in accordance with past practices), (b) transactions
involving Property having an aggregate value of not more than $5,000,000 for all
such transactions, (c) transactions which are on commercially reasonable terms
entered into with Native American suppliers and vendors in accordance with the
affirmative action provisions of the Tribe’s Employment Rights Ordinance (in the
case of any such transactions or series of related transactions involving more
than $5,000,000, on terms disclosed to the Lenders), (d) other transactions on
terms at least as favorable to Borrower or the applicable Restricted Subsidiary
as would be the case in an arm’s-length transaction between unrelated parties of
equal bargaining power, the terms of which are disclosed to the Lenders in
writing, (e) payments pursuant to the Lease, (f) transactions with the WNBA
Subsidiary contemplated by the WNBA Agreements, (g) transactions amongst
Borrower and its Restricted Subsidiaries, or amongst Restricted Subsidiaries, in
each case which are not prohibited under Section 9.02, (h) Restricted

 

140



--------------------------------------------------------------------------------

Payments expressly permitted under Section 9.06, Permitted Tribal Payments
(subject to the limitations in the definition thereof) and Priority
Distributions (subject to the limitations in the definition thereof), (i) the
payments and other transactions contemplated by the Earth Hotel Lease, the
retail leases relating to Jersey Mike’s and Pasta Vita restaurants at Mohegan
Sun and the agreements governing the Specified Employee Compensation Payments
(in each case, as in effect on the date of this Agreement, and with any
amendments thereto that are not, in the good faith reasonable determination of
Borrower, adverse to the interests of Borrower and are otherwise permitted to be
entered into pursuant to clause (d) above), (j) payment of reasonable and
customary fees to members of the Management Board, consistent with past practice
and (k) provision by the Borrower or any of its Restricted Subsidiaries of
development or management services to a joint venture or an Unrestricted
Subsidiary, provided that the Borrower or such Restricted Subsidiary, as the
case may be, is reimbursed for incremental out-of-pocket costs and expenses
incurred in providing such services. For the avoidance of doubt, taxes,
assessments and other amounts permitted under Section 7.07(i) through (v) shall
not be deemed to be transactions governed by this Section 9.08.

9.09 Negative Pledges and Other Contractual Restrictions. The Borrower shall
not, and shall cause each Restricted Subsidiary not to, directly or indirectly,
enter into any Contractual Obligation (other than this Agreement or any other
Loan Document) that (a) limits the ability (i) of any Restricted Subsidiary
(other than the CT Expo Subsidiary) to make Restricted Payments to the Borrower
or any Guarantor or to otherwise transfer property to the Borrower or any
Guarantor, (ii) of any Restricted Subsidiary (other than the CT Expo Subsidiary)
to Guarantee the Obligations or (iii) of the Borrower or any Restricted
Subsidiary (other than the Special Purpose Restricted Subsidiaries) to create,
incur, assume or suffer to exist Liens on property of such Person to secure the
Obligations; provided, however, that (1) (x) subsections (a)(i) and (iii) shall
not prohibit any Contractual Obligation in an agreement governing Indebtedness
permitted under any of Section 9.03(c)(B) or (e) solely to the extent any such
Contractual Obligation relates to the property financed by or that is the
subject of such Indebtedness and (y) subsection (a)(iii) shall not prohibit any
restrictions on the granting of a Lien to secure the Obligations on the Equity
Interests in any Unrestricted Subsidiary which restrictions are contained in any
Contractual Obligations governing Indebtedness of such Unrestricted Subsidiary
or its Subsidiaries, (2) subsection (a)(i) shall not prohibit restrictions
contained in the WNBA Agreements solely to the extent such restrictions relate
solely to the WNBA Subsidiary, (3) subsection (a)(i) shall not prohibit
restrictions in any Indebtedness permitted under Section 9.03 that are not more
restrictive than those set forth in this Agreement, (4) subsections (a)(i) and
(iii) shall not prohibit leases, licenses and other Contractual Obligations
incurred in the ordinary course of business and on customary terms which limit
Liens on and/or assignments of such leases, licenses and Contractual
Obligations, (5) subsection (a) shall not prohibit customary restrictions and
conditions contained in any agreement relating to a Disposition permitted by
Section 9.05 (provided that such restrictions and conditions apply only to the
asset or Person to be sold), (6) subsection (a) shall not prohibit restrictions
contained in Indebtedness or other Contractual Obligations of Persons acquired
pursuant to, or assumed in connection with, permitted acquisitions or
Investments not prohibited hereunder after the Closing Date and which
restrictions apply only to such Persons, and Permitted Refinancings thereof,
(7) subsections (a)(i) and (iii) shall not prohibit restrictions with respect to
the disposition of and/or Liens on interests in or assets of joint ventures
contained in agreements governing such joint ventures, (8) subsections (a)(i)
and (iii) shall not prohibit restrictions on cash deposits or

 

141



--------------------------------------------------------------------------------

other deposits imposed by Contractual Obligations incurred in the ordinary
course of business; or (b) requires the grant of a Lien by the Borrower or any
Restricted Subsidiary (other than the Special Purpose Restricted Subsidiaries)
to secure an obligation of such Person if a Lien is granted to secure the
Obligations, other than any Permitted Lien.

9.10 Financial Covenants. Solely for the benefit of the Covenant Lenders, so
long as any Lender shall have any Commitment, any Loan or other Obligation under
any Covenant Facility shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding, the Borrower shall not, subject to Section 1.08:

(a) Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio as of
the last day of any fiscal quarter of the Borrower to be less than 1.05 to 1.00.

(b) Total Leverage Ratio. Permit the Total Leverage Ratio on the last day of any
period of four fiscal quarters of the Borrower set forth below to be greater
than the ratio set forth below opposite such period:

 

Four Fiscal Quarters Ending

  

Maximum Total

Leverage Ratio

December 31, 2016 through June 30, 2017

   6.00 to 1.00

September 30, 2017 and December 31, 2017

   5.75 to 1.00

March 31, 2018 and June 30, 2018

   5.50 to 1.00

September 30, 2018 and December 31, 2018

   5.25 to 1.00

March 31, 2019 and June 30, 2019

   5.00 to 1.00

September 30, 2019 and each Fiscal Quarter ending thereafter

   4.75 to 1.00

(c) Senior Secured Leverage Ratio. Permit the Senior Secured Leverage Ratio on
the last day of any period of four fiscal quarters of the Borrower set forth
below to be greater than the ratio set forth below opposite such period:

 

Four Fiscal Quarters Ending

  

Maximum Secured

Leverage Ratio

December 31, 2016 and March 31, 2017

   4.50 to 1.00

June 30, 2017 and September 30, 2017

   4.25 to 1.00

December 31, 2017

   4.00 to 1.00

March 31, 2018 and June 30, 2018

   3.75 to 1.00

September 30, 2018 and December 31, 2018

   3.50 to 1.00

March 31, 2019 and June 30, 2019

   3.25 to 1.00

September 30, 2019 and each Fiscal Quarter ending thereafter

   3.00 to 1.00

9.11 Use of Proceeds. The Borrower shall not use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock in violation of Regulations U
and X of the FRB or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose in violation of such Regulations.

 

142



--------------------------------------------------------------------------------

9.12 Certain Prepayments of Indebtedness. The Borrower shall not, and shall
cause each Restricted Subsidiary not to, voluntarily prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that payments of regularly scheduled principal and
interest shall be permitted) any Disqualified Capital Stock of the Borrower or
any Restricted Subsidiary or Other Junior Indebtedness of the Borrower or any
Restricted Subsidiary (such payments, “Junior Prepayments”), except:

(a) with respect to intercompany indebtedness between or among the Loan Parties;

(b) a Permitted Refinancing of any such Indebtedness (including through exchange
offers and similar transactions) or a refinancing of such Indebtedness with the
proceeds of Permitted Junior Lien Indebtedness or unsecured Indebtedness (in
each case that is permitted to be incurred by the terms of this Agreement)
incurred simultaneously with such repayment;

(c) exchanges of unregistered Indebtedness for Indebtedness having substantially
equivalent terms pursuant to customary exchange offers for registered
Indebtedness;

(d) Junior Prepayments of Disqualified Capital Stock with the proceeds of any
issuance of Disqualified Capital Stock permitted to be issued hereunder or in
exchange for Disqualified Capital Stock or other Capital Stock permitted to be
issued hereunder;

(e) [Reserved];

(f) provided (1) immediately before and after giving effect thereto, no Default
or Event of Default has occurred and is continuing, and (2) immediately after
giving effect thereto on a Pro Forma Basis as of the last day of the most
recently-ended Test Period the Borrower shall be in compliance with Section 9.10
(regardless of whether any Covenant Facility is then outstanding), additional
Junior Prepayments (x) in an amount up to the Available Amount as of the time of
such Junior Prepayment, provided after giving effect thereto on a Pro Forma
Basis the Total Leverage Ratio as of the last day of the most recently-ended
Test Period would not exceed 5.15 to 1.00, plus (y) in an amount up to
$150,000,000, provided after giving effect thereto on a Pro Forma Basis the
Total Leverage Ratio as of the last day of the most recently-ended Test Period
would not exceed 4.25 to 1.00, and plus (z) in an unlimited amount, provided
after giving effect thereto on a Pro Forma Basis the Total Leverage Ratio as of
the last day of the most recently-ended Test Period would not exceed 3.25 to
1.00.

9.13 Sanctions. The Borrower shall not, and shall cause each Subsidiary not to,
directly or indirectly, use the proceeds of any Credit Extension, or lend or
contribute such proceeds to any Subsidiary, joint venture partner or other
individual or entity to fund any activities of or business with any individual,
or entity, or in any Designated Jurisdiction, that, at the time of such funding,
is, to the knowledge of the Borrower (other than in the case of a Subsidiary),
the subject of Sanctions, or in any other manner that will result in a violation
of applicable Sanctions.

9.14 Anti-Corruption Laws. The Borrower shall not, and shall cause each
Subsidiary not to, directly or indirectly use the proceeds of any Credit
Extension for any purpose which would breach, to the extent applicable, the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions to the
extent applicable to the Borrower and its Subsidiaries.

 

143



--------------------------------------------------------------------------------

9.15 WNBA Subsidiary Operations and Indebtedness. Borrower shall not permit the
WNBA Subsidiary to enter into any substantial operations other than the
operation of a Women’s National Basketball Association franchise, nor permit the
WNBA Subsidiary to own any substantial assets other than the Women’s National
Basketball Association franchise and the assets related to its operations.
Borrower and its other Restricted Subsidiaries will not, either directly or
indirectly, be liable for any obligations of the WNBA Subsidiary, or have any
continuing obligations to WNBA, LLC or its Affiliates, other than
(a) obligations of Borrower to honor scheduled arena dates for home games of the
Women’s National Basketball Association franchise and related basketball
activities, and (b) obligations under Borrower’s guarantee of the WNBA
Subsidiary’s obligations under the WNBA Agreements.

9.16 CT Expo Subsidiary Operations and Indebtedness. For so long as the CT Expo
Subsidiary is a Restricted Subsidiary and not a Loan Party hereunder, Borrower
shall not permit the CT Expo Subsidiary to conduct any business other than the
development, construction, ownership and operation of the CT Expo, and
activities ancillary thereto, nor permit the CT Expo Subsidiary to own any
substantial assets other than the CT Expo and the assets related to its
development and operations.

9.17 Excluded Restricted Subsidiaries Operations and Indebtedness. For so long
as any Subsidiary is an Excluded Restricted Subsidiary and not a Loan Party
hereunder, Borrower shall not permit such Excluded Restricted Subsidiary to
conduct any business, nor permit such Excluded Restricted Subsidiary to incur
any Indebtedness, nor permit such Excluded Restricted Subsidiary to own any
assets, in each case other than as in existence as of the Closing Date (after
giving effect to the transactions occurring on the Closing Date), or in the
ordinary course of business. Borrower and its other Restricted Subsidiaries
shall not, either directly or indirectly, be liable for any obligations of any
Excluded Restricted Subsidiary, other than any liability in effect as of the
Closing Date (after giving effect to the transactions occurring on the Closing
Date) or incurred in the ordinary course of business.

9.18 Change in Fiscal Year. The Borrower shall not, and shall cause each
Restricted Subsidiary not to, change its fiscal year from September 30.

ARTICLE X

EVENTS OF DEFAULT AND REMEDIES

10.01 Events of Default. Any of the following shall constitute an event of
default (each, an “Event of Default”) under this Agreement:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, (ii) within five Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after demand therefor, any other amount payable
hereunder or under any other Loan Document; or

 

144



--------------------------------------------------------------------------------

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in Sections 8.03(a), 8.04(a) (with respect to
the Borrower) or 8.20 or Article IX or the Tribe fails to perform or observe any
term, covenant or agreement contained in Article VII; provided, that an Event of
Default under this subsection (b) as a result of the Borrower’s failure to
perform or observe any covenant contained in Section 9.10 shall not constitute
an Event of Default with respect to any Non-Covenant Facility unless and until a
Covenant Facility Acceleration shall have occurred; or

(c) Other Defaults. Any Loan Party or the Tribe fail to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after notice shall have been given to the Borrower
by the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Tribe, the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e) Cross-Default. (i) The Borrower or any Restricted Subsidiary (A) fails to
make any payment when due after giving effect to any applicable notice and cure
periods (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) in
an amount equal to or greater than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, in each case after giving effect to any
applicable notice and cure periods, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or any Indebtedness consisting of a Guarantee to become payable or
cash collateral in respect thereof to be demanded; provided that this paragraph
(e)(i) shall not apply to any secured Indebtedness becoming due as a result of a
Disposition of the Property or assets securing such Indebtedness if such
Disposition and the prepayment of such secured Indebtedness are permitted
hereunder; or (ii) any counterparty under Swap Contract terminates such Swap
Contract as a result of an Early Termination Date (as defined in such Swap
Contract) resulting from (A) any event of default under such Swap Contract as to
which the Borrower or any Restricted Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Restricted Subsidiary
is an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Restricted Subsidiary as a result thereof is
equal to or greater than the Threshold Amount and the Borrower or such
Restricted Subsidiary, as the case may be, has not paid such Swap Termination
Value within

 

145



--------------------------------------------------------------------------------

30 days of the due date thereof, unless such termination or such Swap
Termination Value is being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves in accordance with GAAP
have been provided; or

(f) Insolvency Proceedings, Etc. The Tribe, the Borrower or any Material
Restricted Subsidiary institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 90 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 90 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Material
Restricted Subsidiary admits in writing its inability or fails generally to pay
its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the Authority Property and is not released, vacated or fully bonded
within 90 calendar days after its issue or levy; or

(h) Judgments. There is entered against the Borrower or any Material Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount equal to or greater than the Threshold Amount (to the extent not covered
by independent third-party insurance of a solvent insurer and as to which the
insurer does not dispute coverage) and either (A) enforcement proceedings are
commenced by any creditor upon such judgment or order and are not stayed within
five (5) Business Days, or (B) there is a period of 30 consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i) Judgments against the Tribe. There is entered against the Tribe a final
judgment or order for the payment of money in an aggregate amount exceeding the
Threshold Amount which entitles the judgment creditor to exercise any rights in
respect of any Authority Property or the revenues of Mohegan Sun (to the extent
not covered by independent third-party insurance as to which the insurer does
not dispute coverage), and either (A) enforcement proceedings are commenced by
any creditor upon such judgment or order and are not stayed within five
(5) Business Days, or (B) there is a period of 30 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(j) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower or any Material Restricted Subsidiary under
Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an
aggregate amount in excess of the Threshold Amount, or (ii) the Borrower, any
Material Restricted Subsidiary or any of their respective ERISA Affiliates fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

 

146



--------------------------------------------------------------------------------

(k) Invalidity of Loan Documents. Any Loan Document or any portion or provision
thereof, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or payment in full of all the Obligations,
ceases to be in full force and effect and binding on each Loan Party party
thereto and, in the reasonable judgment of the Required Lenders, such
circumstance is materially adverse to the interests of the Lenders; or any Lien
in favor of the Administrative Agent on a material portion of the Collateral any
time after its perfection and for any reason other than as expressly permitted
hereunder or payment in full of all the Obligations, ceases to be in full force
and effect and, in the reasonable judgment of the Required Lenders, such
circumstance is materially adverse to the interests of the Lenders; or the
Tribe, any Loan Party or any other Person contests in any manner the validity or
enforceability of any Loan Document; or the Tribe or any Loan Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

(l) Tribe Status. The Tribe at any time ceases to be a federally recognized
Indian Tribe; or

(m) Change of Control. There occurs any Change of Control; or

(n) License Revocation. Any of the Borrower’s or any Restricted Subsidiary’s
Gaming Licenses shall have been lost or suspended or any other event shall have
occurred, in each case, resulting in the inability to legally conduct class II
gaming or class III gaming at Mohegan Sun for a period in excess of fifteen
(15) consecutive days after the date of cessation of operations as a result of
such loss or suspension or other event; or

(o) Referendum Action. A Referendum Action with respect to any matter shall have
passed, which could reasonably be expected to result in a Material Adverse
Effect; or

(p) Management Agreement. The Tribe or Borrower shall enter into any management
agreement with any Affiliate of the Tribe or Borrower, other than a Loan Party,
with respect to all or any part of the Gaming operations of Mohegan Sun or
Pocono at any time during the term of this Agreement unless (i) the manager
thereunder has entered into a subordination agreement with the Administrative
Agent (which the Administrative Agent shall be under no obligation to enter
into) and (ii) in the case of any such management agreement (within the meaning
of IGRA) with respect to Mohegan Sun, such subordination agreement is effective
and the Commission has approved such subordination agreement and management
agreement or has issued a “declination” letter in connection with such
subordination agreement and management agreement (including to the effect that
the subordination agreement does not modify such management agreement); or

(q) Subordinated Indebtedness. A final judgment is entered by a court or other
tribunal which purports to be of competent jurisdiction that any Subordinated
Indebtedness is not subordinated in accordance with its terms to the Obligations
if such Indebtedness would not have been permitted to be incurred hereunder but
for such subordination.

 

147



--------------------------------------------------------------------------------

10.02 Remedies Upon Event of Default. If (x) any Event of Default (other than an
Event of Default under Section 10.01(b) as a result of the Borrower’s failure to
perform any covenant contained in Section 9.10 unless a Covenant Facility
Acceleration shall have occurred) occurs and is continuing, the Administrative
Agent shall, at the request of, or may, with the consent of, the Required
Lenders, and (y) an Event of Default under Section 10.01(b) occurs and is
continuing as a result of the Borrower’s failure to perform any covenant
contained in Section 9.10, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Covenant Lenders, take any or all of the
following actions:

(a) declare the commitment of each Lender (but only the Covenant Lenders in the
case of a declaration under clause (y) at the request of or with the consent of
the Required Covenant Lenders) to make Loans (but only the Loans under Covenant
Facilities in the case of a declaration under clause (y) at the request of or
with the consent of the Required Covenant Lenders) and any obligation of the L/C
Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans (but only the
Covenant Facilities in the case of a declaration under clause (y) at the request
of or with the consent of the Required Covenant Lenders), all interest accrued
and unpaid thereon, and all other amounts owing or payable hereunder or under
any other Loan Document (but only amounts relating to the Covenant Facilities in
the case of a declaration under clause (y) at the request of or with the consent
of the Required Covenant Lenders) to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law (but
only as relate to Covenant Facilities in the case of a declaration under clause
(y) at the request of or with the consent of the Required Covenant Lenders);

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under any Debtor Relief Law, the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.

Notwithstanding the foregoing, the Administrative Agent agrees that with respect
to any deposit account or securities account maintained by or on behalf of any
Tribal Entity it shall not deliver a notice of control, notice of exclusive
control, shifting control notice, activation notice, or any similar notice
under, or give any instructions or entitlement orders as to the disposition of
any property subject to, an Account Control Agreement or any other deposit
account control agreement or securities account control agreement entered into
in respect of such account unless an Event of Default has occurred and is
continuing.

 

148



--------------------------------------------------------------------------------

NOTWITHSTANDING ANY OTHER POSSIBLE CONSTRUCTION OF ANY PROVISION(S) CONTAINED IN
THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT, IT IS AGREED THAT WITHIN THE
MEANING OF IGRA: (A) THE LOAN DOCUMENTS, INDIVIDUALLY AND COLLECTIVELY, DO NOT
AND SHALL NOT PROVIDE FOR THE MANAGEMENT OF ALL OR ANY PART OF THE MOHEGAN SUN
GAMING OPERATIONS BY ANY PERSON OTHER THAN THE TRIBE OR THE BORROWER, OR DEPRIVE
THE TRIBE OR THE BORROWER OF THE SOLE PROPRIETARY INTEREST AND RESPONSIBILITY
FOR THE CONDUCT OF THE MOHEGAN SUN GAMING OPERATIONS; AND (B) NO SECURED PARTIES
(NOR ANY SUCCESSOR, ASSIGN OR AGENT OF ANY SECURED PARTY) WILL OR MAY EXERCISE
ANY REMEDY OR OTHERWISE TAKE ANY ACTION UNDER OR IN CONNECTION WITH ANY LOAN
DOCUMENTS IN A MANNER THAT WOULD CONSTITUTE MANAGEMENT OF ALL OR ANY PART OF THE
MOHEGAN SUN GAMING OPERATIONS OR THAT WOULD DEPRIVE THE TRIBE OR THE BORROWER OF
THE SOLE PROPRIETARY INTEREST AND RESPONSIBILITY FOR THE CONDUCT OF THE MOHEGAN
SUN GAMING OPERATIONS.

10.03 Application of Funds. After the exercise of remedies provided for in
Section 10.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 10.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts other than principal and interest
(including Attorney Costs and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations and fees,
premiums and scheduled periodic payments under any Secured Hedge Agreements,
ratably among the Lenders, the L/C Issuer and the Hedge Banks in proportion to
the respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, breakage, termination and other
payments due to any Hedge Bank under any Secured Hedge Agreement and remaining
payments due to any Cash Management Bank under any Secured Cash Management
Agreement, ratably among the Lenders, the L/C Issuer, the Hedge Banks and the
Cash Management Banks in proportion to the respective amounts described in this
clause Fourth held by them;

 

149



--------------------------------------------------------------------------------

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations (including, for purposes
of this clause “Last”, all Obligations arising under any Secured Hedge Agreement
or Secured Cash Management Agreement) have been paid in full, to the Borrower or
as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Hedge
Agreements and Secured Cash Management Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Hedge Bank or Cash
Management Bank. Each Hedge Bank and Cash Management Bank not a party to the
Credit Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI
hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE XI

ADMINISTRATIVE AGENT

11.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Citizens
Bank to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions.

(b) The Administrative Agent shall also act as the “collateral agent” or
“security trustee” under the Loan Documents, and each of the Lenders (in its
capacities as a Lender, Swingline Lender (if applicable), or party to a Swap
Contract (and on behalf of any of its Affiliates that is party to a Swap
Contract)) and the L/C Issuer hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender, the L/C Issuer and such
Affiliates for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative

 

150



--------------------------------------------------------------------------------

Agent, as “collateral agent”, “security trustee” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 11.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of this Article XI and
Article XII (including Sections 12.04 and 12.05 as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” or “security
trustee” under the Loan Documents) as if set forth in full herein with respect
thereto.

11.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

11.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 12.01 and 10.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

 

151



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

11.04 Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

11.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

11.06 Resignation of the Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth

 

152



--------------------------------------------------------------------------------

above; provided that in no event shall any successor Administrative Agent be a
Defaulting Lender; provided further that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Sections 12.04 and 12.05 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them (i) while the retiring Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

Any resignation by Citizens Bank as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer with respect to the
issuance of any Letter of Credit after the effective date of such resignation.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer, (ii) the
retiring L/C Issuer shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

11.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to

 

153



--------------------------------------------------------------------------------

time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

11.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers, Syndication Agents or Documentation Agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

11.09 Administrative Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09, 12.04 and 12.05) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09, 12.04 and 12.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Debtor Relief Laws, including
under Sections 363,

 

154



--------------------------------------------------------------------------------

1123 or 1129 of the Bankruptcy Code, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the equity
interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in subsections
(a) through (k) of Section 12.01 of this Agreement), (iii) the Administrative
Agent shall be authorized to assign the relevant Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any equity
interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (iv) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the equity interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

11.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (including, as applicable, by way of amending or
subdividing the Leasehold Mortgage in connection with an amendment of the Lease
in connection with a transaction pursuant to Section 9.05(f)) (i) upon
termination of the Facilities and payment in full of all Obligations under this
Agreement, (ii) in connection with a corporate restructuring of the Borrower and
its Subsidiaries so long as after giving effect thereto substantially all
Collateral of each Guarantor remains Collateral, (iii) that is sold, transferred
or otherwise disposed of or to be sold, transferred or otherwise disposed of as
part of or in connection with any sale, transfer or other disposition not
prohibited hereunder or under any other Loan Document, or (iv) if approved,
authorized or ratified in writing in accordance with Section 12.01;

 

155



--------------------------------------------------------------------------------

(b) to release any Guarantor from its obligations under the Guaranty and the
Security Documents if such Person is not a Restricted Subsidiary or will cease
to be a Restricted Subsidiary as a result of a transaction permitted hereunder;

(c) to release any Guarantor from its obligations under the Guaranty and the
Security Documents as a result of a corporate restructuring of the Borrower and
its Subsidiaries so long as after giving effect thereto each Person that is
required to be a Guarantor pursuant to the terms hereof becomes or continues to
be a Guarantor;

(d) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 9.01(o); and

(e) to enter into Customary Intercreditor Agreements to the extent permitted by
Sections 9.01 and 9.03 hereof.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty or to enter into Customary
Intercreditor Agreements pursuant to this Section 11.10. In each case as
specified in this Section 11.10, the Administrative Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Security Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Guaranty or to enter into
Customary Intercreditor Agreements, in each case in accordance with the terms of
the Loan Documents and this Section 11.10.

11.11 Secured Hedge Agreements and Secured Cash Management Agreements. No Hedge
Bank or Cash Management Bank that obtains the benefits of Section 10.03, the
Guaranty or any Collateral by virtue of the provisions hereof or of the Guaranty
or any other Loan Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article XI to the contrary, the
Administrative Agent shall not be obligated to any Lender to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Hedge Agreements or Secured Cash Management
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Hedge Bank or Cash Management Bank.

 

156



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

12.01 Amendments, Etc. Subject to the proviso following subsection (k) below, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Tribe, the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Tribe, the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) waive any condition set forth in Section 4.01, or, solely in the case of the
initial Credit Extension, Section 4.02, without the written consent of each
Lender;

(b) waive any condition precedent set forth in Section 4.02 to any Borrowing
(other than the Credit Extensions on the Closing Date) without the consent of
(i) in the case of a Credit Extension under the Revolving Credit Facility, the
Required Revolving Lenders or (ii) in the case of a Credit Extension under a
Term Facility, the Required Term Lenders in respect of such Term Facility;

(c) extend or increase the Commitment of any Lender without the written consent
of such Lender;

(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) without the written consent of each Lender directly affected thereby,
it being understood that the waiver of (or amendment to the terms of) any
mandatory prepayment of any Loans required under Section 2.05 shall not
constitute a postponement of any date fixed by this Agreement for the payment of
principal, interest or other amounts due to the Lenders;

(e) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby (it being understood that the waiver of (or amendment
to the terms of) any mandatory prepayment of any Loans required under
Section 2.05 shall not constitute a reduction in an amount payable hereunder);
provided, however, that only the consent of (i) the Required Lenders shall be
necessary to amend the definition of “Default Rate”, (ii) the Required Revolving
Lenders shall be necessary to waive any obligation of the Borrower to pay Letter
of Credit Fees at the Default Rate or (iii) the Required Revolving Lenders or
Required Term Lenders under any Facility shall be necessary to waive any
obligation of the Borrower to pay interest with respect to such Facility at the
Default Rate;

(f) change Section 2.13 or Section 10.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;

(g) change any provision of this Section or the definition of “Required Covenant
Lenders”, “Required Lenders”, “Required Revolving Lenders”, “Required Term
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender under the related Facility or Facilities (or, in the case
of changes to the definition of “Required Lenders” or any provision of this
Section or any other provision of this Agreement directly affecting all Lenders,
without the written consent of all Lenders);

 

157



--------------------------------------------------------------------------------

(h) impose any greater restriction on the ability of any Lender (i) under any
Revolving Credit Facility (or under all Revolving Credit Facilities) to assign
any of its rights or obligations hereunder without the written consent of the
Required Revolving Lenders under such Revolving Credit Facility (or under all
Revolving Credit Facilities, as the case may be) or (ii) under any Term Facility
to assign any of its rights or obligations hereunder without the written consent
of the Required Term Lenders under such Facility;

(i) release all or substantially all of the Guarantors from the Guaranty without
the written consent of each Lender;

(j) release all or substantially all of the Collateral without the written
consent of each Lender (provided, that the Pocono Mortgage and other Liens upon
Pocono and associated property may be released in connection with a sale of all
or substantially all of the assets of, or equity interests in, Pocono, not
prohibited hereunder); or

(k) (i) amend or otherwise waive Section 9.10 or 10.02(y) (and any related
definitions as used in such Sections, but not as used in other Sections of this
Agreement) or (ii) waive or consent to any Default or Event of Default resulting
from a breach of Section 9.10, in each case, without the written consent of the
Required Covenant Lenders;

provided, that, notwithstanding anything to the contrary in this Agreement, the
amendments, modifications, waivers and consents described in subsections
(a) through (k) shall not require the consent of any Lenders other than as
specified in such subsections (except that, subject to Sections 2.15, 2.19 and
2.20, the increase in the Commitment of any Lender shall also require the
consent of the Required Lenders);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) the Autoborrow Agreement may be amended, waived, modified or a consent
granted thereunder with the written agreement of the Borrower and the Swingline
Lender, without the consent of any other Lender; (iii) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) the
Administrative Agent may, with the consent of the Borrower only, amend, modify
or supplement this Agreement or any other Loan Document to cure any ambiguity,
omission, defect or inconsistency (as reasonably determined by the
Administrative Agent), so long as such amendment, modification or supplement
does not adversely affect the rights of any Lender (or any L/C Issuer, if
applicable) or the Lenders shall have received at least five Business Days’
prior written notice thereof and Administrative Agent shall not have received,
within five Business Days of the date of such notice to the Lenders, a written
notice from the Required Lenders stating that the Required Lenders object to
such amendment; (v) no amendment, waiver or consent shall amend, modify or waive
the Credit Agreement or the other Loan Documents so as to alter the ratable
treatment of Obligations

 

158



--------------------------------------------------------------------------------

arising under the Loan Documents and Obligations arising under Secured Hedge
Agreements or the definition of “Hedge Bank”, “Secured Hedge Agreement”, “Swap
Contract”, “Secured Parties”, “Obligations”, “Secured Obligations” or
“Guaranteed Obligations” (as defined in any applicable Loan Document), in each
case in a manner adverse to an Hedge Bank without the written consent of such
Hedge Bank; and (vi) Section 12.07(g) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, provided that (i) the Commitment of such Lender may not be
increased or extended or the principal or interest owing to such Lender reduced,
or the date for payment thereof extended, without the consent of such Lender,
and (ii) any amendment, waiver or consent requiring the consent of all Lenders
or each directly affected Lender which would affect such Lender more adversely
than the other directly affected Lenders or which would amend this proviso shall
require the consent of such Lender.

The Administrative Agent and the Borrower may (without the consent of Lenders)
amend any Loan Document to the extent (but only to the extent) necessary to
reflect the existence and terms of Increased Term Loan Commitments, Increased
Revolving Commitments, Incremental Term Facilities, Other Term Loans, Extended
Term Loans, Other Revolving Commitments and Extended Revolving Commitments
(including, without limitation, such other technical amendments as may be
necessary or advisable, in the reasonable opinion of the Administrative Agent
and the Borrower, to give effect to the terms and provisions of any Increased
Revolving Commitments, Increased Term Loan Commitments, Incremental Term
Facility, Other Term Loans, Extended Term Loans, Other Revolving Commitments and
Extended Revolving Commitments). Notwithstanding anything to the contrary
contained herein, such amendment shall become effective without any further
consent of any other party to such Loan Document. In addition, upon the
effectiveness of any Refinancing Amendment, the Administrative Agent, the
Borrower and the Lenders providing the relevant Credit Agreement Refinancing
Indebtedness may amend this Agreement to the extent (but only to the extent)
necessary to reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto (including any amendments necessary to
treat the Loans and Commitments subject thereto as Other Term Loans, Other Term
Commitments, Other Revolving Loans and/or Other Revolving Commitments). The
Administrative Agent and the Borrower may effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the terms of any Refinancing Amendment.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Loans and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the “Required Lenders” and the Lenders’ “Pro
Rata Share”.

 

159



--------------------------------------------------------------------------------

12.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed certified or
registered mail, faxed or delivered to the applicable address, facsimile number
or (subject to subsection (c) below) electronic mail address, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to the Tribe, the Borrower, the Administrative Agent, the L/C Issuer or
the Swingline Lender, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 12.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuer and the Swingline Lender.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent, if a confirmation of
transmittal is confirmed (except that, if not given during normal business hours
for the recipient, shall be deemed to have been given at the opening of business
on the next business day for the recipient). Notices delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender and the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the

 

160



--------------------------------------------------------------------------------

next business day for the recipient, and (ii) notices or communications posted
to an Internet or intranet website shall be deemed received upon the deemed
receipt by the intended recipient at its e-mail address as described in the
foregoing subsection (i) of notification that such notice or communication is
available and identifying the website address therefor.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

(c) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on all Loan Parties, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

(d) Reliance by the Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices and Committed Loan Notices) purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

161



--------------------------------------------------------------------------------

12.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

12.04 Attorney Costs and Expenses. The Borrower agrees (a) to pay or reimburse
the Administrative Agent for all reasonable costs and expenses incurred in
connection with the development, preparation, negotiation, syndication and
execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all applicable Attorney Costs, (b) to
pay or reimburse the Administrative Agent for all reasonable out-of-pocket costs
and expenses incurred in connection with the enforcement, attempted enforcement,
or preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all applicable
Attorney Costs, and (c) after the occurrence and during the continuance of an
Event of Default, to pay or reimburse each Lender for all reasonable
out-of-pocket costs and expenses incurred in connection with any “workout” or
restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law, including all Attorney
Costs. The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees related thereto, and
other out-of-pocket expenses incurred by the Administrative Agent and the cost
of independent public accountants and other outside experts retained by the
Administrative Agent. All amounts due under this Section 12.04 shall be payable
within ten Business Days after demand therefor. The agreements in this Section
shall survive the termination of the Facilities and repayment of all other
Obligations.

12.05 Indemnification by the Borrower; Reimbursement by Lenders; Waiver. The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Documentation Agent, each Arranger, each Lender and the L/C Issuer, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related out-of-pocket expenses
(including the fees, charges and disbursements of any outside counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with

 

162



--------------------------------------------------------------------------------

the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party or any of
the Borrower’s or such Loan Party’s directors, shareholders or creditors or
Affiliates, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for material breach of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. In connection with any claim for
indemnification pursuant to this Agreement by more than one Indemnitee, all such
Indemnitees shall be represented by the same legal counsel selected by the
Indemnitees; provided that if such legal counsel determines in good faith that
representing all such Indemnitees is reasonably likely to result in a conflict
of interest under Laws or ethical principles applicable to such legal counsel or
that a defense or counterclaim is available to an Indemnitee that is not
available to all such Indemnitees, then to the extent reasonably necessary to
avoid such a conflict of interest or to permit unqualified assertion of such a
defense or counterclaim, each Indemnitee shall be entitled to separate
representation.

To the extent that the Borrower for any reason fails to pay any amount required
under Section 12.04 or Section 12.05 to be paid by it to the Administrative
Agent (or any sub-agent thereof), the L/C Issuer or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer or such Related Party, as the case may
be, such Lender’s ratable share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(c).

To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, and acknowledges that no other Person shall have, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such

 

163



--------------------------------------------------------------------------------

unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

All amounts due under this Section 12.05 shall be payable within ten Business
Days after demand therefor. The agreements in this Section shall survive after
the resignation of the Administrative Agent, the replacement of any Lender and
the payment in full of the Obligations. This Section 12.05 shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

12.06 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders and the L/C Issuer
under subsection (b) of the preceding sentence shall survive the payment in full
of the Obligations and the termination of this Agreement.

12.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Tribe and the Borrower may not assign or
otherwise transfer any of their rights or obligations hereunder without the
prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section, or (iv) to an SPC
in accordance with the provisions of subsection (g) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void ab initio). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

164



--------------------------------------------------------------------------------

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment(s) and the Loans (including for purposes of this
Section 12.07(b), participations in L/C Obligations and in Swingline Loans) at
the time owing to it under any Facility); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans under any Facility or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of any such Lender’s Commitment or Loans subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000, in the case of any assignment in respect of Revolving
Credit Facility, or $1,000,000, in the case of any assignment in respect of any
Term Facility, unless each of the Administrative Agent and, so long as no Event
of Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned (and any assignment of Revolving Commitments shall include the
proportionate share of Revolving Loans and L/C Obligations, and vice versa),
except that this subsection (ii) shall not (A) apply to the Swingline Lender’s
rights and obligations in respect of Swingline Loans or (B) prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Commitments on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) Unless an Event of Default has occurred and is continuing at the time of an
assignment, the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) a Term
Loan Commitment or Revolving Commitment if such assignment is to a Person that
is not a Lender with a Commitment in respect of the same Facility, an Affiliate
of such a Lender or an Approved Fund with respect to such a Lender or (2) except
in the case of any Permitted Open Market Purchase or Term Loans purchased
through Auctions pursuant

 

165



--------------------------------------------------------------------------------

to Section 2.18, any Term Loan to a Person that is not a Lender, an Affiliate of
a Lender or an Approved Fund; provided, that such consent shall be deemed to
have been given if the Borrower has not responded within ten Business Days after
notice by the Administrative Agent;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) a Term
Loan Commitment or Revolving Commitment if such assignment is to a Person that
is not a Lender with a Commitment or Loans in respect of the same Facility, an
Affiliate of such a Lender or an Approved Fund with respect to such a Lender or
(2) except in the case of any Permitted Open Market Purchase or Term Loans
purchased through Auctions pursuant to Section 2.18, any Term Loan to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment in respect of any Revolving
Credit Facility; and

(D) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of any
Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500 (except in the case of
any Permitted Open Market Purchase or Term Loans purchased through Auctions
pursuant to Section 2.18); provided, however, that the Administrative Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment. The assignee, if it is not a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire.

(v) No Assignment to the Borrower or a Defaulting Lender. No such assignment
shall be made (A) to the Borrower or any of the Borrower’s Affiliates or
Subsidiaries (except in the case of any Permitted Open Market Purchase or Term
Loans purchased through Auctions pursuant to Section 2.18) or (B) to any
Defaulting Lender or to any of its Subsidiaries, or to any Person who, upon
becoming a Lender, would constitute any of the foregoing Persons described in
this subsection (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person).

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which

 

166



--------------------------------------------------------------------------------

may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 12.04 and 12.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.07(d).

(c) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts and stated interest of the Loans and L/C Obligations owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or other substantive
change to the Loan Documents is pending, any Lender wishing to consult with
other Lenders in connection therewith may request and receive from the
Administrative Agent a copy of the Register. No assignment of a Loan, L/C
Obligation or Commitment, whether or not evidenced by a Note, will be effective
without being recorded in the Register.

 

167



--------------------------------------------------------------------------------

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural Person, a Defaulting
Lender or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swingline Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification that (i) reduces the fees, interest rate
or principal payable directly or indirectly to such Participant (or such Lender
in respect of such Participant), (ii) increases the Commitment of such
Participant (or such Lender in respect of such Participant) or (iii) extends the
final maturity date for the Loans held by such Participant (or such Lender in
respect of such Participant). Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations
therein, including the requirements under Section 3.01(d)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section; provided, however, that such Participant agrees
to be subject to the provisions of Sections 3.06 and 12.16 as if it were an
assignee under paragraph (b) of this Section. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 12.09 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

168



--------------------------------------------------------------------------------

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.
A Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless such Participant agrees, for the
benefit of Borrower, to comply with Section 3.01(d) as though it were a Lender
(it being understood that the documentation required under Section 3.01(d) shall
be delivered to the participating Lenders).

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of the Borrower or the Administrative Agent,
collaterally assign or pledge all or any portion of its rights under this
Agreement, including the Loans and Notes or any other instrument evidencing its
rights as a Lender under this Agreement, to any holder of, trustee for, or any
other representative of holders of, obligations owed or securities issued, by
such fund, as security for such obligations or securities.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Committed Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Committed Loan, and (ii) if an SPC elects not
to exercise such option or otherwise fails to make all or any part of such
Committed Loan, the Granting Lender shall be obligated to make such Committed
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is required under Section 2.12(c)(ii). Each party
hereto hereby agrees that (i) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrower under this Agreement
(including its obligations under Section 3.04), (ii) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder. The
making of a Committed Loan by an SPC hereunder shall utilize the Commitment of
the Granting Lender to the same extent, and as if, such Committed Loan were made
by such Granting Lender. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting

 

169



--------------------------------------------------------------------------------

against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to, but without prior consent of the Borrower and the Administrative
Agent and with the payment of a processing fee of $2,500 (which processing fee
may be waived by the Administrative Agent in its sole discretion), assign all or
any portion of its right to receive payment with respect to any Committed Loan
to the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Committed Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.

(h) Notwithstanding anything to the contrary contained herein, if at any time
Citizens Bank assigns all of its Revolving Commitment and Loans pursuant to
subsection (b) above, Citizens Bank may, upon 30 days’ notice to the Borrower
and the Revolving Lenders, resign as L/C Issuer, other than with respect to
Letters of Credit then outstanding. In the event of any such resignation as L/C
Issuer, the Borrower shall be entitled to appoint from among the Revolving
Lenders (or, if no Revolving Lender acceptable to the Borrower in its sole
discretion shall agree to serve such role, any other Person reasonably
acceptable to the Administrative Agent) a successor L/C Issuer hereunder (with
such Revolving Lender’s or other Person’s consent); provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Citizens Bank as L/C Issuer with respect to the issuance of
future Letters of Credit. If Citizens Bank resigns as L/C Issuer, it shall
retain all the rights and obligations of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Revolving Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the
appointment of a successor L/C Issuer, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, (b) the successor L/C Issuer shall issue letter of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements reasonably satisfactory to Citizens
Bank to effectively assume the obligations of Citizens Bank with respect to such
Letters of Credit.

(i) Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Revolving Commitment and Loans pursuant to
subsection (b) above, Bank of America may, upon 30 days’ notice to the Borrower
and the Revolving Lenders, resign as Swingline Lender. In the event of any such
resignation as Swingline Lender, the Borrower shall be entitled to appoint from
among the Revolving Lenders (with such appointed Revolving Lender’s consent) a
successor Swingline Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as Swingline Lender. If Bank of America resigns as Swingline Lender, it
shall retain all the rights and obligations of the Swingline Lender hereunder
with respect to all Swingline Loans outstanding as of the effective date of its
resignation as Swingline Lender (including the right to require the Revolving
Lenders to make Base Rate Committed Loans pursuant to Section 2.04(c)). Upon the
appointment of a successor Swingline Lender, (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Swingline Lender and (b) the successor Swingline Lender shall enter
into a new agreement in substitution of the Autoborrow Agreement, the Autoborrow
Agreement shall terminate and all Swingline Loans shall be repaid in full
together with all interest and fees owing in connection therewith.

 

170



--------------------------------------------------------------------------------

12.08 Confidentiality. Each of the Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective auditors, partners, directors, officers, employees,
agents, advisors and representatives that need to know such information (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
pledgee referred to in Section 12.07(f), or (iii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments. For purposes of this Section, “Information” means all
information received from the Tribe, the Borrower or any of their respective
Subsidiaries relating to the Tribe, the Borrower or any of their respective
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure to any such Person by the Tribe, the
Borrower or any of their respective Subsidiaries. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

12.09 Set-off. In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of any Event of Default,
after obtaining the prior written consent of the Administrative Agent, each
Lender is authorized at any time and from time to time, without prior notice to
the Borrower or any other Loan Party, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party) to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Loan Parties against any and all Obligations owing to
such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall

 

171



--------------------------------------------------------------------------------

have made demand under this Agreement or any other Loan Document and although
such Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or indebtedness. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set-off and application made by such Lender; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.

12.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (other than Tribal Laws) (the “Maximum Rate”). If
the Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

12.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

12.12 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

12.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

12.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid, void or unenforceable, (a) the
legality, validity and enforceability of

 

172



--------------------------------------------------------------------------------

the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid, void or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid, void or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

12.15 [Reserved].

12.16 Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 12.07), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 12.07(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Neither the consent nor signature of an applicable Lender shall
be required in connection with the provisions of this Section and any assignment
pursuant hereto may be deemed effective by the Borrower, if the applicable
Lender has not executed the applicable Assignment and Assumption within three
(3) Business Days of its receipt of Borrower’s written request therefor.

 

173



--------------------------------------------------------------------------------

12.17 Governing Law. Except to the extent otherwise expressly provided therein,
each Loan Document shall be governed by, and construed and enforced in
accordance with, the Law of the State of New York, without regard to conflict of
law principles that would result in the application of any Law other than the
Law of the State of New York (other than any mandatory provisions of the Uniform
Commercial Code of the State of New York relating to the Law governing
perfection and the effect of perfection of the security interests granted under
the Loan Documents), provided however, that if and only to the extent that any
security interest granted to the Administrative Agent for the benefit of the
Secured Parties pursuant to this Agreement or any other Loan Document shall be
deemed exempt from the provisions of Article 9 of the Uniform Commercial Code of
the State of New York by virtue of Borrower being a governmental entity, then
such security interest shall be governed by the corresponding provisions of
Article 9 of the Tribe’s Uniform Commercial Code, as adopted by the UCC
Ordinance. Borrower and each other party hereto each hereby consents to the
application of New York civil law to the construction, interpretation and
enforcement of this Agreement and the other Loan Documents, and to the
application of New York civil law to the procedural aspects of any suit, action
or proceeding relating thereto, including but not limited to legal process,
execution of judgments and other legal remedies, except for any procedural
matters governed by or relating to the conduct of arbitration under
Section 12.18. This Agreement and the other Loan Documents to which Borrower is
a party are each “Contracts of the Tribal Gaming Authority” within the meaning
of Section 1 of Article XIII (entitled “Tribal Gaming Authority Amendment”) of
the Constitution.

12.18 Arbitration Reference.

(a) Mandatory Arbitration. Subject to clause (c) below, at the option of the
Administrative Agent (exercised in accordance with consent of the Required
Lenders), Borrower, any of its Restricted Subsidiaries that are Tribal Entities
or, to the extent it is a party to any such controversy or claim, the Tribe, any
controversy or claim between or among the parties arising out of or relating to
this Agreement, the other Loan Documents or any agreements or instruments
relating hereto or thereto or delivered in connection herewith or therewith and
any claim based on or arising from an alleged tort in connection herewith or
therewith (each, a “Claim”), shall be determined by arbitration. The arbitration
shall be conducted in accordance with the United States Arbitration Act (Title
9, U.S. Code), notwithstanding any choice of law provision in this Agreement,
and under the Commercial Rules of the American Arbitration Association (“AAA”).
The arbitrators shall give effect to statutes of limitation in determining any
claim. Any controversy concerning whether an issue is arbitrable shall be
determined by the arbitrators. Judgment upon the arbitration award may be
entered in any court having jurisdiction and each of the Tribe, the Borrower and
each Restricted Subsidiary consents to the jurisdiction of the state and federal
courts located in any jurisdiction in which are located assets against which
such judgment is sought to be enforced. The institution and maintenance of an
action for judicial relief or pursuit of a provisional or ancillary remedy shall
not constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.

(b) Provisional Remedies, Self-Help and Foreclosure. No provision of this
Section shall limit the right of any party to this Agreement to exercise
self-help remedies

 

174



--------------------------------------------------------------------------------

such as setoff, to foreclose against or sell any real or personal property
collateral or security or to obtain provisional or ancillary remedies from a
court of competent jurisdiction before, after, or during the pendency of any
arbitration or other proceeding. The exercise of a remedy does not waive the
right of any party to resort to arbitration or reference. At the Required
Lenders’ option, foreclosure under a deed of trust or mortgage may be
accomplished either by exercise of power of sale under the deed of trust or
mortgage or by judicial foreclosure.

(c) Limitation.

(i) This Section shall not be construed to require arbitration by the Secured
Parties of any disputes which now exist or hereafter arise amongst themselves
which do not involve the Tribe, Borrower or any of the Restricted Subsidiaries
and are not related to this Agreement and the Loan Documents.

(ii) Notwithstanding anything to the contrary in this Agreement or any Loan
Document, a Claim may only be submitted to or otherwise determined by
arbitration pursuant to clause (a) or otherwise if, and only if, each of the
courts described in Section 12.20(c)(i) and 12.20(c)(ii) lack or decline
jurisdiction with respect to such Claim.

(d) Specific Enforcement Representation. Each party to this Agreement severally
represents and warrants to the other parties that this Section 12.18 is
specifically enforceable against such party by the other parties.

12.19 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL OR, TO
THE EXTENT PROVIDED BY SECTION 12.18, ARBITRATION, WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

12.20 WAIVER OF SOVEREIGN IMMUNITY; CONSENT TO JURISDICTION.

(a) Borrower hereby expressly and irrevocably waives the sovereign immunity of
Borrower and each of its Restricted Subsidiaries (and any defense based thereon)
from any suit, action or proceeding or from any legal process (whether through
service of notice, attachment prior to judgment, attachment in aid of execution,
execution, exercise of contempt powers, or otherwise) or arbitration in any
forum, with respect to this Agreement and the other Loan Documents and the
transactions contemplated hereby

 

175



--------------------------------------------------------------------------------

and thereby, provided that (1) the waiver contained in this clause (a) is
expressly limited to actions against Borrower and its Restricted Subsidiaries
and (2) any recovery upon any judgment resulting therefrom shall be limited to
recovery against the Authority Property (other than any Protected Assets),
including Pocono and the revenues of Borrower and its Restricted Subsidiaries
and all Collateral relating thereto.

(b) The Tribe hereby expressly and irrevocably waives its own sovereign immunity
(applicable to itself as an Indian tribal nation) (and any defense based
thereon) from any suit, action or proceeding or from any legal process (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution, execution, exercise of contempt powers, or otherwise) with respect to
the representations and warranties of the Tribe set forth in Article V, the
covenants of the Tribe set forth in Article VII, and each provision of
Section 10.01 which relates to an Event of Default caused by the Tribe’s breach
of any such representation, warranty or covenant, it being expressly understood
that (1) the waivers and consents contained in this clause (b) are not limited
to actions against Borrower and its Restricted Subsidiaries, (2) any action
described in this clause (b) may be brought against the Tribe, and (3) any
recovery upon any judgment resulting from any such action may be had against the
assets and revenues of the Tribe, other than Protected Assets, in a manner
consistent with Section 12.21

(c) Each of the Tribe, Borrower and the Restricted Subsidiaries hereby expressly
and irrevocably submits to the exclusive (subject to Section 12.18 and other
than with respect to actions by the Administrative Agent in respect of rights
under any Security Document governed by law other than the law of the State of
New York or with respect to any Collateral subject thereto) jurisdiction of
(i) any New York state court or federal court of the United States of America
sitting in New York City, and any appellate court from any thereof, (ii) in the
event that the courts described in clause (i) above lack or decline
jurisdiction, any Connecticut state court or federal court of the United States
of America sitting in Connecticut, and any appellate court from any thereof and
(iii) in the event that the courts described in clauses (i) and (ii) above lack
or decline jurisdiction, any other court of otherwise competent jurisdiction,
including, subject to clause (g) below, any Tribal Court, in each case in any
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
courts. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law,
and each of the Tribe, the Borrower and each Restricted Subsidiary consents to
the jurisdiction of the state and federal courts located in any jurisdiction in
which are located assets against which such judgment is sought to be enforced.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the L/C Issuer, or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against the
Tribe, Borrower, the Restricted Subsidiaries or their respective properties in
the courts of any jurisdiction.

 

176



--------------------------------------------------------------------------------

(d) Each of the Tribe, Borrower and the Restricted Subsidiaries hereby expressly
and irrevocably waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any court described in clause (c) above. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(e) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 12.02. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(f) The waivers and consents described in this Section shall inure to the
benefit of the Secured Parties, their successors and assigns, and each other
Person who is entitled to the benefits of the Loan Documents (including without
limitation the indemnitees referred to in Section 12.05). Subject to Sections
12.21 and 12.22 the Secured Parties and such other Persons shall have and be
entitled to all available legal and equitable remedies, including the right to
specific performance, money damages and injunctive or declaratory relief. The
waivers of sovereign immunity and consents to jurisdiction contained in this
Section are irrevocable.

(g) Each of the Tribe, Borrower and the Restricted Subsidiaries agrees that any
action for the entry of judgment on and/or enforcement of an arbitration award
or court order or judgment may be brought in the Mohegan Tribal Gaming Disputes
Court. Each of the Tribe, Borrower and the Restricted Subsidiaries expressly
waives the application of the doctrines of exhaustion of tribal remedies and any
right of comity with respect to any Tribal Court or any tribal court of appeals
the Tribe may now or hereafter maintain. In any event, no action may be brought
in any Tribal Court without the prior written consent of the Administrative
Agent (with the consent of the Required Lenders).

12.21 Lender Covenant. In any action or proceeding against Borrower or any of
its Restricted Subsidiaries to enforce the Loan Documents which is not also an
action or proceeding against the Tribe, the Secured Parties agree that they
shall have no recourse to the Tribe or to its property which is not Authority
Property. In any action or proceeding to enforce the Loan Documents which
includes the Tribe, the Secured Parties agree that they shall, to the extent
then permitted by applicable Law (other than Tribal Law), take commercially
practicable steps to enforce any claim for damages awarded to the Secured
Parties by any court, tribunal, arbitrator or other decision maker against
Borrower or the Authority Property prior to taking recourse to the Tribe or any
Property thereof which is not Authority Property. The provisions of this Section
shall not be construed (a) to create any recourse on the part of the Secured
Parties against the Tribe, the property of the Tribe which is not Authority
Property or revenues except for any breach of the Tribe’s own representations,
warranties and covenants set forth in Articles V and VII, or (b) to create any
recourse on the part of the Secured Parties against any Protected Assets, or
(c) to require exhaustion by the Secured Parties of any remedies against
Borrower, its Restricted Subsidiaries or the Authority Property prior to having
recourse, in the proper case, against the Tribe and its property which is not
Authority Property.

 

177



--------------------------------------------------------------------------------

12.22 Gaming Law Limitations. Notwithstanding any provision in any Loan
Document, none of the Secured Parties shall engage in any of the following:
planning, organizing, directing, coordinating, controlling or managing all or
any portion of the Tribe’s or Borrower’s or any other Tribal Entity’s gaming
operations that are regulated by IGRA (collectively, “Management Activities”),
including (but not limited to) with respect to the following:

(a) the training, supervision, direction, hiring, firing, retention, or
compensation (including benefits) of any employee (whether or not a management
employee) or contractor;

(b) any employment policies or practices;

(c) the hours or days of operation;

(d) any accounting systems or procedures;

(e) any advertising, promotions or other marketing activities;

(f) the purchase, lease, or substitution of any gaming device or related
equipment or software, including player tracking equipment;

(g) the vendor, type, theme, percentage of pay-out, display or placement of any
gaming device or equipment; or

(h) budgeting, allocating, or conditioning payments of any Tribal Entity’s
operating expenses;

provided, however, that a Secured Party will not be in violation of the
foregoing restriction solely because such Secured Party:

(1) enforces compliance with any term in any Loan Document that does not require
the gaming operation to be subject to any third-party decision-making as to any
Management Activities; or

(2) requires that all or any portion of the revenues securing the Loans and
other Obligations be applied to satisfy valid terms of the Loan Documents; or

(3) otherwise forecloses on all or any portion of the property securing the
Obligations.

12.23 Section 81 Compliance. The parties hereto agree that any right,
restriction or obligation contained in any Loan Document that “encumbers Indian
land” within the meaning of

 

178



--------------------------------------------------------------------------------

25 U.S.C. § 81(b) shall not be effective for longer than six years, 364 days
unless the Loan Document is an agreement or contract described in 25 U.S.C. §
81(c) or bears the approval of the Secretary of the Interior within the meaning
of 25 U.S.C. § 81(b).

12.24 USA PATRIOT Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Tribe and the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Tribe and the
Borrower, which information includes the name and address of the Tribe and the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Tribe and the Borrower in accordance with
the Act.

12.25 OFAC. No Loan Party (i) is a person whose property or interest in property
is blocked or subject to blocking pursuant to Section 1 of Executive Order 13224
of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

12.26 Designation as Senior Debt. All Obligations shall be “Designated Senior
Indebtedness” for purposes of and as defined in any existing or future indenture
between the Borrower and a trustee relating to any subordinated debt issued by
the Borrower, if and to the extent that such term (or any comparable term) is
defined therein as providing specific rights to certain holders of senior
Indebtedness.

12.27 Gaming Boards. Each Lender and the Administrative Agent agrees to use its
reasonable best efforts to cooperate with all Gaming Boards (other than tribal
Gaming Boards) in connection with the administration of their regulatory
jurisdiction over the Borrower and its Affiliates, including by providing in a
timely manner such documents or other information as may be requested by any
such Gaming Board (other than tribal Gaming Boards) relating to the Borrower or
any of its Affiliates or to the Loan Documents. The Borrower and each of its
Affiliates hereby consents to any such disclosure by the Lenders and
Administrative Agent to any Gaming Board and releases such parties from any
liability for any such disclosure.

12.28 Gaming Regulations. Each party to this Agreement hereby acknowledges that
the consummation of the transactions contemplated by the Loan Documents is
subject to applicable Gaming Laws, including but not limited to any licensing or
qualification requirements imposed on the Lenders and the Loan Parties thereby
(other than by tribal Gaming Laws). The Borrower represents and warrants that it
will use its reasonable best efforts to obtain all requisite approvals necessary
in connection with the transactions contemplated hereby and in the other Loan
Documents.

12.29 No Personal Liability. No director, officer, office holder, employee,
agent, representative or member of the Borrower, any Guarantor or the Tribe, as
such, shall have any

 

179



--------------------------------------------------------------------------------

liability for, nor be subject to suit in respect of, any obligations of the
Borrower or any Guarantor hereunder or the other Loan Documents or for any claim
based on, in respect of, or by reason of, such obligations or their creation. It
is expressly acknowledged and agreed that the Tribe shall not be deemed to be a
Guarantor, and its representations and covenants shall be limited to those
expressly set forth herein.

12.30 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in or related to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby (including without limitation Assignment and Assumptions,
amendments or other modifications, Committed Loan Notices, waivers and consents)
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to the procedures approved by it.

12.31 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

12.32 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable;

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

180



--------------------------------------------------------------------------------

12.33 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrower and the Tribe acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers and the Lenders are arm’s-length commercial
transactions between the Tribe, the Borrower and their respective Affiliates, on
the one hand, and the Administrative Agent, the Arrangers and the Lenders, on
the other hand, (B) each of the Borrower and the Tribe has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each of the Borrower and the Tribe is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, the Arrangers and the Lenders each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Tribe, the Borrower or any of their respective Affiliates, or
any other Person in connection with the transactions contemplated hereby and by
the other Loan Documents, and (B) neither the Administrative Agent, the
Arrangers nor any Lender has any obligation to the Tribe, the Borrower or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers, the Lenders, and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Tribe, the Borrower and their
respective Affiliates, and neither the Administrative Agent, the Arrangers nor
any Lender has any obligation to disclose any of such interests to the Tribe,
the Borrower or their respective Affiliates. To the fullest extent permitted by
law, each of the Tribe and the Borrower hereby waives and releases any claims
that it may have against the Administrative Agent, the Arrangers and the Lenders
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

[Signature Pages Follow]

 

181



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

MOHEGAN TRIBAL GAMING AUTHORITY By:  

/s/ Mario C. Kontomerkos

Name:  

Mario C. Kontomerkos

Title:  

Chief Financial Officer

THE MOHEGAN TRIBE OF INDIANS OF CONNECTICUT (for the limited purpose of joining
the Tribal Provisions) By:  

/s/ Kevin P. Brown

Name:  

Kevin P. Brown

Title:  

Chairman

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as Administrative Agent By:  

/s/ Lisa Maass

Name:  

Lisa Maass

Title:  

EVP

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as L/C Issuer, a Revolving Lender and a Term A Lender By:  

/s/ Lisa Maass

Name:  

Lisa Maass

Title:  

EPV

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Swingline Lender, a Revolving Lender, a Term A Lender
and a Term B Lender By:  

/s/ Brian D. Corum

Name:  

Brian D. Corum

Title:  

Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Revolving Lender and a Term A
Lender By:  

/s/ Robert Hetu

Name:  

Robert Hetu

Title:  

Authorized Signatory

By:  

/s/ Whitney Gaston

Name:  

Whitney Gaston

Title:  

Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Revolving Lender and a Term A Lender By:  

/s/ David Dutton

Name:  

David Dutton

Title:  

Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Revolving Lender and a Term A Lender By:  

/s/ Annie Carr

Name:  

Annie Carr

Title:  

Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Revolving Lender and a Term A Lender By:  

/s/ Matthew J. Bradley

Name:  

Matthew J. Bradley

Title:  

Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CIT BANK, N.A., as a Revolving Lender and a Term A Lender By:  

/s/ Michael Discala

Name:  

Michael Discala

Title:  

Senior Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Revolving Lender and a Term A Lender By:  

/s/ Knight D. Kieffer

Name:  

Knight D. Kieffer

Title:  

Vice President

 

[Signature Page to Credit Agreement]